FEBRUARY 1990
COMMISSION DECISIONS
02-09-90
02-26-90
02-16-90
02-21-90

Sec. Labor for Bobby Keene v. S & M Coal Co.,
T.o.lbert Mullins, etc.
John Gilbert v. Sandy Fork Mining Co.
Walker Stone Company, Inc.
Rochester & Pittsburgh Coal Corp.

VA

86-34-D

Pg. 175

KENT 86-49-D
CENT 89-129-M
PENN 88-194-R

Pg. 177
Pg. 186
Pg. 189

CENT 88-112-M
KENT 89-218-D
LAKE 89-33-D
PENN 89-213-D
KENT 89-117
LAKE 89-79
KENT 88-191
SE
89-96-M
KENT 90-26-D
PENN 89-115-R
CENT 89-119-M
WEVA 89-198
KENT 89-130
CENT 89-37-M
PENN 89-147-R
VA
89-68

Pg. 195
Pg. 203
Pg. 207
Pg. 213
Pg. 214
Pg. 215
Pg. 217
Pg. 218
Pg. 219
Pg. 220
Pg. 235
Pg. 239
Pg. 247
Pg. 256
Pg. 272
Pg. 318

WEST 87-130-R
WEVA 89-234-R

Pg. 353
Pg. 359

ADMINISTRATIVE LAW JUDGE DECISIONS
02-05-90
02-05-90
02-05-90
02-05-90
02-07-90
02-07-90
02-08-90
02-09-90
02-15-90
02-16-90
02-20-90
02-23-90
02-26-90
02-27-90
02-27-90
02-27-90

Lone Star Industries, Inc.
Gerald Smith v. Pyramid Mining, Inc.
Allen Ellsworth v. Freeman Coal Mining Co.
Bernard J. Garnek v. Shannopin Mining Co.
Brush Creek Coal Company, Inc.
Tanks Unlimited, Inc.
Harlan Cumberland Coal Co.(Correction)
Mayland Stone Company, Inc.
Goebel Swiney v. Sun Glow Coal Co., Inc.
Rochester & Pittsburgh Coal Co.
Texas Industries Inc.
Eastern Associated Coal Corporation
Day Branch Coal Company, Inc.
Walker Stone Company, Inc.
Lancashire Coal Company
Hiope Mining Incorporated

ADMINISTRATIVE LAW JUDGE ORDERS
02-01..:.90
02-14-90

Emery Mining Corp./Utah Power & Light Co.
Consolidation Coal Company

FEBRUARY 1990
Review was granted in the following cases during the month of February:
Joseph Delisio v. Mathies Coal Company, Docket No. PENN 89-8-D.
Fauver, December 29, 1989)

(Judge

Secretary of Labor, MSHA v. Morgan Corporation, Docket No. SE 89-50-M.
(Judge Koutras, February 7, 1990)
Secretary of Labor, MSHA v. Walker Stone Company, Docket No. CENT 89-129-M.
(De~ault decision of Chief Judge Merlin, January 17, 1990)
Secreuary of Labor, MSHA v. Mettiki Coal Corporation, Docket No. YORK 89-6.
(Judge Fauver, January 12, 1990)
Secretary of Labor, MSHA v. Mettiki Coal Corporation, Docket No. YORK 89-10-R,
YORK 89-26. (Judge Fauver, January 12, 1990)
Moti..on for reconsideration was denied in the following case:
Secretary of Labor, MSHA and UMWA v. Mid-Continent Resources, Inc., Docket
No. WEST 87-88. (Commission Order of December 19, 1989)

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 9, 1990

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of
BOBBY G. KEENE
Docket No. VA 86-34-D

v.
S&M COAL COMPANY, INC.
TOLBERT P. MULLINS, and
PRESTIGE COAL COMPANY, INC.

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Conunissioners

ORDER
--BY THE COMMISSION:

This discrimination case ar1s1ng under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seg. (1982)("Mine Act" or "Act"),
is before us on remand from an opinion of the United States Court of
Appeals for the District of Columbia Circuit, affirming in part and
reversing in part our prior decision in this matter. Secretary of Labor
on behalf of Bobby G. Keene v. Tolbert P. Mullins, etc., 888 F.2d 1448
(1989), aff'g in part & rev'g in part, 10 FMSHRC 1145 (September 1988).
At issue before the Court were the liability of Prestige Coal Co., Inc.
("Prestige") as a successor-in-interest to S&M Coal Co., Inc. ("S&M")
for S&M's discriminatory discharge of Keene and the individual liability
of Tolbert P. Mullins for offering to reemploy Keene under allegedly
illegal and unsafe conditions.
The Court affirmed the Commission's conclusion that Prestige was
not a successor-in-interest to S&M (888 F.2d at 1453-54), but held that
the Commission erred in ruling that Mullins' offer of rehire was not a
separate act of unlawful discrimination for which Mullins was personally
liable (888 F.2d at 1450-53). The Court's action leaves standing the
Conunission 1 s vacation of that portion of the judge's remedial order
regarding Prestige and reverses the Conunission's vacation of that
portion of the order regarding Mullins.

175

Accordingly, the judge's conclusion that Mullins as an individual
discriminated against Keene in violation of the Act in his refusal to
reemploy Keene is reinstated. That portion of the judge's order
requiring Mullins jointly and severally with S&M to pay Keene costs and
back pay and to pay a civil penalty is reinstated. S&M and Mullins are
ordered to pay Keene the costs, back pay and interest awarded by the
judge and to pay the civil penalty assessed by the judge. Interest is
to be,calculated according to the formula set forth by the Commission in
Secretary on behalf of Bailey v. Arkansas-Carbona, 5 FMSHRC 2642
(December 1983), and, as applicable, Loe. U. 2274, UMWA v. Clinchfield
Coal Co., 10 FMSHRC 1493 (November 1988), pet. for review filed, No. 881873 (D.C. Cir; December 16, 1988)(~ also 54 Fed. Reg. 2226 (January
19' 1989)).

~------­
~
Richard V. Backley, Commissioner

Jg~lf!~onw'b:#
ames A. Lastowka,

'ILi~

L. Clair Nelson, Commissioner

Distribution
Dennis D. Clark, Esq.
Jerald S. Feingold, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Daniel R. Bieger, Esq.
E. Gay Leonard, Esq.
Copeland, Molinary & Bieger
P.O. Box 1296
Abingdon, Virginia 24210

176

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 16, 1990
JOHN A. GILBERT

v.

,Docket No. KENT 86-:49-D

SANDY FORK MINING COMPANY, INC.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of JOHN A. GILBERT
v.

Docket No. KENT 86-76-D

SANDY FORK MINING COMPANY, INC.

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka, and Nelson,
Commissioners
DECISION

BY THE COMMISSION:
This discrimination proceeding ar1s1ng under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seg. (1982)("the Mine
Act" or "Act"), is on remand to us pursuant to an opinion of the United
States Court of Appeals for the District of Columbia Circuit reversing
our prior decision in this matter. John A. Gilbert v. FMSHRC, 866 F.2d
1433 (1989), rev'g, John A. Gilbert v. Sandy Fork Mining Co., 9 FMSHRC
1327 (August 1987). This case involves discrimination complaints filed
against Sandy Fork Mining Co., Inc. ("Sandy Fork") by complainant John
A. Gilbert on his own behalf (Docket No. KENT 86-49-D) and by the
Secretary of Labor on Mr. Gilbert's behalf (Docket No. KENT 86-76-D).
Both complaints are based on the same set of circumstances and allege
that Sandy Fork discharged Gilbert in violation of section lOS(c)(l) of
the Mine Act, 30 U.S.C. § 815(c)(l), because of his refusal to perform
work that he believed to be hazardous. In his decision below,
Commission Administrative Law Judge Gary Melick denied the Secretary's
motion to dismiss Gilbert's own discrimination complaint on

177

jurisdictional grounds and concluded that Sandy Fork had not
discriminated against Gilbert in violation of the Act. 8 FMSHRC 1084
(July 1986)(ALJ).
The Commission subsequently granted petitions for discretionary
review filed by both Gilbert and the Secretary. In our prior decision,
we affirmed on substantial evidence grounds the judge's conclusion that
Sandy Fork had not discriminated against Gilbert in violation of the
Act, but we reversed the j4dge's denial of the Secretary's motion to
dismiss Gilbert's own complaint. 9 FMSHRC 1327 (August 1987). Gilbert
appealed to the Court, which reversed and remanded with instructions to
the Commission to consider certain issues. In light of the Court's
decision, we now decide those issues, sustain Gilbert's complaints, and
remand this proceeding to the judge for resolution of remedial matters.

I.
In upholding the judge's conclusion that Gilbert had not been
illegally discharged, we determined that, even assuming that Gilbert had
engaged in a protected work refusal on August 6, 1985, Sandy Fork did
not take any adverse action against him because of that work refusal. 9
FMSHRC at 1334-35. We further found that substantial evidence supported
the judge's determination that at the time of his August 7 work refusal,
Gilbert did not entertain a reasonable, good faith belief that he would
be required to work under hazardous conditions. 9 FMSHRC at 1335. In
reaching that conclusion, we noted that "Sandy Fork's supervisors and
managers did not react to Gilbert precipitately or manifest retaliatory
intent." 9 FMSHRC at 1335. Accordingly, we unanimously affirmed on
substantive grounds the judge's dismissal of Gilbert's complaints. .
In addition, a majority of the Commission held that the judge had
erred in denying the Secretary's motion to dismiss Gilbert's individual
complaint on jurisdictional grounds. The majority concluded that the
express language of section 105(c)(3) of the Mine Act provides that a
complainant may file a private action only after the Secretary informs
the complainant of her determination that a violation has not occurred.
30 U.S.C. § 815(c)(3); 9 FMSHRC at 1337. The majority declared invalid
the clause in former Commission Procedural Rule 40(b) permitting the
filing of individual actions when the Secretary has not made a
determination of violation within 90 days. !/ The Commission therefore

!/

Former Commission Procedural Rule 40(b) provided:
A complaint of discharge, discrimination or
interference under section 105(c) of the Act, may be
filed by the complaining miner, representative of
miners, or applicant for employment if the Secretary
determines that no violation has occurred, or if the
Secretary fails to make a determination within
90 days after the miner complained to the Secretary.

29 C.F.R. § 2700.40(b)(1986). This rule was amended on November 23,
1987, to delete the underlined phrase.

178

reversed the judge's denial of the Secretary's motion and dismissed
Gilbert's private discrimination complaint. 9 FMSHRC at 1338-39.
Commissioners Doyle and Nelson dissented from this aspect of the
decision. They found the Mine Act to be silent as to the consequences
of the Secretary's failure to make a determination of discrimination
within the 90-day statutory period, that former Rule 40(b) was a
reasonable construction of the Mine Act, and that it should not be
invalidated. 9 FMSHRC at 1340-44.
The Court reversed the Commission's decision with respect to the
merits of Gilbert's discrimination complaints and also with respect to
the retroactive application to Gilbert of the Commission majority's
holding that individual complaints may be brought under section
105(c)(3) only after the Secretary rejects a miner's initial complaint.
The Court remanded to the Commission questions in both areas for further
consideration. 866 F.2d at 1434-35.

II.
A.

The merits of Gilbert's discrimination complaint

We note initially that the Court endorsed several important
principles of Commission discrimination law. Citing Secretary on behalf
of Bush v. Union Carbide Corp., 5 FMSHRC 993, 997 (June 1983) and
Secretary on behalf of Robinette v. United Castle Coal Co., 3 FMSHRC 803
(April 1981), the Court agreed with the Commission that section 105(c)
of the Act "protects a miner's right to refuse work under conditions
that he reasonably and in good faith believes to be hazardous." 866
F.2d at 1439. The Court subscribed as well to the Commission's view
that in analyzing whether a miner's fear is reasonable, the perception
of a hazard must be viewed from the miner's perspective at the time of
the work refusal. 866 F.2d at 1439, citing Secretary on behalf of Pratt
v. River Hurricane Coal Co., 5 FMSHRC 1529, 1533-34 (September 1983) and
Haro v. Magma Copper Co., 4 FMSHRC 1935, 1944 (November 1982). The
Court also approved Commission holdings that to be accorded the
protection of the Act in engaging in a work refusal, a miner need not
objectively prove that an actual hazard existed and, further, that a
good faith belief simply means an honest belief that a hazard exists.
Id., citing Secretary on behalf of Hogan & Ventura v. Emerald Mines
Corp., 8 FMSHRC 1066, 1072-73 (July 1986); Pratt, supra, 5 FMSHRC at
1533-39; Haro, supra, 4 FMSHRC at 1943-44; and Robinette, supra,
3 FMSHRC at 810.
To determine whether substantial evidence supported the
Commission's conclusion that Gilbert's August 7 work refusal lacked the
required basis of a good faith, reasonable belief in a hazard, the Court
adopted Commission guidelines for assessing a miner's "good faith." 866
F.2d at 1440. First, the Court indicated that, where reasonably
possible, a miner refusing work should ordinarily communicate or attempt
to communicate to some representative of the operator his belief in the
safety or health hazard at issue and, second, when a miner has expressed
a reasonable, good faith fear in a hazard, the operator has a
corresponding obligation to address the perceived danger. 866 F.2d at
1440, citing Secretary on behalf of Dunmire & Estle v. Northern Coal

179

\.. ,,
Co., 4 FMSHRC 126, 133 (February 1982); Bush, supra, 5 FMSHRC at 997-98;
Secretary v. Metric Constructors, Inc., 6 FMSHRC 226 (February 1984),
aff'd sub.nom. Brock ex rel. Parker v. Metric Constructors Inc., 776
F.2d 469 (11th Cir. 1985); Hogan & Ventura, supra, 8 FMSHRC at 1074.
Applying these principles, the Court found that the record did not
support the Commission's determination that on August 7 Gilbert did not
e~tertain a good faith, reasonable belief that he would be required to
work in a hazardous area. 866 F.2d at 1140-41.
The Court presented its view of the evidence. Among other things,
the Court noted that Gilbert was working in an area of the mine in which
it appeared to him that the prevailing roof conditions placed his safety
in jeopardy; that he left work on August 6 with management's permission;
that when he returned to work on the morning of August 7 he learned from
other miners of a roof fall that had occurred overnight in the area
where he had been working; and that when he inquired of management
representatives what had been done to address the unsafe conditions,
they "refused to address his concerns." 866 F.2d at 1440-41. The Court
found that Gilbert's "initial fears" on August 6 were reasonable and
that on August 7 "he made a good faith attempt to collllllunicate his
reasonable fears to management." 866 F.2d at 1441.
The Court, however, stopped short of outright reversal of the
Commission's decision, stating that it was not "clear" whether
"management addressed Gilbert's concerns [on the morning of August 7] in
a way that his fears reasonably should have been quelled." 866 F.2d at
1441. See also 866 F.2d at 1441 n.11. The Court explained:
In other words, did management explain to Gilbert
that the problems in his work area had been
corrected? Or did management indicate to Gilbert
that he would be assigned to another area in the
mine that was free of safety problems? Or did
management indicate to Gilbert that the situation
was unsettled, and that he should wait five hours
(until the start of his assigned shift) before
inquiring further about safety conditions in his
area? These questions must be answered by the
Comniission in order for it to determine whether the
management at Sandy Fork reasonably addressed
Gilbert's fears on the morning of August 7. If
management effectively "stone-walled" Gilbert in
responding to his inquiries on the 7th, then his
continued fears regarding work hazards were
reasonable, and his refusal to return to work cannot
be viewed as either unreasonable or in bad faith.
866 F.2d at 1441.
There is no question on this record that mine management was aware
of the roof problems in the area where Gilbert was working and was
taking steps to address the problems. As the judge found, and as we
noted, when Gilbert brought the conditions that he perceived to be
hazardous to the attention of his section foreman on August 6, the

180

foreman responded that he would add more cribs to support the roof and
that he would. stand by and watch while coal was cut. 8 FMSHRC at 1089;
9 FMSHRC at 1330. Gilbert then went outside the mine and repeated his
concerns to the general mine foreman, who told Gilbert that he would not
insist that he resume work and that Gilbert should go home and return
the next day to meet with Phipps, the general manager, and Begley, the
mine superintendent.
When Gilbert returned on August 7, Phipps and Begley were
underground conducting an examination of the roof, and Gilbert was told
by another miner that a roof fall had occurred in the mine during the
night. After Phipps and Begley emerged from the mine, Gilbert talked
separately with each of them.
Gilbert talked first with Phipps. Both Gilbert and Phipps
testified that Gilbert told Phipps that he was afraid of the roof.
Tr. I 39-40; III 89-92. Gilbert asked Phipps what management was going
to do about the roof and how the roof would be supported. Tr. II 39-40.
Gilbert testified that Phipps responded that "they [were] supporting
what they could." Tr. I 39-40. Similarly, Phipps stated that
"primarily" he told Gilbert that the mine roof was all the top that the
mine had. Tr. II 127. Both Phipps and Gilbert testified that Phipps
asked Gilbert if he had any ideas for dealing with the roof (Tr. I 40;
III 91), and Gilbert testified that he offered a few suggestions (Tr.
I 40). Phipps further stated that he did not try to "convince" Gilbert
that the roof was safe and that, although management was pursuing
several approaches for alleviating the roof problems, he did not discuss
those initiatives with Gilbert at that time. Tr. III 127-28.
Gilbert then engaged Begley in a similar brief conversation.
Gilbert and Begley also agreed that Gilbert told Begley that he was
afraid of the roof. Tr. I 40-41; II 109. Gilbert testified that Begley
replied that "that's all they can do ... that's all the top they [had]."
Tr. I 41. Begley stated that he did not recall telling Gilbert anything
about the top on the morning of August 7. Tr. II 111-12. Begley's
recollection was that he and Gilbert discussed Gilbert's possible job
transfer rather than roof problems. Id. After these two conversations,
Gilbert left the mine.
The Court rejected the judge's and Commission's determinations
that in leaving the mine at this point, some five hours before his shift
was scheduled to begin and before he had been told the specific area of
the mine to which he would be assigned, Gilbert acted precipitately and
unreasonably. 866 F .2 d at 1140. Instead, the Court has directed us to
determine whether management explained to Gilbert that the problems in
his general work area had been corrected, or had indicated that he would
be assigned to another area of the mine free of safety problems, or had
suggested that the situation was unsettled and that he should wait until
the start of his assigned shift before inquiring further about safety
conditions in his area. 866 F.2d at 1441.
1

Based on the testimony summarized above, we conclude that
Gilbert's safety concerns were not addressed in a manner sufficient to
reasonably quell his fears. Given the Court's belief that Gilbert did

181

not act precipitately and its finding that he entertained a good faith,
reasonable belief in a hazard, we are constrained to conclude that
Gilbert's.departure from the mine on August 7 constituted a
discriminatory discharge in violation of section 105(c)(l) of the Act.
Accordingly, the judge's conclusion to the contrary is reversed.
B.

Retroactive application of changed Commission policy

As noted, the Commission majority concluded that the judge erred
in denying the Secretary's motion to dismiss Gilbert's private
complaint. In essence, the majority held that the provision of former
Commission Rule 40(b) permitting a miner to file a discrimination
complaint prior to the Secretary's determination that no discrimination
had occurred conflicted with what the majority viewed as the express
enforcement schemes set forth in section 105(c) of the Act and,
accordingly, was invalid. The Court took issue with the majority's
retroactive application to Gilbert of this new Commission policy. The
Court did not consider the prospective validity of the new policy but,
rather, held that the majority had not explained the basis for
retroactively applying the new policy to Gilbert. 866 F.2d at 1441-42.
Citing Loe. 900, Int'l U. of Elec. Wkrs. v. NLRB, 727 F.2d 1184,
1194-95 (D.C. Cir. 1985) and Retail, Wholesale & Dept. Store U. v. NLRB,
466 F.2d 380, 390 (D.C. Cir. 1972), the Court identified five factors
that are to be applied in determining whether a new rule developed in an
adjudication should be given retroactive effect. Those factors are:
(1) whether the particular case is one of first
impression, (2) whether the new rule represents an
abrupt departure from well established practice or
merely attempts to fill a void in an unsettled area
of law, (3) the extent to which the party against
whom the new rule is applied relied on the former
rule, (4) the degree of the burden which a
retroactive order imposes on a party, and (5) the
statutory interest in applying a new rule despite
the reliance of a party on the old standard.
866. F.2d at 1442.
The Court discerned nothing in the record or the Commission's
decision to overcome the first four factors, all of which, in the
Court's opinion, militated strongly against application of the
Commission's new policy to Gilbert. 866 F.2d at 1442-43. The Court
indicated that the Commission had not examined whether the "statutory
interest" in the application of the new policy to Gilbert,
notwithstanding his reliance on the old policy, was of sufficient
magnitude to overcome the other four factors, and it remanded the matter
to the Commission for the purpose of carrying out such a statutory
interest analysis. 866 F.2d at 1443.
In discussing retroactive application of new agency policy in SEC
v. Chenery, 332 U.S. 194, 203 (1974), the Supreme Court, in relevant
part, stated:

182

[R]etroactivity must be balanced against the
mischief of producing a result which is contrary to
a statutory design •..• If that mischief is greater
than the ill effect of the retroactive application
of a new standard, it is not the type of
retroactivity which is condemned by law.
The "statutory interest" criterion referred to by the Court herein is
drawn fro~ Chenery, supra, and is a flexible concept. In applying it in
retroactivity contexts, courts have explained it in terms of statutory
"purpose" and "d~sign" (~, Retail, Wholesale & Dept. Store U., supra,
466 F.2d at 392), "overriding Congressional interest" (Clark-Cowlitz Jt.
Operating Agency v. FERC, 826 F.2d 1074, 1085 (D.C. Cir. 1987)),
"significant policy concern of ••• legislation" (NLRB v. Wayne Transp.,
~. 776 F.2d 745, 751 (7th Cir. 1985)), and "statutory intent"
(Stewart Capital Corp. v. Andrus, 701 F.2d 846, 849-50 (10th Cir.
1983)).
With respect to prospective application of the Commission's new
policy, all Commissioners adhere to their respective views as expressed
in the prior Commission decision in this matter. With respect to
retroactive application of that policy, all Commissioners conclude that,
under all the circumstances presented, any practical or legal "mischief"
in allowing Gilbert's private action to go forward would not be
sufficient to overcome the Court's determinations with regard to the
first four retroactivity criteria. We note that the Secretary first
moved to dismiss Gilbert's action and it is the Secretary who, as the
primary prosecutor under the section 105(c) enforcement schemes would be
the primary victim of the "mischief" that she originally asserted
resulted from a "two-tracked" proceeding such as this. Yet, as the
Court noted, the Secretary "appeared to concede [during oral argument in
this and a related case before the Court] that the government had no
case that it wished to pursue in defense of the Commission's retroactive
application of the new rule." 866 F.2d at 1443.
Thus, in light of the Court's opinion, Gilbert's private complaint
must be reinstated.

183

IV.
On the foregoing bases, we reverse the judge's conclusion that
Sandy Fork did not discriminate against Gilbert in violation of section
105(c)(l) of the Act and we reinstate Gilbert's discrimination
complaints. We remand the matter to the judge for determination of all
outstanding remedial issues.

Richard V. Backley, Commissioner

ifC~
L. Clair Nelson, Commissioner

184

Distribution
Tony Oppegard, Esq.
Appalachian Research & Defense
Fund of Kentucky, Inc.
P.O. Box 360
Hazard, Kentucky 41701
Ronald E. Meisburg, Esq.
Smith, Heenan & Althen
1110 Vermont Avenue
Washington, D.C. 20005
William A. Hays, Esq.
P.O. Box 817
Middlesboro, Kentucky

40965

Colleen A. Geraghty, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Gary Melick
Federal Mine Safety and Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

185

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 16, 1990
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. CENT 89-129-M

v.
WALKER STONE COMPANY, INC.

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners

ORDER

BY THE COMMISSION:
In this civil penalty proceeding ar1s1ng under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seg. (1982),
Commission Chief Administrative Law Judge Paul Merlin issued an Order of
Default on January 17, 1990, finding Walker Stone Company, Inc. ("Walker
Stone") in default for failure to answer the Secretary of Labor's civil
penalty proposal and the judge's order to show cause. The judge
assessed civil penalties of $178 as proposed by the Secretary of Labor.
For the reasons that follow, we vacate the default order and remand the
case for further proceedings.
On January 26, 1990, David S. Walker, Walker Stone's president,
wrote a letter to Judge Merlin asserting that on October 20, 1989, Mr.
Walker had contacted an attorney for the Department of Labor requesting
an extension of time for filing an answer to the Secretary's penalty
proposal until after a ruling from an administrative law judge in
another pending case.
Judge Merlin's jurisdiction over this case terminated when his
decision was issued. 29 C.F.R. § 2700.65(c). Under the Mine Act and
the Commission's procedural rules, once a judge's decision has issued,
relief from the decision may be sought by filing with the Commission a
petition for discretionary review within 30 days of the decision.
30 U.S.C. § 823(d)(2); 29 C.F.R. § 2700.70(a). Walker Stone's January
26 letter was received by the Commission on January 29, 1990. We will
treat Walker Stone's letter as a timely petition for discretionary

186

review.

!k.&.:_, Blue Circle Atlantic, 11 FMSHRC 2144 (November 1989).

The record discloses that on May 25 and 31, 1989, an inspector of
the Department of Labor's Mine Safety and Health Administration ("MSHA")
issued seven citations to Walker Stone. Upon notification by MSHA of
civil penalties proposed for the alleged violations totaling $178,
Walker Stone filed a "Blue Card" request for a hearing before this
independent Commission. On August 24, 1989, counsel for the Secretary
filed the Secretary's penalty proposal with the Commission. When no
answer to the penalty proposal was filed, the judge, on November 1,
1989, issued a show cause order directing Walker Stone to file an answer
within 30 days or show good reason for its failure to do so. As noted,
Walker Stone's president claims to have asked the Secretary's attorney,
on October 20, 1989, for a delay in filing the answer.
The party against whom the Secretary seeks a penalty must file an
answer with this Commission within 30 days after service of the
Secretary's proposal for penalty. 29 C.F.R. § 2700.S(b) & .28. Thus,
Walker Stone misdirected its request for an extension of time for filing
its answer. The administrative law judge, not counsel for the
Secretary, regulates the course of this review proceeding. We note,
however, that Walker Stone is proceeding pro se and appears to confuse
the roles of the Department of Labor and this independent adjudicatory
Commission in this proceeding. For this reason and because Walker Stone
claims that prior to issuance of the show cause order it sought an
extension of time for filing its answer, we believe that the operator
should have the opportunity to present its position to the judge. .!h.&..:..·
Amber Coal Co., 11 FMSHRC 131, 132 (February 1989).

187

For the foregoing reasons, the judge's default order is vacated
and the matter is remanded to the judge, who shall determine whether
final relief from default is appropriate. See, ~, Kelley Trucking
Co., 8 FMSHRC 1867, 1869 (December 1986).
·

Richard V. Backley, Commissioner

Commissioner

Distribution
David S. Walker, President
Walker Stone Company, Inc.
Box 563
Chapman, Kansas 67431
Dennis D. Clark, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Robert J. Murphy, Esq.
Office of the Solicitor
U.S. Department of Labor
1585 Federal Bldg.
1961 Stout St.
Denver, Colorado 80294
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety and Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

188

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 21, 1990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. PENN 88-194-R

ROCHESTER AND PITTSBURGH
COAL CORPORATION

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Conunissioners

DECISION

BY THE COMMISSION:
At issue in this contest proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982)("Mine
Act"), is whether Rochester and Pittsburgh Coal Corporation ("R&P")
violated 30 C.F.R. § 90.103(a) by failing to compensate a Part 90 miner
at not less than the regular rate of pay received by that miner
immediately before his exercise of the Part 90 option. !/ Conunission
Administrative Law Judge William Fauver held that ~&P violated the
standard and, based on the parties' stipulation that the Secretary's
petition for civil penalty be adjudicated in the contest proceeding, the
judge imposed a penalty of $78.00. 10 FMSHRC 1313 (September
1988)(ALJ). For the reasons that follow, we affirm Judge Fauver's
decision.

!/

Section 90.103(a) essentially restates section 203(b)(3) of the
Mine Act, 30 U.S.C. § 843(b)(3), and provides:
The operator shall compensate each Part 90 miner
at not less than the regular rate of pay received by
that miner inunediately before exercising the option
under § 90.3 (Part 90 option; notice of eligibility;
exercise of option).

.189

At the time of the events at issue, Leonard Edwards had been
employed at the Greenwich Colliery No. 2 South Mine, an underground coal
mine operated by R&P, for over 15 years. In August 1979, while working
as a longwall shear operator, Edwards was informed by the Department of
Labor's Mine Safety and Health Administration ("MSHA") that a chest
X-ray taken on January 23, 1979, indicated that he had "enough
pneumoconiosis" to render him eligible under the Mine Act for transfer
to a less dusty area of the mine. Exh. G-1. ~/ Edwards testified that
he showed the letter to his section foreman, who requested a copy for
R&P's files. Later in 1979, he began work on the cross-belt at the same
rate of pay he had received as a longwall shear operator. He worked at
this latter task until April 1985, when, as the result of a work force
reduction and realignment, he was scheduled to be transferred to the
North Mine as a shear operator. Not wishing to transfer, Edwards was
allowed to remain at the No. 2 South Mine, and was reclassified as a
general laborer with a reduction in rate of pay from $14.41 to $13.31
per hour. He then gave a copy of the MSHA letter of August 1979 to John
Bobenage, mine superintendent, who authorized that his rate of pay be
restored to $14.41 per hour, effective April 15, 1985. Exh. OX-2,
Tr. 12.
About March 1, 1988, when possible further employee realignment
was rumored, Edwards sent to MSHA his "Exercise of Option to Transfer"
form. 11 The form bears Edwards' signature and a partly obliterated
date of 4-12-85. Edwards testified that he had signed and dated the
~/

Section 90.3(a), which essentially restates section 203(b)(2) of
the Mine Act, 30 U.S.C. § 843(b)(2), states:
Any miner employed at an underground coal mine or
at a surf ace work area of an underground coal mine
who, in the judgment of the Secretary of Health and
Human Services, has evidence of of the development
of pneumoconiosis based on a chest X-ray, read and
classified in the manner prescribed by the Secretary
of Health and Human Services, or based on other
medical examinations shall be afforded the option to
work in an area of a mine where the average
concentration of respirable dust'in the mine
atmosphere during each shift to which that miner is
exposed is continuously maintained at or below 1.0
milligrams per cubic meter of air. Each of these
miners shall be notified in writing of eligibility
to exercise the option.

11

Section 90.3(d) states in relevant part:
The option to work in a low dust area of the mine
may be exercised for the first time by any
[eligible] miner ..• by signing and dating the
Exercise of Option Form and mailing the form to the
Chief, Division of Health, Coal Mine Safety and
Health ....

190

form in April 1985 but had decided not to send it to MSHA. He
subsequently scratched over that date when he actually mailed the form
in March 1988. He testified that on Monday, March 14, 1988, he informed
Bill Garay, an R&P foreman, that he was invoking his Part 90 rights. On
that same date, R&P also received MSHA's notification, dated March 10,
1988, of Edwards' exercise of option. R&P informed MSHA by letter of
March 18 that .Edwards, as a Part 90 miner, would be assigned "outby the
face area" and would be sampled for respirable dust as required. Exh.
OX-4, G-6. Edwards' regular rate of pay was reduced from $15.81 to
$14.75 per hour effective March 16, 1988. Exh. OX-3.
Acting on a complaint by Edwards, MSHA issued a section 104(a)
citation to R&P on April 21, 1988, alleging a violation of 30 C.F.R.
§ 90.103(a) for reducing the regular rate of pay received by Edwards
immediately before exercise of his Part 90 option. Exh. G-4. R&P
contested the citation, and a hearing was held before Judge Fauver on
June 7, 1988.
John Bobenage, superintendent of the No. 2 Mine during 1985,
testified that his restoration of Edwards' higher rate of pay in April
1985 was based on Edwards' assertion, confirmed by his supervisor, that
he was a Part 90 miner. Tr. 46-52. Donald Marino, manager of labor
relations for R&P, testified that he was not aware until early March
1988 (but prior to receiving MSHA's notice of Edwards' Part 90 status)
that Edwards was not a Part 90 miner. Marino further stated that
Edwards had been mistakenly overpaid at a higher rate since April 1985,
based on R&P's "false assumptions" as to Edwards' Part 90 status. Tr.
56-74.
Michael Kaschak, responsible for R&P's respirable dust sampling of
Part 90 miners at the Greenwich mines, stated that he had been aware
since 1985 that Edwards was not a Part 90 miner. He testified that he
had not discussed the matter with R&P officials until March 6 and 7,
1988, when he informed William Garay, mine foreman, and Richard Endler,
mine superintendent since July 1987, that Edwards was not a Part 90
miner. Tr. 92. Garay testified that he had questioned Edwards' rate of
pay in January 1987. Tr. 109. Endler testified that, following
discussions with R&P management officials, he concluded, on March 10 or
11, 1988, that, since Edwards was not a Part 90 miner, his rate of pay
for the preceding three years was a mistake and should be reduced. He
signed the pay rate change authorization form on March 16, 1988. Tr.
115-17, Exh. OX-3.
In his decision, Judge Fauver found that in April 1985, when
Edwards produced a copy of the 1979 MSHA letter, R&P restored his pay
cut since "[b]oth Edwards and mine management apparently assumed that
Edwards was a Part 90 miner in April 1985." 10 FMSHRC at 1314. He
further determined that Edwards' pay-rate cut on March 15, 1988,
occurred after he had exercised his Part 90 transfer option and after
R&P had been notified by both Edwards and MSHA of that exercise of
option. Id. Citing Matala v. Consolidation Coal Co., 647 F.2d 427, 430
(4th Cir. 1981), and Mullins v. Andrus, 664 F.2d 297, 305, 310 (D.C.
Cir. 1980), the judge held that the "regular rate of pay," as used in
Part 90, is the rate that the miner was actually and regularly being

191

paid il1llllediately before the exercise of the Part 90 option, and not the
rate to which he had a right, or "should have been" receiving.
10 FMSHRC at 1316. Accordingly, he concluded that when a miner becomes
a Part 90 miner, the operator may not go back several years from that
date to change the miner's rate of pay to one the operator decides the
miner "should have been" receiving il1llllediately before he became a Part
90 miner. To permit such retroactive changes, the judge concluded,
"would have a chilling effect on the exercise of Part 90 rights."
10 FMSHRC at 1316. In the instant case, since R&P received MSHA's
notice of Edwards' Part 90 status on March 14, 1988, the judge
determined that. R&P violated section 90.103(a) by reducing his regular
rate of pay on March 15, 1988. 10 FMSHRC at 1317.
On review, R&P argues that by falsely claiming Part 90 status in
April 1985, Edwards attempted to abuse the intent of the Mine Act and,
under a "bad faith" exception recognized by the court in Mullins, supra,
is not entitled to the regular rate of pay received by him il1Ullediately
prior to transfer. Alternatively, lacking a showing of bad faith, R&P
argues that it is entitled to correct Edwards' regular rate of pay
because it resulted from a mistake. ~/ We disagree.
The Secretary contends that the record fails to show bad faith on
Edwards' part. The Secretary asserts that, absent such a showing, the
miner is entitled, upon transfer, to the same rate of pay as he actually
and regularly received prior to transfer. She further asserts that her
interpretation is consistent with section 203(b)(3) of the Act, the
underlying purpose of Part 90, and the interpretation of those
provisions by the courts. See's br. at pp. 7, 8.
The term "regular rate of pay," as used in section 203(b)(3) of
the Mine Act and in section 90.103(a) (n.1 supra), has been clearly
defined by the District of Columbia and Fourth Circuit Courts of
Appeals. Mullins defines that term as "the rate at which the
transferring miner was actually and regularly compensated when the
transfer occurred, irrespective of job classification." 664 F.2d 297.
See also, Matala, supra, 647 F.2d at 429.
R&P first contends that these decisions do not control because
Edwards abused the intent of the Act in falsely claiming Part 90 status.
R&P notes that Mullins recognizes an exception to the Mine Act's payrate maintenance protection in cases of bad faith, "when a miner
attempts to abuse the intent of the Act. ... " 664 F.2d at 310 n. 113.
The express intent of the relevant sections of the Mine Act and
the Part 90 regulations is to afford the option of transfer to a less
dusty area of the mine, at no less than the regular rate of pay received
immediately before the transfer, to any miner who shows evidence of the
~/

R&P also argues that Edwards had subsequent X-rays in 1983 or 1984
and in 1988, the results of which are unknown to the operator and which
might indicate that the initial X-ray was misread or that his condition
has improved. We agree with the Secretary that this argument is
entirely speculative, lacking any evidence of record to support it.

192

development of pneumoconiosis. The record demonstrates that, in
August 1979, _Edwards had been informed by MSHA that he had a sufficient
degree of pneumoconiosis to be eligible for Part 90 rights and needed
only to send in the exercise of option form to MSHA. Why, after signing
and dating the form in 1985, Edwards did not send it to MSHA, or why the
mine superintendent personally approved Edwards' status as a Part 90
miner based solely on the MSHA letter of eligibility, is not explained
in the record. We agree that had Edwards falsely claimed Part 90
medical eligibility, the "bad faith" exception carved out in Mullins
might well apply. However, the evidence of record indicates that, at
most, this is a case of technical non-compliance with Part 90 procedures
rather than abuse of the intent of the Act, or bad faith, on Edwards'
part. We believe the record supports the judge's conclusion that
Edwards' pay restoration in April 1985 resulted from a mistaken
assumption by both parties that Edwards was a Part 90 miner.
We. next address R&P's argument that it should be allowed to
correct a Part 90 miner's rate of pay that was calculated erroneously.
The Secretary contends that this case does not involve the correction of
a clerical error but represents an attempt to decrease Edwards' pay rate
only after he had exercised his option. In our view, this case is
distinguished from that of a newly discovered, recently occurring
inadvertent clerical error. Edwards had been compensated at the rate of
pay, now questioned, for almost three years prior to March 1988. His
restoration to that rate of pay had previously been questioned but then
personally approved, in April 1985, by the mine superintendent. The
person responsible for R&P's Part 90 sampling program had known since
1985 that Edwards was not a Part 90 miner, and Edwards' supervisor had
questioned his pay status as early as January 1987. R&P, therefore, was
in the position to correct this situation at any time during the threeyear period prior to March 1988.
Instead, by reducing Edwards' rate of pay only after he had
exercised his part 90 option, R&P finds itself diametrically opposite
the consistent judicial and Secretarial interpretation of the pay-rate
protection provisions of the Mine Act and Part 90. Recently, the D.C.
Circuit has reaffirmed a liberal view of the transfer and pay rate
protections of the Mine Act and Part 90 in Secretary v. Cannelton
Industries, Inc., 867 F.2d 1432 (D.C. Cir. 1989). In its decision, the
court emphasized that the Secretary's interpretation of the Mine Act is
entitled to deference, stating:
Confronting diverse readings of the statutory text,
we are obliged to defer to the Secretary's minerprotective construction of the Mine Act so long as
it is reasonable.
867 F.2d at 1437.
In the instant case, we find the Secretary's interpretation of
section 90.103(a) reasonable, and consistent with the judicial precedent
set out in Mullins and Matala, supra. Accordingly, we hold that
substantial evidence supports the conclusion that R&P violated 30 C.F.R.
§ 90.103(a) when it reduced the regular rate of pay being received by

193

Edwards immediately prior to the exercise of his Part 90 option.
For the foregoing reasons, the judge's decision is affirmed.

~~
d(A,,c-e,A££--0u4-c....,
Richard V. Backley,

Distribution
Joseph A. Yuhas, Esq.
Rochester & Pittsburgh Coal Co.
P.O. Box 367
Ebensburg, Pennsylvania 15931
Jerald S. Feingold, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge William Fauver
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

194

CommissiollE;~

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

FEB 51990
CIVIL PENALTY PROCEEDING
Docket No. CENT 88-112-M
A.C. No. 14-00111-05511

v.

Lone Star Quarry and Mill

LONE STAR INDUSTRIES, INC.,
Respondent
DECISION
Appearances:

Charles A. Mangum, Office of the Solicitor,
U.S. Department of Labor, Kansas City, Missouri,
for the Petitioner;
Michael T. Heenan, Esq., Smith, Heenan & Althen,
Washington, D.C.,
for the Respondent.

Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration CMSHA), charges respondent with violating
two safety regulations promulgated under the Federal Mine Safety
and Health Act, 30 u.s.c. § 801 et seg., (the Act).
After notice to the parties a hearing was held in Kansas
City, Missouri.
The parties filed post-trial briefs.
summary of the Case
Citation No. 2870909 charges respondent with violating
30 C.F.R. § 56.11001, which provides as follows:
§

56.11001

Safe access.

Safe means of access shall be provided and maintained to all working places.
The citation reads as follows:
A safe means of access was not provided into the
#3 clinker cooler dust chamber. An employee was
entering the shut down #3 clinker cooler dust
chamber that was undergoing repairs to take some
measurements. A permanently disabling injury
occurred on ·12-4-87 at about 1440 hours, when an
employee's right leg became entangled in the #2
and #3 clinker cooler dust screw conveyor and was
severed about mid-thigh.
195

Citation No. 2870908 charges respondent with violating
30 C.F.R. § 56.12016, which provides as follows:
§ 56.12016 Work on electrically-powered equipment.

Electrically powered equipment shall be deenergized before mechanical work is done on
such equipment. Power switches shall be locked
out or other measures taken which shall prevent
the equipment from being energized without the
knowledge of the individuals working on it.
Suitable warning notices shall be posted at the
power switch and signed by the individuals who
are to do the work. Such locks or preventive
devices shall be removed only by the persons
who installed them or by authorized personnel.
The citation reads as follows:
The electrical power for the #2 and #3 clinker
cooler dust screw conveyor was not turned off,
locked and tagged out. A permanently disabling
injury occurred on 12-4-87 at about 1440 hours
when an employee's right leg became entangled
in the screw conveyor and was severed at about
mid-thigh.
Issues
The issues are whether respondent violated the regulations.
Stipulation
At the commencement of the hearing the parties stipulated as
follows:

1. The quarry mill involved in these citations is a moderate to large operation. On an annual basis there are 200,000 to
300,000 man hours at the mill.
2. The operator's prior history is contained in a computer
printout for the 24 months prior to the accident in question.
The computer printout may be received in evidence as Exhibit P-1.
3. The company abated the alleged violations within a
reasonable time.

4. The imposition of the proposed civil penalties will not
affect the company's ability to continue in business.
(Tr. 13, 14)

l96

The Evidence
ELDON E. RAMAGE, an MSHA inspector for 11 years, has extensive training in mining. He has been a certified electrician
and safety coordinator in the metal and nonmetal industry. He
has experience in hazard recognition. In addition, he has conducted some 3000 MSHA inspections.
The witness has inspected Lone Star many times at the Bonner
Springs plant where the company operates an open pit quarryi
cement is produced.
In December 1987 he learned of an accident at the plant and
he conducted a subsequent investigation. The investigation
report was received in evidence as Exhibit P-2.
During the inspection of the scene Mr. Ramage was accompanied by management representatives Green, Metzker and Krause.
Lone Star's cement producing process is illustrated by
Exhibit R-1. A limestone slurry initially enters a kiln.
The
chamber, which rotates, in turn discharges its clinkers into a
cooler. The clinkers flow from the kiln to the cooler through
a clinker dust chamber. Clinker dust accumulates in the dust
chamber and a slide, or chute, permits the dust to fall into a
screw conveyor located at ground level.
This 16-inch screw conveyor, 49.83 feet in leng~h, is driven
by a 25 hp electric motor. It rotates at 60 r.p.m.
On the day of this accident temporary scaffolding had been
erected to perform maintenance work in the clinker dust chamber.
Exhibit P-3Ca) shows the position of the scaffolding in the dust
chamber. Repair and maintenance occurs about once a year when
the kiln is shut down.
On this repair and maintenance day four workers were using
impact tools to install grates in the dust chamber. These workmen had entered the dust chamber from the top via a ladder.
At the bottom of the dust chamber there are four inspection
doors located just above the auger (Exhibit P-3(a)). The above
described doors are not posted with any directions that they
should not be used for access to the chamber.
In the above situation Lone Star's engineer Ronald E.
Roebuck entered the dust chamber through the second inspection
door from the left. Light and extension cords, as we~l as air
lines, had been taken into the dust chamber through one of the

197

inspection doors. The repairmen working in the dust chamber
had gained access through the top of the chamber. Due to the
closeness of the shroud to the side of the dust chamber, Roebuck
Cwho was a big man) apparently decided to enter through the inspection door of the dust chamber. 1/ By entering the chamber
through the inspection door he could ascend to the temporary
scaffolding where the repairmen were working. He could then go
into the air duct area to obtain some measurements.
When he entered Roebuck did not deenergize and lock out
the screw conveyor. As he was attempting to climb up the metal
slide or chute to the scaffolding something caught on the chute.
He lost his footing and slid back down through the feed opening
below the inspection door he had just entered. This permitted
his right foot to pass through the opening into the rotating
screw conveyor. His right foot became entangled in the rotating
screw which pulled his foot and leg into the conveyor. His right
leg was severed about mid-thigh.
Fellow employees heard Roebuck's screams for help and they
went to his assistance. To reach Roebuck they descended from the
scaffold to the bottom of the dust chamber and exited via an
inspection door. Roebuck was then sitting outside the chamber
and a fellow employee immediately went to the burner floor and
shut off the conveyor.
Discussion
In The Hanna Mining Company, 3 FMSHRC 2045 (1981) the
Commission considered the "safe access" regulation and ruled
that "the standard requires that each 'means of access' to a
working place be safe." In addition, the Commission observed
that "(t}his does not mean necessarily that an operator must
assure that every conceivable route to a working place no matter
how circuitous or improbable, be safe." 3 FMSHRC at 2046.
The regulation in contest here is generally listed under the
category of "Travelways." Accordingly, it is appropriate to
consider whether a travelway was involved here. Section 56.l
defines a travelway as "a passage, walk or way regularly used
and designated for persons to go from one place to another."

1/ Roebuck did not testify and the inspector indicated Roebuck
did not give him any r~son as to why he entered through the
in spec ti on door (Tr,..,.- "40 > •
I

,/
198

As a threshold matter the record here fails to disclose that
a route via the inspection door was regularly used by employees.
I recognize that this incident occurred during a repair and
maintenance mode.
(In fact, due to excessive heat generated by
the process, workers cannot enter the clinker cooler when it is
operational.>
After extensive testimony on the issue of whether employees
regularly went through the inspection doors, respondent moved to
strike portions of the testimony of the inspector (Tr. 81-82).
The judge reserved his ruling until the conclusion of the case
and at that point he ruled that no credible evidence supported
the view that workmen used the inspection door to enter the dust
chamber (Tr. 110-111).
It is further apparent that the inspection door was not
designated as an entry door. The ordinary definitions of "designate" are "to point out the location," or to "indicate." 2/ The
testimony, scale drawings and photographs do not show that the
inspection doors were designated as entry doors.
(Exhibits P-4,
P-5, P-6 and P-7 are photographs of the inspection doors.)
With the Commission's mandate in Hanna it is necessary to
further review the evidence to determine whether an inspection
door presented a reasonable means of access.
As a threshold matter it is apparent these four inspection
doors were to be opened to inspect the flow of material entering
the screw conveyor (Tr. 75). No evidence indicates they are
access doors to be used by workers to enter the dust chamber.
At the hearing there was no testimony as to the size of the
opening.
The only evidence is contained in the scale drawing
(Exhibit P-3Ca)). This exhibit indicates a door was 3 feet high
by 2 feet 8 inches wide. Entry from the bottom of the chamber
would be, at best, difficult for any person.
When Roebuck entered the dust chamber he had to physically
pass over the enclosed screw conveyor. He would then be entering
the chamber onto a sharply inclined dusty or gritty chute. The
testimony does not disclose the angle of the chute. However,
Exhibit P-3{a) shows the scaffolding and the chute.

~/

Webster's New Collegiate Dictionary, 1979, at 305.

199

The point where Roebuck's leg slipped into the screw conveyor was normally guarded by a grizzly.
It was apparently not
guarded on this occasion. However, the failure to guard the
conveyor does not convert this route to a travelway. It is uncontroverted that the grizzly was not a man guard nor was it
designed to prevent a person from being caught in the screw auger
(Tr. 94-95).
It is true that air lines and hoses had been passed through
the door opening to the workmen on the scaffolding but that fact,
in and of itself, would not convert this inspection door and
route into a passageway.
It is further true that Roebuck's fellow workers came down
from the scaffold and reached him through the inspection door.
However, this was in response to his calls for help and after he
had been injured.
The Secretary argues that a violation of § 56.11001 was
established by the very absence of a safe travelway into the dust
chamber (Brief at 5). Indeed, she argues the accident would not
have occurred if respondent had designated a safe passage for
employees to regularly use.
The evidence does not support the Secretary's argument.
Entry through the top of the dust chamber was not shown to be
unsafe.
In fact, the four workmen entered through the top and
performed their maintenance work from the scaffold (Tr. 74).
The testimony is unclear but access through the top involved
a three foot by four foot opening (Tr. 89).
The regulation requires an operator to furnish safe access.
It does not require an operator to assure that every conceivable
route to a working place be safe.
The Secretary further argues that the accident itself establishes that the means of access used by Roebuck was unsafe.
The Secretary's arguments are rejected.
It is well establisted that an accident, in and of itself, does not prove a
violation of a regulation. Texas Industries, Incorporated,
4 FMSHRC 352 (1982).
In sum, on the evidence presented here I conclude the eQtry
through the inspection door was not a means of access within the
meaning of the standard. Further, there was no reasonable possibility that a miner would use this route as a means of reaching a
work place.
Citation No. 2870909 should be vacated.

200

Citation No. 2870908
§

This citation charges respondent with violating 30 C.F.R.
56.12016, cited, supra.

During the hearing the Secretary was granted leave to
allege, in the alternative, that the operator violated 30 C.F.R.
§ 56.14029. '!_I
The uncontroverted facts indicate that Roebuck entered the
dust chamber without turning off and locking out the screw auger.
The uncontroverted facts further establish that no repairs or
maintenance was being performed on the screw auger at the time.
Both of the regulations cited here forbid repairs or maintenance on moving machinery except where motion is necessary to
make adjustments. In the instant case the screw auger was moving
but no repairs or maintenance were being performed on it. The
cited regulations are not applicable in this factual situation.
For a case illustrating this principle, see the wellreasoned decision of Judge James A. Broderick in United States
Steel Corporation, 4 FMSHRC 906 (1982).
The matter of taking measurements (as Roebuck intended to
do) and the workmen installing grates cannot be stretched to
include a repair or maintenance of the screw auger.
various other cases demonstrate the proper application
of the standards: Cf. Greenville Quarries, Inc., 9 FMSHRC 1390
(1987) (Koutras, J); North American Sand & Gravel Co., 2 FMSHRC
2017 (1980), (Moore, J); Brown Brothers Sand Co., 3 FMSHRC 734
C19 81 ) CC ook , J > •
The Secretary argues that the cited standards are designed,
in part, to prevent the hazard of human entanglement in moving

ll

The standard reads as follows:
§ 56.14029

Machinery repairs and maintenance.

Repairs or maintenance shall not be performed on
machinery until the power is off and the machinery
blocked against motion, except where machinery
motion is necessary to make adjustments.

201

machine parts. In support of her view she relies on Adam Stone
Corporation, 7 FMSHRC 692 (1985) and Price Construction, Inc.,
7 FMSHRC 66.1 ( 1985).
I agree with the Secretary's statement concerning the
purpose of regulations. However, such regulations are not
applicable to the facts in this case.
The Secretary states the standards should be broadly construed to include those situations where employees are required
to crawl, step or jump over moving machine parts to reach a
destination. I decline to construe the regulation as requested.
If such a regulation is appropriate the Secretary can enact it
through her rule-making authority.
For the foregoing reasons Citation No. 2870908 should be
vacated.
ORDER
Based on the foregoing findings of fact and conclusions of
law I enter the following order:
1. Citation 2870909 and all proposed penalties therefor are
vacated.
2. Citation 2870908 and all proposed penalties therefor are
vacated.

Law Judge

Distribution:
Charles W. Mangum, Esq., Office of the Solicitor, U.S. Department of Labor, Room 2106, 911 Walnut Street, Kansas City, MO
64106
(Certified Mail)
Michael T. Heenan, Esq., Smith, Heenan & Althen, Suite 400,
1110 Vermont Avenue, N.W., Washington, D.C. 20005-3593
(Certified Mail)
/ot

202

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

fEB 5 \990
GERALD SMITH,

DISCRIMINATION PROCEEDING
Complainant

v.

Docket No. KENT 89-218-D
MADI-CD-89-04

PYRAMID MINING, INC.,
Respondent

Hall No. 2 Mine
DECISION

Appearances:

Before:

Henry E. Hayden, Esq., Hayden & McKown,
Hartford, Kentucky for Complainant;
Patrick D. Pace, Esq., Rlli~mage, Kamuf, Yewell,
Pace & Condon, OWensboro, Kentucky for
Respondent.

Judge Melick

This case is before me upon the Complaint of
Gerald Smith under section 105(c)(3) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et~., the
"Act," alleging unlawful discharge by Pyramid Mining, Inc.
(Pyramid) in violation of section 105(c)(l) of the Act.~/
~/Section lOSCc)(l) of the Act provides as follows:

No person shall discharge or in any manner
discriminate against or cause to be discharged or
cause discrimination against or otherwise interfere
with the exercise of the statutory rights of any
miner, representative of miners or applicant for
employment in any coal or other mine subject to
this Act because such miner, representative of
miners or applicant for employment, has filed or
made a complaint under or related to this Act,
including a complaint notifying the operator or the
operator's agent, or the representative of the
miners at the coal or other mine of an alleged
danger or safety or health violation in a coal or
other mine or because such miner, representative of
ininers or applicant for employment is the subject
of medical evaluations and potential transfer under
a standard published pursuant to section 101 or
because such representative of miners or applicant
for ~nployment has instituted or caused to be
instituted any proceedings under or related to this
Act or has testified or is about to testify in any
such proceeding, or because of the exercise by such
miner, representative of miners or applicant for
employment on behalf of himself or others of any
statutory right afforded by this Act.

203

In his Amended Complaint Mr. Smith alleges that he was
unlawfully discharged on May 5, 1989, for the following
reasons:
In 1989 at various

ti{tlf,:~ prior::~o

his dismissal in

May 19 89, the Plaintiff had g·iven the Defendant

notification of various safety problems that
existed in regard to his employment. Specifically,
the Plaintiff complained numerous times about the
brakes and air-conditioner on his loader and about
fuel spills on the loader, emergency brakes being
inoperative, and rear tires on the loader being
dangerously worn.
In addition, the Plaintiff had
complained to the Defendant regarding the fact that
he was not allowed to take breaks and was required
to work many shifts straight through, 16 hours.
In order to establish a orima facie violation of
section 105(c)(l) of the Act, the Complainant must prove by a
preponderance of the evidence that he engaged in protected
activity and the adverse action taken against him was
motivated in any part by the protected activity. In order to
rebut a prima facie case, the Respondent must show either
that no protected activity occurred or that the adverse
action was in no part motivated by the miners protected
activity. Secretary of Labor on behalf of Pasula v.
Consolidation Coal Company, Inc. 2 FMSHRC 2786 (1980), rev'd
on other ground sub nom. Consolidation Coal Company v.
Marshall 663 F.2d 1211 (3rd Circuit 1981).
While the Complainant herein has clearly established
that he engaged in activities protected by the Act by
reporting potential safety and health hazards to Pyramid
management he has failed to sustain his burden of proving
that his discharge was motivated in any part by those
protected activities. It is undisputed that pursuant to a
written request by Pyrami<). to all of its employees on or
about March 31, 1989, (Complainant's Exhiblt No. 2)
for, among other things, "a report of any ftem not in proper
operating condition such as brakes, horns, fire
extinguishers, seat belts, back-up alarms, tire or track
conditions and temperature and pressure gauge conditions on
equipment", the Complainant submitted a typewritten list
setting forth the following complaints or defects:
"temperature gauge works part time, fuel pressure gauge
doesn't work at all, air conditioner doesn't cool, brakes are
no good, left ladder bent, back tires are slick, transmission
is out" (Complainant's Exhibit No. 2).

204

Pyramid maintains on the other hand that Smith was
discharged ·an May 5, 1989, for threatening its employees.
In
particular Mine Superintendent Harold Meredith, the official
who actually discharged Smith, testified that he was told on
May 3rd, by his Manage~ of Processing and Transportation,
Randy Heintzman, that he had been told that the lives of both
he and Safety Director Plummer had been threatened by Smith.
Meredith specified in writing the reasons for Smith's
discharge as follows:
Gerald has from time to time made threats to fellow
employees also supervision. ·rhis problei-n has been
an on going thing for several weeks Gerald has been
called in the company off ice to discuss this
problem several times. I feel to insure the safety
of employees who work with Gerald to discharge him
at this time.
{Respondent's Exhibit No. 1)
Superintendent Meredith obtained his information
indirectly from Heintzman who, in turn, had received his
information from Smith's immediate foreman, James S. Williams.
Williams testified that he had known Smith for about nine
years while working at the Hall No. 1 Mine. According to
Williams it was around May 1, 1989, that Smith came to his
house bringing a doctor's excuse for an absence. Williams
testified that Smith was at his house for about an hour or an
hour and ten minutes and during the course of his visit
threatened to "blow Heintzman's head off".
During the conversation, according to Williams, Smith
also admitted that he had "gone after" Safety Director
Pluatmer at an area gas station but that Plummer had "pulled
out" before he got to him. Smith was apparently angry that
Plummer had called his doctor to verify a previous excuse and
discovered that, in fact, Smith had not actualy seen the
doctor. Williams testified that he believed the threats were
serious because of Smith's "nature" and his prior experience.
Williams also testified that Smith carried:weapons in his
truck including a .44 Magnum handgun and a 3 1/2 foot long
stick. Williams testified that he was also aware of orior
threats by Smith to beat or shoot a co-worker, Roger 6unning,
in 1985 or 1986. According to Williams, Smith had also shown
him the 3 1/2 foot long stic~ on prior occasions while
threatening to "put knots on the head" of focrner Assistant
Superintendent Hatten.
Smith denies making any such threats.
According to
Smith's theory at hearing Williams fabricated these threats
as a means of getting rid of him and thereby of ingratiating
himself with Pyramid management. S~itn continues to maintain

205

that the actual reason for his discharge was his protected
safety complaints.
I do not find however that Smith's testimony is credible.
He has failed to discredit the testimony of Williams that he
indeed made the threats attributed to him.
In addition the
motive he attributes to Williams for his allegations that
Williams fabricated the threats is not credible.
Clearly if
Pyramid needed a pretext for discharging Smith after his
safety complaints it had ample grounds to do so in early
April 1989, when Smith was caught submitting a bogus medical
excuse after taking several days off for personal business.
·rhe fact that Smith was not discharged at that time when
ample grounds existed to do so only serves to corroborate
managements position that it did not entertain a retaliatory
motive based in his safety complaints when it later
discharged h iin for threatening its employees.
Pyramid has, moreover, clearly established through
credible testimony that Smith indeed threatened both
management personnel and hourly workers immediately before
his discharge and on prior occasions.
It is also relevant
and corroborative of Smith's ability to carry out such
threats that Smith admitted owning five handguns, including
the .44 Magnum apparently seen by Williams, and that he
sometimes kept a handgun in his truck while at work.
Under the circumstances I find that Smith has failed to
sustain his burden of proving that his discharge was
motivated in any part by his protected activities.
ORDER
Discrimination
DISMISSED.

Proce~ding

Docket No.

89-218-D

-

Ga y Mel ck
A minist ative Law Judge
Distribution:
Henry E. Hayden, Esq., Hayden & Mckown, Courthouse Square,
Hartford, ~Y 42347 (Certified Mail)
Patrick D. Pace, Esq., Rummage, Kamuf, Yewell, Pace, &
Condon, 322 Frederica Street, Owensboro, ~Y
42301 (Certified
11ai 1)
nt

206

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
~alls Church, Virginia 22041

FEB

5 1990

ALLEN ELLSWORTH,
Complainant

DISCRIMINATION PROCEEDING

v.

Docket No. LAKE 89-33-D

FREEMAN COAL MINING COMPANY,
Respondent

VINC CD 88-10
Crown II Mine

DECISION
Appearances:

Before:

H. Carl Runge, Esq., Runge & Gumbel, P.C.,
Collinsville, Illinois for Complainant;
Harry M. Coven, Esq., Gould & Ratner,
Chicago, Illinois for Respondent.

Judge Melick

This case is before me upon the Complaint by
Allen Ellsworth under section 105(c)(3) of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et. seg., the
"Act, 11 alleging unlawful discharge by the Freeman United Coal
Mining Company (Freeman) in violation of section 105(c)(l) of
the Act~/.
More particularly the Complainant alleges that
his discharge on August 4, 1988, was the direct result of his
refusal to perform work which he believed to have been unsafe.

!I Section 105(c)(l) of the Act provides as follows:
No person shall discharge or in any manner
discriminate against or cause to be discharged or
cause discrimination against or otherwise interfere
with the exercise of the statutory rights of any
miner, representative of miners or applicant for
employment in any coal or other mine subject to
this Act because such miner, representative of
1niners or applicant for employment, has tiled or
made a complaint under or related to this Act,
including a complaint notifying the operator or the
operator's agent, or the representative of the
miners at the coal or other mine of an alleged
danger or safety or health violation in a coal or
other mine or because such miner, representative of
ininers or applicant for ei.-nployment is the subject
of medical evaluations and potential transfer under
a standard published pursuant to section 101 or
because such re~resentative of miners or applicant
for employment has instituted or caused to be

207

The record shows that the Complainant had been employed
by Freeman as a miner since 1976. At the time of his
discharge on August 4, 1988, he was classified as a rock
duster but had been more recently assigned to shovel coal
spillage around the beltline for several shifts. The
beltline ran down the center of the entry suspended from the
mine roof.
The mine height in this area was 6 to 8 feet and
there was approximately 6 feet of clearance on each side
between the belt and the ribs. There was also a space
beneath the suspended belt of between 18 to 48 inches.
On the midnight shift on August 4, 1988, the Complainant
was initially assigned by his foreman, Roger Johnson, to
shovel coal spillage on the east side of the belt with
another miner. Two other miners were shoveling on the
west side of the belt. According to Ellsworth, while
shoveling the beltline during the previous night his shovel
was momentarily caught in the belt. Ellsworth testified that
although he was scared by this incident he never reported or
complained of it to anyone nor did he refuse to work because
of the incident. He further testified that he was aware at
this time of a publication by the Federal Mine Safety and
Health Administration (MSHA) warning as follows:
SAFETY TIP
Remember: Never put any part of your body in a
position where it could be caught by a belt
conveyor.
Belt conveyors should be stopped when
performing any type of cleaning or mechanical work.
If any guards are removed, they must be replaced
immediately.
(Exhibit C-1)
Ellsworth testified that he was also aware at that time
of miners being. killed after being caught in moving belts.
In spite of this knowledge Ellsworth did not complain that
the practice of shoveling coal onto the beltline was in
itself unsafe.
It is within this framework that Ellsworth claims he
subsequently refused to perform his assigned work on
August 4, 1988. During his shift that night Foreman Johnson
had to assign one of the four shovelers to another job.
~oting that the west side was further behind the east side in
the clean-up effort Johnson assigned two miners to clean the
west side leaving Ellsworth alone on the east side.
Cont'd Fn.l
instituted any proceedings under or related to this
Act or has testified or is about to testify in any
such proceeding, or because of the exercise by such
miner, reoresentative of miners or aoolicant for
l'~inployment on behalf of himself or others of any
statutory right afforded by this Act.
208

Ellsworth protested stating that it was unsafe to shovel
alone on one side of the belt. He complained that if he fell
into the belt, no one would be close by to help him.
At hearing Ellsworth clarified his concerns that no one
was working his side of the belt. He testified that if other
miners had been working within 1 1/2 crosscuts on his side
that would have been an acceptable distance away. The miners
shoveling on the west side of the beltline at this time were
within 1 1/2 crosscuts but in order to pull Ellsworth from
the belt would have had to also pass beneath the belt. 'rhe
cutoff switch to the belt was however also on the west side
about 100 feet from where the miners were shoveling at the
time of Ellsworth's work refusal.
Foreman Johnson testified that when Ellsworth refused to
shovel on the east side Ellsworth requested an evaluation by
a union safety committeeman. Johnson then called Kenneth
Miller, the shift mine manager, on the mine telephone and
reported the problem. Miller instructed Johnson to assign
Ellsworth to shovel with the others on the west side of the
belt until he arrived.
When Miller arrived at the area about a half hour later,
Johnson explained that Ellsworth thought it was unsafe to
shovel by himself. Miller and Johnson then inspected the
east side of the belt where Ellsworth refused to work. They
found nothing abnormal or unsafe about the entry or area.
Miller then spoke to Ellsworth, who repeated his fears that
"it was unsafe for him to shovel on the east side of the belt
alone and that he was afraid if he got tangled into the belt,
there wouldn't be anyone to help him". Miller explained to
Ellsworth that the area did not violate any safety standards
and that many other miners travel by themselves, examiners
walk and examine the belts by themselves and classified belt
shovelers shovel by themselves. Ellsworth still refused.
Miller then left the area and later returned with the
union safety comini tteeman, Oavid Owens.
After ,inspecting the
work area, OWens requested to talk privately wit~ Ellsworth.
After 25 to 30 minutes of private discussion Owens reported
that he found nothing hazardous or unsafe about the job.
Miller then gave Ellsworth a direct work order to return to
the east side of the belt and shovel. Ellsworth refused and
continued to maintain that it was unsafe.
Miller gave
iUls·.·10rth 4 or 5 direct work orders to shovel on the east
side of the belt each of which he refused, reading to Miller
.E ro!n the collective ba rganing agreement and demandi niJ that a
state or federal inspector decide if it was safe.
David Webb, then mine superintendent, testified that he
·..1as awakened by a tel-ephone call Er om Miller at approxiina tely
3:5U on the morning of August 4th, and proceeded to the mine

209

to meet Miller. After reviewing the situation Webb proceeded
underground to meet with Ellsworth. He recalled that there
was a calm.and unexcited interchange between he and Ellsworth
during which he asked Ellsworth to get onto the golf cart and
exit the mine. Ellsworth declined and showed Webb a copy of
Article 3 section I (n)(3) of the collective bargaining
ag reeinent claiming that he was entitled to call a federal or
state inspector to the scene. Webb explained that those
provisions did not apply in circumstances where the union
safety committeeman does not find a hazard. According to
Webb, Ellsworth then offered to leave the mine but only on
condition that he be paid for the complete shift. Finally
union vice-president Fox arrived and convinced Ellsworth to
leave the mine in exchange for a meeting with management at
9:00 later that morning. Ellsworth then left the mine.
The meeting convened around 9:00 or 9:30 that morning at
which Ellsworth was advised by Webb that his refusal to leave
the mine after a direct order constituted gross
insubordination and that he was being suspended with-intentto-discharge. Webb testified that Ellsworth was discharged
because of his gross insubordination in disobeying orders to
leave the mine and because of Ellsworth's refusal to obey
orders to shovel coal.
Kenneth Fox the union committeeman and local union
vice-president testified that he was called by Webb to meet
with Ellsworth in the early morning of August 4. He
discussed the provisions of the collective bargaining
agreement with Ellsworth and Ellsworth continued to maintain
that he had the right to call a state or federal inspector to
examine the alleged hazardous condition. Fox testified that
he told Ellsworth that the agreement did not grant him that
right once the safety committeeman determined that the
cnallenged procedure was not unsafe. Ellsworth finally
agreed and acknowledged to Fox that "I might have messed up
and I better get out of the mine".
In order to establish a prima f acie vlolaGion of
Section 105(c)(l) of the Act Mr. Ellsworth must prove by a
preponderance of the evidence that he engaged in an activity
protected by that section and that his discharge was
;noth1 ated in any part by that protected activity. Secretarv
on behalf of Fasula v. Consolidation Coal Co., 2 FMSHRC 2786
(1~80) rev'd on other grounds sub nom Consolidation Coal Co.,
v. Marshall 6663 F.2d 1211 (3rd Cir. 1981); Secretary on
behalf of Robinette v. United Castle Coal Co., 3 FMSHRC 803
(1331). A miner's "work refusal" is protected under
Section 105(c) of the Act if the miner has a good faith,
reasonable belief in the existence of hazardous condition.
~iller v. FMSHRC 687 F.2d 1984 (7th Cir. 1982);
Robinette,
supra.
"Good faith b.elief" means an honest belief that a
hazard exists. The purpose of the requirement is to remove

210

from protection under the Act, work refusals involving fraud
or other forms of deception. In evaluating this requirement
consideration may be given to evidence suggesting the
likelihood of a pretext or ulterior motive for the employee's
actions. See Secretary on behalf of Hogan and Ventura v.
Emerald Mines Coro., 8 FMSHRC 1066 (1986).
In the Hogan and
Ventura case the Commission explained that the miner's belief
in the hazard must also be reasonable and noted that
irrational or completely unfounded work refusals are excluded
from statutory protection. The miner's perception of a
hazard must also be evaluated from the viewpoint of the
refusing miner at the time of the refusal. Hogan and
Ventura, supra.
In this case I find that Mr. Ellsworth's work refusal
was neither made in good faith nor reasonable.
In this
regard the evidence shows that Ellsworth was classified as a
rock duster but that he had been working on at least one
shift before the shift at issue shoveling loose coal onto a
conveyor. Ellsworth acknowledged that none of the miners,
including himself, like to shovel coal and that he was
concerned because he had seen other miners not classified as
rock dusters performing what he considered to be his work.
Indeed at the beginning of his work shift on August 4 one of
Ellsworth's co-workers had warned Foreman Johnson that
Ellsworth was "upset" at having to shovel coal rather than
perform his regular job rock dusting. Ellsworth had also
recently asked his union committeeman whether Freeman's
practice of allowing others to perform his job of rock
dusting while he had to shovel violated the collective
bargaining agreement. It may reasonably be inferred from
this evidence that Ellsworth indeed had an ulterior motive
for his refusal shortly thereafter to shovel coal for alleged
"safety" reasons.
I also note that Ellsworth had shoveled coal along the
beltline for the entire previous shift and continued to do so
during the shift at issue without any comment or complaints
that the practice in itself was unsafe. The f~ct that
Ellsworth continued in his work refusal after examination of
conditions, at his request, by his union safety committeeman
who found no hazard also supports the conclusion that
Ellsworth was not acting in good fatih.
In addition, evaluation of alternative rescue methods
shows that closely equivnlent, if not preferable methods
existed to aid Ells~orth. The stop switch for the belt was
located on the west side and the miners working on the west
side were within 1 1/2 crosscuts, a distance acceptable to
Ellsworth.
A.ssuming one miner would cut the power to the
belt the other miner could legally pass beneath the belt to
perform a rescue. Ar-guably it would be safer to have a miner
on the west side with access to the cut-off switch than to

211

have only two miners on the east side. The apparent refusal
of Ellsworth to consider alternative safety measures is also
indicative of a lack of good faith.
In any event even if Ellsworth's Complaint was made in
good faith, section 105(c) of the Act does not enable miners
to avoid difficult or distasteful tasks even when the
avoidance is based on a good faith concern for safety alone.
·rhe work refusal must also be reasonable and must involve a
condition or practice which creates a safety hazard beyond
the hazards inherent in the mining industry or occupation
itself.
UMWA/Simmons v. Southern Ohio Coal Co., 4 FMSHRC
1584, 1589 (Judge Broderick, 1982). See also Bush v. Union
Carbide Coro., 5 FMSHRC 9 9 3 C19 8 3). Thus the mere act of
proceeding underground and shoveling coal under the noted
circumstances can result in a good faith concern for safety
in many people. However for a person accepting employment as
a miner, refusal to work because of such a concern may be
unreasonable.
In this case the evidence shows that it was
customary practice for miners to shovel coal as Ellsworth was
asKed to do, to inspect the beltline alone and to travel
alone adjacent to the beltline.
Indeed the Complainant
himself had previously traveled the beltline as a mine
examiner alone without complaint.
In addition Ellsworth's
own union safety conunitteeman found the job not to be
hazardous.
Under all the circumstances I cannot find that
Ellsworth's work refusal was reasonable. Accordingly
Ellsworth's work refusal was not protected by the Act and his
subsequent discharge based upon his refusal to work was
therefore not in violation of the Act.
ORDER
Discrimination Proceeding Docket No. LAKE 89-33-D is
DISMISSED.

~

' ·.. j
\

~ary Melick

J
Administrative Law Judge

'·"-

Distribution:

H. Carl Runge, Jr., Esq., Runge & Gumbel, P.C., 1711 Keebler,
P.O. Box 533, Collinsville, IL 62234 (Certified Mail)
Coven, Esq., Gould & Ratner, Eigth Floor, 222 North
LaSalle Street, Chicago, IL 60601 (Certified Mail)

Harry~-

nt

212

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041
BERNARD J. GARNEK,
Complainant
v.
SHANNO PIN MINING .COMPANY
Respondent

FEB 51990

DISCRIMINATION PROCEEDING

.
...

Docket No. PENN 89-213-D
PITT CD 89-16
Shannopin Mine

ORDER OF DISMISSAL
Before:

Judge Melick

Complainant in effect requests approval to withdraw his
complaint in the captioned case for the reason that the
parties have reached a mutually agreeable settlement. Under
the circumstances herein, permission to ~ithdraw is granted.
29 c.F.R. § 2700.11. This case is ther~fore dismissed. The
hear in~s scheduled to commenI o~\Februa.r. y 13, 19 9 0 ,Ii are
accordingly cancelled.
/
r
/ f
'. ·-·

/

...

i

;

.

\\

. II J

•\

,\

'

·1'

I~·v~-.,.\"\ ,..,-· I \ / .\ '

Gary Melick

; ;'

:

.

I

I·\
,

'

,, '..'\ //.'
Administrativ~ Law Judge
::

Distribution:
Bernard J. Garnek, P.O. Box 76,
(Certified M.ail)

:·

.\

./'',.,

I t;

I

~obtown,;

Pennsylvania

15315

,Joseph Mack, III, Esq., Thorp, Reed & Armstrong, One
Riverfront Center, Pittsburgh, PA 15222 (Certified Mail)
nt

213

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

FEB 71990
SECRETARY OF LABOR,
MINE SAFETY AND H8ALTH
ADMINISTRATION, (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. KENT ~9-117
A.C. No. 15-11018-03530

v.
Mine No. 1
BRUSH CREEK COAL INC.,
Respondent
DECISION
Appearance:

Before:

G. Elaine Smith, U.S. Department of Labor,
Office of the Solicitor, Nashville, Tennessee,
for Petitioner;
No appearance on behalf of Brush Creek Coal, Inc.

Judge Melick

At hearings scheduled to commence on January 17, 1990 at
2:00 p.m., in Johnson City, Tennessee no representative of
the Respondent appeared.
Thereafter on Janaury 22, 1990 an Order to Show Cause
was issued to provide Respondent an opportunity until
February 1, 1990 to explain its failure to send a
representative to appear at the scheduled hearings.
To date
no response to the show cause order has been filed.
Accordingly the Respondent is in default.

I

OI~.DER

I

.

Brush Creek Coal, Inc., is directed to pay civil
penalties of $90 within 30
~he ~te o~ this decision.

rays tf

I'

\ ,'
.

.\_,

\ i ·,_.
I

!Gary Mflick
.} Administrative Law ,Judge
(703) 756-6261

~-

214

; .\

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

FEB 71990
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. LAKE 89-79
A.C. No. 12-00332-03501

v.
Minnehaha Mine
TANKS UNLIMITED, INCORPORATED,
Respondent

.

DECISION
Appearances:

Miguel J. Carmona, Esq., U.S. Department of Labor,
Office of the Solicitor, Chicago, Illinois, for the
Petitioner;
Henry Y. Dein, Esq., Indianapolis, Indiana, for the
Respondent.

Before:

Judge Maurer

This case is before me upon a petition for assessment of
civil penalty under section 105(d) of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 801, et seq., (the Act).
Pursuant to notice, a hearing was convened in Indianapolis,
Indiana on January 3, 1990. At that hearing, the respondent, by
counsel, admitt~d all the allegations contained in the petition
with regard to Citation Nos. 3038257 and 3038259, including the
fact of violation and all the special findings that the inspector
included in the two citations.
The remainder of the hearing concerned bl)e financial status
of the corporation as it exists at this time. Mr. Leroy Dunkin,
the President of the corporation, was called and testified to the
ef Eect that because of the two accidental deaths involving the
crnnpany since 1987, including the one herein involved, the
corporation is out of business and broke.
As a result of the earlier fatal accident, criminal
proceedings were instituted against both the corporation and
Mr. Dunkin, personally. As a result of those proceedings, the
corporation, through its officers, entered a plea of guilty and a

215

$13,500 fine was paid. The legal expenses of that proceeding
approached $80,000, for both the corporation and its officers,
exhausting the corporate treasury. Approximately $500 is left at
the present time.
The settlement of this case that the parties proposed was
that respondent would pay the $500 civil penalty that has been
assessed for Citation No. 3038257 in its entirety out of the
remainder of the corporate assets and that an additional $500 of
the $3000 assessed for Citation No. 3038259 would be paid by
Mr. Dunkin, personally.
I approved that motion at the hearing and pursuant to the
Rule of Practice before this Commission, this written decision
confirms the bench decision I rendered at the hearing, approving
the settlement.
WHEREFORE IT IS ORDERED that the respondent, and by
agreement, Mr. Leroy Dunkin, personally, are responsible for
and shall pay the approved civil penalty of $1000 within 30 days
of this decision. Upon receipt of payment in full by the
Secretary, this case is dismissed.

Distribution:
Miguel J. Carmona, Esq., U.S. Department of Labor, Office of the
Solicitor, 230 Dearborn St., 8th Floor, Chicago, IL 60604
(Certified Mail)
Henry Y. Dein, Esq., 748 East Bates St., Suite 202, Indianapolis,
IN 46202
(Certified Mail)
/ml

216

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

FEB 81990
CIVIL PENALTY PROCEEDINGS

SECRE'rARY OF LABOR,
MINE SAFE;ry AND HEALTH
ADMINISTRATION (MSHA},
Petitioner

Docket No. KENT 88-191
A.C. No. 15-11964-03541

v.
H-2 Mine
HARLAN CUMBERLAND COAL
COMPANY,
Respondent

.
.

Docket No. KENT 88-192
A.C. No. 15-07201-03559
C-2 Mine

AMENDMENT TO CORRECT CLERICAL ERROR IN DECISION
The Decision dated January 30, 1990, is AMENDED to change
the amount of penalties in the Order to read 11 $475 11 instead of
"$525."

~7AAAv~
William Fauver
Adminstrative Law Judge
Distribution:
Anne T. Knauff, Esq., Office of the Solicitor, U.S. Department of
Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN 37215
(Certified Mail>
Mr. Wallace Harris, Jr., Safety Director, Harlan Cumberland Coal
Company, General Delivery, Grays Knob, Kentucky 40829
(Certified
Mail}

iz

217

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor

5203 Leesburg Pike
Falls Church, Virginia 22041

FEB 91990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINIS'l'RATION (MSH.l~) ,
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. SE 89-96-M
A.C. No. 31-01568-05507
Daybook Mine

MAYLAND STONE COMPANY, INC.,
Respondent
DECISION APPROVING SETTLEMENT
Appearances:

Before:

Ken Welsch, Esq., Office of the Solicitor,
U.S. Department of Labor, Atlanta, Georgia,
for the Secretary of Labor; Lloyd Hise, Jr., Esq.,
Spruce Pine, North Carolina, for Mayland Stone
Company, Inc.

Judge Broderick

The above case was called for hearing on February 6, 1990,
in Asheville, North Carolina. The Secretary made a motion
on the record that a settlement agreement between the parties,
whereby Respondent would pay the amount originally assessed, $600,
be approved by the Cormnission.
Respondent operates a crushed stone facility.
It employs
10 persons on one shift.
During 1988, 80,550 man hours were
worked at the mine~
During· the two years prior to the violation
involved in this proceeding, Respondent had 7 paid violations
of mandatory standards, including one violation of the berm
standard, 30 C.F.R. § 56.9300, which is involved herein. The
violation in this case was serious and was caused by Respondent's
negligence.
I have considered the motion in the light of the
criteria in section llO(i) of the Act and conclude that it should
be approved.
Accordingly, the settlement is APPROVED and Respondent
is ORDERED TO PAY the sum of $600 within 30 days of the date
of this order.

j~s A!Jvod~~t.._

James A. Broderick
Administrative Law Judge

218

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

FEB 151990
GOEBEL SWINEY,

DISCRIMINATION PROCEEDING
Complainant

v.

Docket No. KENT 90-26-D

SUN GLOW COAL COMPANY, INC.
Respondent

PIKE CD 89-14
No. 1 Mine

ORDER OF DISMISSAL
Before:

Judge Maurer

The Complainant, Goebel Swiney, requests appl'.'oval to
withdraw his complaint in the captioned case. He no longer
desires a hearing concerning this matter. Under the
circumstances herein, permission to withdraw is granted.
29 C.F.R. § 2700.11.
The hearing presently scheduled on February 13, 1990, in
Abingdon, Virginia is cancelled and the case is dismissed.

Distribution:
Goebel Swiney, Box 102, Elkhorn City, KY

41522

(Certified Mail)

Louis Dene, Esq., Dene & Associates, 138 Court Street, NE, P.O.
Box 1135, Abingdon, VA 24210
(Certified Mail)
/ml

219

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 16 1990
ROCHESTER & PITTSaURGH COAL
COMPANY,
Contestant

CONTEST PROCEEDINGS
Docket No. PENN 89-115-R
Order No. 2891302; 2/23/89

v.
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Respondent

Docket No. PENN 89-116-R
Citation No. 2891303; 2/23/89
Docket No. PENN 89-117-R
Citation No. 2891304; 3/2/89

.

Docket No. PENN 89-118-R
Order No. 2889678; 3/1/89
Docket No. PENN 89-119-R
Order No. 2889679; 3/1/89
:

Greenwich Collieries No. 2
Mine ID 36-02404

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. PENN 89-127
A.C. No. 36-05031-03553

v.
Main Complex Mine
ROCHESTER & PITTSBURGH COAL
COMPANY,
Respondent

Docket No. PENN 89-236
A.C. No. 36-02404-03761
Greenwich Collieries No. 2
DECISION

Appearances:

Joseph A. Yuhas, Esq., Greenwich Collieries,
Ebensburg, Pennsylvania, for the Contestant/
Respondent;
Mark v. Swirsky, Esq., U.S. Department of Labor,
Office of the Solicitor, Philadelphia,
Pennsylvania, for the Respondent/Petitioner.

Before:

Judge Maurer

220

Statement of the Case
These consolidated cases are before me under section 105Cd)
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 801 et seq., the 11 Act 11 , to challenge five citations, two
section 104(d)(2) orders and one imminent danger withdrawal order
issued by the Secretary of Labor (Secretary) against the
Rochester and Pittsburgh Coal Company (R&P) and for review of the
civil penalties proposed by the Secretary for the related
violations.
Pursuant to notice, these cases were heard in Indiana,
Pennsylvania on July 18 and 19, 1989. Both parties have filed
post-hearing briefs which I have considered along with the entire
record in making this decision.
STIPULATIONS
The parties have agreed to the following stipulations, which
I accepted on the record:
1. Greenwich Collieries No. 2 Mine and the Main
Complex preparation plant are owned by Pennsylvania Mines
Corporation and managed by Respondent Rochester and Pittsburgh
Coal Company.
2. Rochester and Pittsburgh Coal Co. is subject to the
jurisdiction of the Federal Mine Safety and Health Act of 1977.
3. The Administrative Law Judge has jurisdiction over these
proceedings.
4. The subject citations and orders were properly served by
duly authorized representatives of the Secretary of Labor upon an
agent of Rochester and Pittsburgh Coal Company at the dates,
times and places stated therein and may be admitted into evidence
for the purpose of establishing their issuance and not for the
truthfulness or relevancy of any statements asserted therein.
5. The assessment of a civil penalty for those dockets that
have civil penalty consequences will not affect Rochester and
Pittsburgh Coal Company's ability to continue in business.
6. The parties stipulate to the authenticity of each other's
exhibits, but not to the exhibits' relevance nor to the truth of
the matters asserted within the exhibits.
7. The subject citations and orders were abated in good
faith by Rochester and Pittsburgh Coal Company.

221

8. The annual production of Respondent is approximately 10,
554, 743 production tons.
Docket Nos. PENN 89-115-R, -116-R and -117-R
Inspector Samuel J. Brunatti issued an imminent danger order
under§ 107(a) of the Act, and two citations under§ 104(a) of
the Act. The order and both citations contained in the above
referenced three dockets are all related to the same factual
situation.
On February 23, 1989 he issued Order No. 2891302 at the
Greenwich No. 2 Mine ("Greenwich").
The 107(a) order stated:
The current of air ventilating the face of the No. 3
room M-16 active working section was not sufficient to
dilute and render harmless and carry away flammable,
explosive, noxious or harmful gases in that when
checked with a MX 240 calibrated methane detector 1
foot from the roof, face and rib on the right side 1.7%
to 2.2% of methane was detected a violation of
30 C.F.R. 75.301. The Joy continuous miner which was
energized was in the immediate area. This condition
occurred due to surveyors removing part of the back
check between the intake and return, thus allowing the
air to short circuit before ventilating the face
effectively. Two air sample bottles were collected in
the affected area 1 foot from the roof, face and rib.
The order was subsequently modified.
stated:

The modification

Order No. 2·891302 is being modified under Section 1
No. a to include the statement "This is a violation of
30 C.F.R. 75.302-lb2" after the sentence. This
condition occurred due to sur~eyors removing part of a
back check between the intake and return.
This order has been previously terminated.
On the same date, the inspector issued Citation No. 2891303.
The citation stated:
The current of air ventilating the face of the No. 3
room M-16 active working section was not sufficient to
dilute and render harmless and carry away flammable,
explosive, noxious or harmful gases in that when
checked with a MS-240 calibrated methane detector

222

1 foot from the roof, face, and rib on the right side
1.7% to 2.2% of methane. The Joy continuous miner
which was energized was in the immediate area. This
condition occurred due to surveyors removing part of a
back check between the intake and.return, thus al+owing
the air to short circuit before ventilating the face
effectively5 This citation was a factor that
contributed to the issuance of imminent danger Order
No. 2891302 dated 2-23-89; therefore no abatement time
was set.
A subsequent modification to the citation: stated:
Based on additional information provided by the
operator at a close-out conference Citation No. 2891303
is being modified under Section II, 10 B to permanently
disabling 10 D to 2 and No. 11 to B low.
This citation has been previously terminated.
On March 2, 1989, seven days after the initial order and
citation were issued, the inspector issued Citation No. 2891304.
The citation stated:
The check curtain installed between the No. 3 room
intake and the No. 4 room return in the M-16 active
working section was not installed to minimize air
leakage and permit traffic to pass thru without
adversely affecting face ventilation. in that the
surveyors had removed a portion of the check to pass
thru and shoot sights which resulted in a accumulation
of methane at the face of the No. 3 room. This
citation was a factor that contributed to the issuance
of an imminent danger Order No. 2891302 dated 2-23-89 f
therefore, . no abatement time is set. This condition
was observed on 2-23-89 by this writer.
A subsequent modification to the citation stated:
Citation No. 2891304 is being modified under
section III No. 17 action to ·terminate to include the
statement: This action to abate the condition was done
on 2-23-89 at 10:15 a.m.
No. 18A is modified to show the date as 3-2-89 and 18B is
modified to show the time as 0740.

223

Section 107(a) of the Act provides in part as follows:
If, upon any inspection or investigation of a coal or
other mine which is subject to this Act, an authorized
representative of the Secretary finds that an imminent
danger exists, such representative shall determine the
extent of the area of such mine throughout which the
danger exists and issue an order requiring the operator
of such mine to cause all persons, except those
referred to in section 104(c), to be withdrawn from,
and to be prohibited from entering, such area until an
authorized representative of the Secretary determines
that such imminent danger and the conditions or
practices which caused such imi~inent danger no longer
exist.
Section 3Cj) of the Act defines "imminent danger" as:
"Imminent danger" means the existence of any condition
or practice in a coal or other mine which could
reasonably be expected to cause death or serious
physical harm before such condition or practice can be
abated.
The Greenwich No. 2 mine liberates in excess of 1,000,000
cubic feet of methane in a 24 hour period. Accordingly, by
section 103(i) of the Act is therefore required to be inspected
by MSHA every five days.
Inspector Brunatti, an MSHA ventilation
specialist, was making such a section 103(i) spot inspection on
February 23, 1989, and again on March 2, 1989, when he wrote the
order and citations at bar.
At approximately 9:00 a.m., on the morning of February 23,
1989, Inspector Brunatti arrived at Room 3 on the M-16 section
and immediately noticed methane readings of .4% to .5% on the
methane monitor of the continuous mining machine which was parked
about 25 feet from the mining face in that room. The mining
machine was not being used to mine coal at that time, but it was
energized. He felt that these were unusually high readings for a
machine sitting there parked. He proceeded to take methane
readings with his hand-held methane detector from that point up
to the face.
The closer he got to the face, the higher the
readings got. He obtained readings in excess of 4 percent at one
point, with the readings stabilizing at about 2.2% to 2.3%. At
this point he determined he had to issue an imminent danger
order.
Bottle samples for methane were also taken, which were later
analyzed by the MSHA laboratory at Mount Hope, West Virginia, and
indicated methane levels of 1.56% and .53%.

224

Earlier that morning, at approximately 8:30 a.m.,
Mr. William LaBelle, the section foreman, had made a methane
check at the face of the No. 3 room, in the same area where the
inspector subsequently checked and from which the inspector
collected the bottle samples. His examination revealed methane
levels of .3% to .4% at that time.
Apparently, the underlying reason for these fluctuations in
methane readings was that surveyors were working on the M-16
section that morning advancing sights. As an allegedly
necessary part of performing this task, the surveyors had
temporarily lowered the back check curtain between Rooms 2 and 3
in the fourth crosscut from the face, between locations X3260 and
X3261 on Joint Exhibit No. 1 for approximately two minutes.
It
was also purportedly necessary to raise and lower the line
curtain stretching from near location X3326 on Joint Exhibit No.
1 to the second crosscut in Room 3 three times for durations of 5
to 30 seconds each time.
The parties agree and the record certainly substantiates
that the direct cause of the excessive methane accumulation at
the Room 3 face was the disruption of ventilation caused by this
activity of the surveyors.
R&P argues that the inspector's determination that an
imminent danger order should be issued was based almost entirely
on the fact that the methane had accumulated in an amount greater
than 1.5%. Inspector Brunatti admitted that was MSHA policy.
The Secretary argues that a concentration of 1.5 volume per
centum or more of methane per se warrants a finding of "imminent
danger", and points to section 303(h)(2) and (i)(2) of the Act
which provide that any time the air at any working place or the
air returning from any working section contains 1.5 volume per
centum or more of methane "all persons, except those referred to
in section 104(d) of [the] Act, shall be withdrawn from the area
of the mine endangered thereby to a safe area, and all electric
power shall be cut off from the endangered area of the mine,
until the air in such working place [or split] shall contain less
than 1.0 volume per centum of methane."
The Secretary also cites the former Department of Interior
Board of Mine Operations Appeals decision that the issuance of
an imminent danger withdrawal order under section 104(a) of the
Federal Coal Mine Health and Safety Act of 1969 (the Coal Act),
which was a virtually identical predecessor to section 107(a) of
the Mine Act, was mandated by the presence of the factors
set forth in section 303(h)(2), i.e., the detection of 1.5%
methane. Pittsburgh Coal Company, 2 IBMA 277 (1973).

225

In that decision, the Board adopted the rationale of the
administrative law judge that:
If Congress has determined by statute that a 1.5
volume per centu~ reading is sufficient to require the
drastic action of withdrawal, then it must be because
the situation was viewed as one of imminent danger.
Congress in 303(h}(2} has intentionally left no room
for doubt or discretion in what it viewed as an
imminent danger. Considering the nature of the gas,
the perilous conditions created by it, and insignificant quantum of energy necessary to cause an ignition
- there is a sufficient basis to characterize a 1.5 per
centum concentration as one of imminent danger.
It
can reasonably be inferred that the withdrawal
requirement of 303(h}(2} presumes the existence of a
condition of imminent danger.
Pittsburgh Coal Company,
2 IBMA 281, 282 (1973}.
While I am mindful that the Commission has previously stated
in Pittsburg & Midway Coal Mining Co., 2 FMSHRC 787, 788 (1980},
that it will examine anew the question of what constitutes an
"imminent danger" under the Act; until it does, the legal
analysis of the former Board concerning the issuance of imminent
danger withdrawal orders under the conditions set forth in
section 303(h}(2} is persuasive to me and I will accordingly
follow the precedent of that case. Two other Commission judges
have previously reached the same conclusion. See Consolidation
Coal Co., 4 FMSHRC 1960 (1982} and Jim Walter Re'Sources, Inc.,
9 FMSHRC 538 (1987}.
Furthermore, as the Commission recently stated in upholding
the issuance of another imminent danger withdrawal order in
Rochester & Pittsburgh Coal Co. v. Secretary of Labor, 11 FMSHRC
2159, 2164 (1989.}; "[s]ince he must act immediately, an inspector
must have considerable discretion in determining whether an
imminent danger exists". The Commissioners quoted the United
States Court of Appeals for the Seventh Circuit concerning the
importance of the inspector's judgment:
Clearly, the inspector is in a precarious position. He
is entrusted with the safety of miners' lives, and he
must ensure that the statute is enforced for the
protection of these lives. His total concern is the
safety of life and limb •••• We must support the
findings and the decisions of the inspector unless
there is evidence that he has abused his discretion or
authority.
(emphasis added}.
Old Ben Coal Corp. v. Interior Bd. of Mine Op. App., 523
F.2d 25, 31 (7th Cir. 1975}.

226

Inspector Brunatti was faced with a situation where methane
readings obtained from his hand-held detector were fluctuating
between a peak reading in excess of 4% right at the face to .4%
25 feet outby. According to his testimony, which I credit fully,
the readings became stable near the face at 2.2% to 2.3%. Based
on this evidence and the fact that methane's explosive range
begins at a 5% concentration, I cannot find that the inspector
abused his discretion or authority in this instance.
In any event, it is undisputed that there was in excess of
1.5 volwne per centum of methane accumulated at the face area of
Room 3, Section M.:...16, the mining machine in proximity to this
face was energized and the miners had not been withdrawn from the
area. Therefore, I find that an "imminent danger" existed at
that time and the withdrawal order was properly issued.
Turning now to the two related section 104(a) citations and
their associated civil penalties, I will consider them separately.
At the hearing, I raised the possibility of whether they should
be merged.
Upon re-reading the record, I am now convinced that
is inappropriate, as they do in fact charge separate violations.
Citation No. 2891303 alleges a "significant and substantial"
violation of the regulatory standard at 30 C.F.R. § 75.301 which
provides in pertinent part as follows:
All active workings shall be ventilated by a current of
air containing not less than 19.5 volume per centum of
oxygen, not more than 0.5 volume per centum of carbon
dioxide, and no harmful quantities of other noxious or
poisonous gases; and the volume and velocity of the
current of air shall be sufficient to dilute, render
harmless, and to carry away, flammable, explosive,
noxious, and harmful gases and dust, and smoke and
explosive fumes.
R&P answers first that a methane level of 1.56% or even 2.2%
is not harmful, but only potentially harmful. The inspector also
testified that a 1.56% methane level would not be a problem if it
was a constant 1.56% in a controlled area.
However, here the
methane levels were fluctuating widely and clearly were not under
control. At one point, the inspector noted a peak methane
reading of 4%, dangerously close to the lower end of the
explosive range of methane, which is defined as 5% to 15%.
I
find these fluctuating levels of methane above 1.5% to be a
harmful quantity of a harmful gas.
Secondly, R&P cites Secretary of Labor v. Freeman United
Coal Mining Co., 11 FMSHRC 161 (1989) for the proposition that

227

"disruptions in mine ventilation inevitably occur and that the
key to effective compliance lies in expeditiously taking those
steps necessary to restore air quantity or velocity to the
required level." Freeman at 165.
It is not disputed that the activity of the surveyors in
lowering ventilation curtains was the cause of the fluctuating
methane levels at the face. More particularly, with regard to
the instant citation, the lowering of the line curtain in Room 3
going outby from the face and from location X3326 towards the
second crosscut contributed along with the lowering of the back
check between locations X3260 and X3261 to the methane
accumulation found at the face by the inspector. But here,
unlike the situation in Freeman, the section foreman knew the
surveyors were on the section, a known gassy section, and
presumably knew that there was a likelihood that their activities
would disrupt his ventilation. Despite this, he took no action
to monitor the methane levels at the face while the surveying was
being done and took no action to abate the methane accumulation
until after the inspector detected the condition.
I concur with the Secretary that first, this situation was
not the type of disruption in mine ventilation contemplated by
the Commission in Freeman; and second, that the regulations
governing permissible methane levels do not tolerate occasional
excursions of that methane level above 1.5 volume per centum for
the operational convenience of the mine operator.
For the foregoing reasons, I find a violation of 30 C.F.R.
Since I have previously found
an imminent danger existed as a result of this disruption of
ventilation, a condition "which could reasonably be expected to
cause death or serious physical harm", it follows that this is a
"significant and substantial" violation as well under the test
announced by the. Commission in Mathies, 6 FMSHRC 1 C19 84).
§ 75.301 to be proven as charged.

Considering the criteria in section llOCi) of the Act, I
conclude that an appropriate penalty for the violation is $1000,
as proposed by the Secretary.
Citation No. 2891304 alleges a "significant and substantial"
violation of the regulatory standard at 30 C.F.R. § 75.302-l(b)(2)
which provides in pertinent part as follows:
Cb>

*

When line brattice is used:

*

*

*

*

*

*

(2)
Check curtains required in conjunction with the
line brattice shall be so installed to minimize air
leakage and permit traffic to pass through without
adversely affecting face ventilation.

228

On the morning in question, the surveyors, Messrs. Luther
and Cymbor, had proceeded into the section and were advised that
mining had not yet commenced that morning •. Mr. Luther then
notified the shuttle car operator that they would advance the
sights in the No. 3 entry since no production was taking place.
They then proceeded to a crosscut between the No. 2 and 3 rooms
and prepared to take a back sight with the transit. Mr. Cymbor
lowered the back check about one foot for approximately two
minutes while Mr. Luther got the sights. This was enough to
interfere with the ventilation of the face in Room 3 and cause or
contribute to cause an excessive level of methane (a peak value
of 4%) to accummulate.
As previously noted herein, at the same time that these high
levels of methane were detected by the inspector, an energized
continuous mining machine was in close proximity (approximately
25 feet) to the high methane area.
I therefore conclude that
this was a "significant and substantial" violation of the cited
standard. See Mathies, supra. Furthermore, I find, in
accordance with section llO(i) of the Act, the civil penalty of
$1000 proposed by the Secretary is appropriate to the violation.
R&P's allegations that there was no violation of 30 C.F.R.
(1) The regulation applies only when
coal is being cut, mined or loaded from the working face and;
(2) the temporary disruption in ventilation precludes under the
circumstances, a finding of violation, are rejected.

§ 75.302-l(b)(2) because:

The phrase "cut, mined or loaded" does not appear in the
cited standard.
It speaks to "when line brattice is used".
Line
brattice use is required for all working faces, whether or not
coal is being cut, mined or loaded. 30 C.F.R. § 75.302
contemplates that the line brattice will provide adequate
ventilation to the working face for the miners and remove or
dilute noxious and explosive gases and the regulation
contemplates this ventilation of the working face whether the
miners are actually engaged in coal production or not at any
particular minute.
The second allegation in defense is again based on the
reliance by the oper~tor on the Freeman case and again, as in the
previous citation, I find the Commission's reasoning in Freeman
to be inapplicable here. This is a totally different fact
situation. Most importantly, what was done here to disrupt the
ventilation was done intentionally with no provision to lessen or
even monitor what effect their activity would have on the methane
hazard on the section.

229

Docket Nos. PENN 89-118-R and -119-R
On March 1, 1989, MSHA Inspector Kenneth J. Fetsko issued
Section 104Cd)(2) Order Nos. 2889678 and 2889679 at R&P's
Greenwich No. 2 Mine. Subsequently, the Secretary filed a
petition seeking civil penalties in the amount of $850 each for
the two violations.
Inspector Fetsko testified at length at the hearing of this
case and at the conclusion of his testimony, the parties proposed
a settlement of the case which I approved on the record.
Concerning Order No. 2889678, the Secretary moved to
downgrade the classification of the paper from a section
104(d)(2) order to a section 104(a) "S&S" citation and lower the
proposed civil penalty from $850 to $350. With regard to Order
No. 2889679, the Secretary moved to amend it to a section 104(a)
"non-S&S" citation and lower the proposed penalty to $150 from
$850.
I approved the settlement and its terms will be incorporated
into my final order herein.
Docket No. PENN 89-127
On November 30, 1988, MSHA Inspector Charles S. Lauver
issued Citation No. 2889402 at R&P's Main Complex, alleging a
violation of 30 C.F.R. § 77.405(b). The condition or practice
alleged to be a violation of that standard is stated as:
The 555 Ford tractor/backhoe/loader being repaired in
the truck garage has not been blocked securely in
position. The left front wheel and spindle has been
removed and the left front of the machine is being held
up by the hydraulic bucket.
30 C.F.R. § 77.405(b) provides:
Cb> No work shall be performed under machinery or
equipment that has been raised until such machinery or
equipment has been securely blocked in position.
Respondent argues in the first instance that no work was
performed under the cited equipment, and therefore no violation
of the mandatory standard was committed. The Secretary counters
this by arguing that although no one saw him do it, the mechanic
who removed the wheel, brake drum and spindle must have at some
point placed a portion of his body underneath a portion of the
axle. At least this is the opinion of the inspector. He

230

testified that at a minimum, the mechanic would have his arm,
possibly his shoulder under a part of the machine when he was
reaching in to take the ball joints out of the spindle.
Mr. Froum, the mechanic who actually performed the work,
testified that he did not remove ball joints. The removal of the
aforementioned parts simply required knocking out a kingpin with
a hammer and punch as well as removal of a few bolts. The axle
on which Mr. Frown was working was only eight inches to a foot
above the floor and he simply leaned over the equipment and
knocked out the kingpin. He testified that he did not go under
the axle nor was any part of his body under the equipment at any
time during the entire process.
I find his testimony to be
generally credible and the inspector to be generally unfamiliar
with the equipment and the process of removing the wheel and
spindle assembly.
I therefore find the Secretary has failed to prove a
necessary element of the violation and the subject citation must
be vacated. As an aside, _I am also satisfied by Mr. Froum's
testimony that the equipment in the configuration the inspector
found it in could not have fallen in any event.
Citation No. 2889405 alleges an "S&S" violation of
30 C.F.R § 77.202 and states:
There is a fine layer of dry float coal dust on
electrical boxes and all other surfaces in the
energized motor control center in the old plant.
30 C.F.R. § 77.202 states:
Coal dust in the air of, or in, or on the surfaces of,
structures, enclosures, or other facilities shall not
be allowed to exist or accumulate in dangerous amounts.
The float coal dust was being drawn into the motor control
center from an outside coal stockpile through the intake for the
pressurizing fan. The fan was used to pressurize the room to
keep dust from coming in when the door was opened, but it was
also apparently drawing in dust from outside.
The primary issue, which the Secretary of course has the
burden of proof on, is whether the accumulation of coal dust was
present in dangerous amounts.

231

It is not enough to prove merely that there was some coal
dust on some electrical boxes inside a control room. Several
Commission judges have previously held that whether an
accumulation is "dangerous" depends on the amount of the
accumulation and the existence and location of sources of
ignition. The greater the concentration, the more likely it is
to be out into suspension or propogate an explosion. See, for
exampl~, Pittsburg & Midway Coal Mining Co., 6 FMSHRC 1347, 1349
(1984) and Mettiki Coal Corporation, 11 FMSHRC 331, 343 (1989).
I also agree with and adopt that rationale.
The inspector testified that there was a "very fine layer of
dust" in the room, "too thin a layer to measure". The dust was
located on the outside covers of electrical boxes and other
surf aces in the room. There is no evidence in the record that
any dust was inside any of the energized electrical boxes, as the
inspector testified he didn't look in any of the boxes. The
inspector also did not observe any dust in suspension even though
he and another man walked around the room inspecting it. The
dust has to be in suspension before an electrical spark will
cause an explosion.
Mr. Wilkins, an electrician and electrical foreman at the
facility testified that even if the electrical equipment
malfunctioned and created an arc, sparks could not escape from
the energized electrical boxes, as they were NEMA approved and
protect the outside environment from the arcs resulting from the
equipment starting and stopping.
Therefore, I find that the minimal amount of coal dust
herein cited as present on the outside of the electrical box
covers does not pose a hazard and I conclude that the Secretary
has failed to establish that the coal dust present in the room
existed in "dangerous amounts". According, the citation must be
vacated.
Citation No. 2889408, issued on December 6, 1988, alleges a
violation of 30 C.F.R. § 77.130l(c)(2) in that:
Dry brush and ieaves have accumulated against the
detonator magazine creating a source of fire.
30 C.F.R. § 77.130l(c)(2) provides:
Cc) Magazines other than box type shall be:

*

*

*

*

*

*

*

Cb) Detached structures located away from powerlines,
fuel storage areas, and other possible sources of fire.

232

R&P does not dispute the fact that the dry brush and leaves
were accumulated against the back of the detonator magazine, but
does dispute that they were a source of fire within the meaning
of section 77.130l(c)(2).
The inspector testified that he found a pile of dry leaves,
approximately two feet high, piled half-way up the back of the
magazine. He felt it was a fire hazard. More particularly, he
felt this pile of dry leaves and brush was as much a source of
fire as a fuel storage area. Neither one being in and of
themselves a source of fire, however, they would both fuel a
fire.
The magazine in question is a steel box, approximately four
feet high, four feet wide and four feet deep.
It is raised off
the ground on either eight inch concrete blocks or steel skids.
The floor of the box is steel and the interior of the box is
lined with four inches of hardwood. Inside were several hundred
blasting caps.
I am unconvinced that the leaves and brush posed any hazard
to the blasting caps inside the magazine. I believe that even in
the unlikely event the leaves were set on fire by some outside
source of ignition such as lightning, the blasting caps inside
the hardwood-lined steel magazine would not be affected. R&P's
safety inspector at the Main Complex opined that the summer sun
beating down on the magazine day after day has more of an adverse
affect on the contents than would a leaf fire.
In any event, it is clear that the leaves and brush are not
themselves a source of fire.
It is also clear to me that leaves
and brush do not pose comparable hazards to the contents of a
magazine as do powerlines and fuel storage areas. The leaves and
brush are not an ignition source in themselves nor a source of
fire as contemplated by Section 77.130l(c)(2). Therefore, the
accumulation near the magazine did not constitute a violation of
the cited standard and the citation must therefore be vacated.
ORDER
1. Section 107(a) Order No. 2891302 and Citation
Nos. 2891303 and 2891304 are hereby affirmed. The contests of
that order and those citations are accordingly denied.
2. Section 104(d)(2) Order No. 2889678 is hereby modified
to an "S&S" section 104(a) citation and affirmed.
3. Section 104(d)(2) Order No. 2889679 is hereby modified
to a "non-S&S" section 104(a) citation and affirmed.

233

4. Section 104(a) Citation Nos. 2889402, 2889405 and
2889408 are vacated and Civil Penalty Proceeding Docket
No. 89-127 is therefore dismissed.
5. Rochester & Pittsburgh Coal Company is ordered to pay
the sum of $2500 within 30 days of the date of this decision as a
civil penalty for the violations found herein.

Law Judge
Distribution:
Joseph A. Yuhas, Esq., Greenwich Collieries, P.O. Box 367,
Ebensburg, PA 15931 (Certified Mail)
Mark v. Swirsky, Esq., U.S. Department of Labor, Office of the
Solicitor, Room 14480-Gateway Building, 3535 Market St.,
Philadelphia, PA 19104 (Certified Mail)

/ml

234

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 201990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
TEXAS INDUSTRIES INC.,
Respondent

CIVIL PENALTY PROCEEDING
Docket No. CENT 89-119-M
A.C. No. 41-00071-0551~

.

Midlothian Quarry

DECISION
Appearances:

Before:

E. Jeffery Story, Esq., Office of the
Solicitor, U.S. Department of Labor,
Dallas, Texas for Petitioner;
Bobby M. Williams, Texas Industries, Inc.,
for Respondent.

Judge Melick

This case is before me upon the petition for civil
penalty filed by the Secretary of Labor pursuant to
section 105(d) of the Federal Mine Safety and Health Act of
1977, 30 u.s.c. § 801 et seq., the "Act, 11 charging
Texas Industries, Inc., (Texas Industries) with two
violations of regulatory standards and proposing a civil
penalty of $1,100 for the violations. The general issue
before me is whether Texas Industries violated the cited
regulatory standards and, if so, the appropriate civil
penalty to be assessed in accordance with section llOCi) of
the Act.
Citation No. 3281061 alleges two separate violations of
regulatory standards (30 C.F.R §§ 56.14101.Ca) and 56.14100Cb) >
and charges as follows:
The service brake system on the electrical powered
scooter was inoperable. This scooter belonged to
the lab department and was traveling through an
area where all the over-the-road type equipment
entered and left the plant area. There was also
foot travel through this area.
(56.14100(b)) The
fast petal [sic] speed selector would not return to
neutral it had to be pulled up to stop the scooter.

235

The regulatory standard at 30 C.F.R. § 56.14101Ca)
provides in relevant part as follows:
(1) Self-propelled mobile-equipment shall be
equipped with a service brake system capable of
stopping and holding the equipment with its typical
load on the maximum grade it travels.
The regulatory standard at 30 C.F.R. § 56.14100(b)
provides that:
"[d]efects on any mobile equipment, machinery
and tools that affect safety shall be corrected in a timely
manner to prevent the creation of a hazard to persons."
Respondent Texas Industries admits the violations as
charged but denies that the violations were "significant and
substantial" and maintains that the proposed penalties are
excessive.
Melvin H. Robertson an electrical inspector for the
Federal Mine Safety and Health Administration CMSHA) was
performing a regular inspection on March 14, 1989, at the
Texas Industries Midlothian Plant. According to Robertson
the operation includes both a limestone mine and a cement
production facility.
During the course of his inspection he
observed an electric scooter similar to a 3-wheel battery
powered golf cart driving at "high speed" estimated to be
about 10 to 15 miles an hour.
Robertson waived for the vehicle to stop but the driver
waived back and kept on driving. Rudy Hall the Texas
Industries Safety Director was also present and yelled for
the operator to stop. The vehicle then turned back to where
the men were standing. Robertson then asked the vehicle
operator if he had any brakes and the operator responded
"well they're not too good". Robertson then asked the
operator to apply the foot pedal and he observed that it went
down to the floor.
Robertson again asked the operator
whether he had any brakes and the operator responded "no".
Robertson also noticed that the driver leaned over inside of
the vehicle and asked why he had done so. The driver
responded "well, the foot pedal hangs down on it so I had to
pull it up by hand". Upon determining that the vehicle had a
functioning parking brake Robertson directed the operator to
drive the vehicle to the shop and take it out of service.
Robertson further testified that in his opinion it was
highly likely for injuries to occur and it was reasonably
likely that those injuries would be fatal. He observed that
the cited cart was traveling to the shop and warehouse area
passing through an area of other vehicular traffic including

236

"18 wheelers", a street sweeper, and 1 1/2 ton pick-up trucks.
Robertson a·lso observed pedestrian traffic in the same area.
According to Robertson no tests were performed on the brakes
since the operator agreed to remove the vehicle from service
for repairs. See 30 C.F.R. § 56.1410l(b).
Robertson found the operator chargeable with moderate
negligence in regard to these violations.
In talking to the
supervisor of the lab department Robertson learned that the
brakes had recently been installed and adjusted on the cited
cart. According to Robertson the mine operator was also
unaware that it was required to perform preshift inspe·ctions
on the cart.
Rudy Hall, testifying on behalf of Texas Industries,
acknowledged that he was present with Inspector Robertson at
the time the cited cart passed by. Hall observed that after
shouting at the driver the vehicle came to a full stop before
returning. Hall testified that it was he who first observed
that the speed selector was depressed down to the floor and
initiated the inquiry into its problem when the driver stated
that "it sticks sometimes". Hall maintains that it was he
who directed the vehicle to the stop.
Hall further testified that the area in which the
scooter was operating was not "highly dangerous". He
observed that the speed limit in the area was enforced at 15
miles per hour. While there were admittedly other vehicles
in the area including "18 wheelers," Hall observed that the
vehicles were usually lined up and only "inching" forward.
Hall also testified that after the scooter was repaired
he performed a test without using the brakes and found that
by using only the speed selector the vehicle came to a stop
from maximum speed in 95 feet.
Hall also noted that he had
run into a wall with a similar scooter and with the spare
tire acting as a bumper the vehicle merely bounced off. He
also noted that the vehicle even when operating at its
maximum speed of 15 miles per hour can be turned 180u to
avoid hazards. While conceding that there was a potential
for a scooter with defective brakes to run into a moving
vehicle Hall nevertheless thought this was unlikely. Hall
also conceded that if a pedestrian would be struck by a
scooter traveling at 15 miles per hour that person could be
killed. He nevertheless thought that the chance of hitting a
pedestrian was "unlikely". Hall observed that no additional
parts were needed to repair the scooter and that only
adjustments were made.

237

I find in this case that the necessary elements of a
"significant and substantial" and serious violation exist
based upon the credible testimony o~ Inspector Robertson
alone. See Mathies Coal Co., 6 FMSHRC 1 (1984). In reaching
this conclusion I have not disregarded the opinions of
Mr. Hall. However on the facts of this case the greater
weight is to be given that of the disinterested and expert
testimony of the MSHA inspector. In addition while I do not
accept Inspector's Robertson rationale, I accept his finding
of only moderate negligence. In evaluating all of the
criteria under section llO(i) I find that civil penalties of
$200 and $100 respectively for Citation No. 3281061 Part A
and Citation No. 3281061 Part B are appropriate.
ORDER
Texas Industries, Inc., is directed toi·' pay civil
penalties of $300 within 30 days of the date of this
decision.

I

(\

/\

l// \ .'~~·1
; ·jL
I ; -·

. Gary M~·lick
Administrative

I

Distribution:

!;//I
;

A

/I

.

/

I \'-..;/vl/ ./L,.\
aw Judge
\,

i:

E. Jeffery Story, Esq., Office of\ the Solicitor, U.S.
Department of Labor, 525 Griffin/Street, Suite 501, Dallas,
TX 75202 CCertified Mail)
!/
"

Bobby M. Williams, Esq., Texas Industries, Inc., 8100
Carpenter Freeway, Dallas, TX 75247 (Certified Mail)
nt

238

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 2-3 1990

...
.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

.

CIVIL PENALTY PROCEEDINGS
Docket No. WEVA 89-198
A. C. No. 46-01456-03826

v.
Docket No. WEVA 89-199
A. C. No. 46-01456-03824

EASTERN ASSOCIATED COAL
CORPORATION,
Respondent
DECISION
Appearances:

Glenn Loos, Esq., Office of the Solicitor, u. s.
Department of Labor, Arlington, Virginia, for the
Secretary;
Eugene P. Schmittgens, Jr., Esq., Eastern
Associated Coal Corporation, St. Louis, Missouri,
for the Respondent.

Before:

Judge Weisberger

Statement of the Case
In these consolidated cases, the Secretary (Petitioner)
seeks civil penalties for alleged violations by the Operator
(Respondent> of 30 C.F.R. § 75.400. Pursuant to notice, the
cases were heard in Clarksburg, West Virginia, on December 12,
1989. Thomas David Doll, John Edward Palmer, Rick Milliron,
Linda Byers, and James Merchant testified for Petitioner. Gary
Marvin McHenry, William Salesky, Roger Boggess, David A. Tennant,
and John Kucish testified for Respondent. Proposed Findings of
Fact and Briefs were filed by Respondent and Petitioner on
January 31 and February 1, 1990, respectively. A Reply Brief was
filed by Respondent on February 12, 1990. Petitioner did not
file a Reply Brief.
A.

Docket No. WEVA 89-198

Findings of Fact and Discussion
I.

On February 8, 1989, Doll inspected the Three North Tipple
at Respondent's Federal No. 2 Mine, and observed an accumulation
of hydraulic oil under the hydraulic tub, and car spotter

239

(Tipple). He also observed a trench with up to 4 inches of oil
in it. He indicated that the puddles of oil in front of the tub
were approximately 3 feet bri~~~ ~.ee_t,. ~~d measu7ed to be 4 inche~
deep. He estimated that 20 ·to' 2-5 ··gallons of oil had accumulated.
He issued a section 104Cd)(2) Order alleging a violation of
30 C.F.R. § 75.400. At the hearing, Respondent conceded the fact
of the violation. I find, based on the testimony of Doll, that
Respondent herein did violate section 75.400, supra, as alleged
in the Order.
II.
Doll listed ignition sources for the accumulation of oil,
such as motors, wires, and cables. He indicated that the oil was
flammable and that some ignition sources were "real close"
(Tr. 153), and that the cables for the motor on the tub and the
motor on the car spotter were "within inches" of the oil (Tr. 153).
He indicated that the cables could have arced or sparked, and
started a fire.
Essentially he indicated that ignition of the oil
was "highly likely" if the "situation was not taken care of" (Tr.
153). He indicated that in the event of a fire, a serious injury
was quite likely in the nature of a possible burn or smoke inhalation.
Essentially, based upon these factors, Doll concluded that
the violation herein was significant and substantial.
Although, based on Doll's testimony, it can be concluded
that ignition of the oil could have resulted, I find that it has
not been established that such an event was reasonably likely to
occur. Although Doll listed various ignition sources, such as a
motor, wires, and cables, there is nothing in the record to
indicate that this equipment was in such a condition as to make
sparking or arcing an event reasonably likely to occur. Further,
due to Roger Boggess' experience as a maintenance foreman, I
place some weight on his opinion that a spark would not ignite
the oil, and that a sustained fire would be needed. Further,
John Kucish, who was the production foreman in charge of the
section on February 8, indicated that the area in question was
adequately rock-dusted. Also, he and Boggess indicated that
there was a fire suppression system over the top of the power
unit of the car spotter, and that there were various items to
extinguish fires in the area. Taking all these factors into
account, I conclude that it has not been established that the
violation herein was significant and substantial, as that term
was defined in Mathies Coal Company, 6 FMSHRC 1 (1984).
III.
James Merchant, a tipple man who has worked for Respondent
for 21 years, testified that on and off for the last 2 to 3 years
there have been problems keeping oil in the tipple.
He indicated
that he usually puts in 20 to 25 gallons of oil a shift.
He
testified that approximately 6 months prior to Doll's inspection
on February 8, 1989, he attached belting to drain the oil that

240

was leaking from the electrical motors.
He also dug a sump hole
to muck the oil.
He indicated that more than a year ago, and "a
number of times" (Tr. 202), he had told Boggess that he was out_
of oil in the middle of the shift.
He also indicated that he had
shown the leaking to Kucish.
He indicated that when he told
Kucish of the oil coming out of the tipple, on "a number of
times" (Tr. 202), he was told by Kucish that it would be worked
on over a week end. Merchant indicated that about a week before
February 8, he reported the condition to Kucish. According to
Kucish, in November 1988, Merchant had reported leaks to him, and
he in turn called the evening and day shift people who informed
him that the tipple "was being maintained in a workman-like
manner" (Tr 245).
Kucish testified that the afternoon and day
shift men were taken off their jobs 2 weeks later, and when he
observed the boom hole (tipple site) in December, i t was in such
an "unworkman like" condition that he shut it down.
Kucish
testified that when he was informed by Merchant of the leak on
January 31, or February 1, 1989, he called Boggess.
Boggess in
turn informed a mechanic who subsequently told him that he did
not find any substantial leaks (Tr. 251).
David A. Tennant, the
maintenance superintendent, indicated that on January 31, "some
maintenance" was performed (Tr. 262).
When Kucish was informed
of a leak the week prior to February 8, he informed Boggess and
subsequently, on a Saturday, February 4, cylinders or jacks were
cleaned and repacked, an operation which Boggess termed to be
"routine maintenance" CTr. 251)
He indicated that he had been
told there had been a leak, and some oil was on the ground.
No
leak was found.
The following day Kucish went to the areas in
question, to make a visual examination, and indicated that were
no "visual leaks" (Tr. 232).
According to Merchant, on February 6 and February 7, the
tipple was not leaking any less, and he had to put in three to
five gallon cans of oil each shift.
Boggess indicated that he
was not notified of any leaks on those days, and there is no
evidence that Merchant notified Kucish of any leaks or oil
accumulations on those days.
Neither was such reported in any
preshift examination on those dates.
On February 8, the accumulation of oil, observed by Doll,
was estimated by i1im to be 20 to 25 gallons, and was measured by
him in areas to be 4 inches deep.
After the condition was cited
by Doll, the area and equipment ware cleaned, and "drips" were
found (Tr. 242, 250).
Kucish and Boggess opined that the drips
were not sufficient to cause the spillage that was observed on
February 8.~/ The tipple was cleaned and looked at by Boggess,
but he could not find any reason for the oil accumulation.
Some
plumbing was eliminated to correct the dripping.

t; Tennant indicated that no cracks were found leaking oil, but
there was a leak Qn one of the fittings that was part of the
plumbing of the hydraulic system.
He indicated that the leak was
not sufficient to account for the oil accumulation.
241

At the conclusion of Petitioner's case, Respondent made a
Motion for a Directed Verdict with regard to tha issue of
unwarrantable failure, and the Motion was denied.
In order for
it to be found that the violation herein was the result of
Respondent's unwarrantable failure, it must be established that
Respondent's conduct herein reached a level as to be considered
to be "aggravated conduct."
(Emery Mining Corp., 9 FMSHRC 1997
(1987)). Although, as established by Merchant, the equipment in
question had been leaking off and on for 2 to 3 years, and had
been reported to Kucish on "a number of times," I accept the
testimony of Respondent's witnesses that twice within 8 days
prior to February 8, maintenance work had been performed on the
equipment in question.
I accept the testimony of Kucish that
when he observed the area on the day after the work had been
performed on February 4, there were no "visual leaks".
(sic).
Although Merchant indicated that on February 6-7, 1989, the
equipment was not leaking less, there is no evidence that the
condition was reported to management on these days.
I thus
conclude, taking the above into account, that Respondent herein
did not exhibit any aggravated conduct, and hence the violation
herein did not result from its unwarrantable failure.
Inasmuch as Petitioner has not established that the condition
of any equipment in the area was such as to have made it likely for
the accumulation to have been ignited, I conclude that the gravity
of the violation herein is to be considered moderate. Further,
taking into account Merchant's testimony, that I accept, that the
leak had existed on and off for 2 to 3 years, and was reported by
him to Kucish on numerous times, and taking into account the large
quantity of oil that was observed on February 8, I conclude that
Respondent was highly negligent in not having taken steps to ensure
that an accumulation would no longer occur.
Although maintenance
work was performed on February 4, and examined one day later by
Kucish, and observed not to have any visible leaks, there is no
evidence that Respondent examined the area on February 6-7, to
ensure that its work on February 4 was successful, and there was
no longer any accumulation of oil. For these reasons, I conclude
that Respondent was highly negligent herein.
I conclude that a
penalty of $900 is proper for the violation found herein.
B.

Docket No. WEVA 89-199

Findings of Fact and Discussion
I.
Thomas David Doll, an MSHA Inspector, inspected Respondent's
Federal No. 2 Mine on February 1, 1989.
He indicated that he
observed oil running down the side of a shuttle car on the
17 Right 3 South Section, and that oil was leaking behind the

242

wheel unit of the shuttle car. He indicated that the grease from
the wheel unit was "in spots" up to a-half inch thick (Tr. 24),
and that there was a grease build-up in the cable reel which was
probably a quarter to a-half inch in thickness. Doll indicated
that the oil and grease was mixed with some coal dust, and that
the oil is combustible when the water in it separates.
He indicated that the wheel was saturated, and throwing grease against
the shuttle car. He indicated that grease is combustible, and
opined that the material that had accumulated was combustible.
John Edward Palmer, who was the representative of the Mine
Worker's Union, and accompanied Doll on the inspection, corroborated the latter's testimony by indicating that there was a "lot"
of coal, grease, and oil around the cable reel components.
Rick
Milliron, who was the shuttle car operator on February 1, 1989,
indicated that in general he does not clean behind the wheels of
the unit.
He indicated that, when Doll inspected the unit, there
was grease and oil on the whole unit.
Gary Marvin McHenry, Respondent's safety supervisor, wh.o
accompanied Doll on the inspection, indicated that the only
"accumulations" he found were behind the wheel unit {Tr. 85). He
said there were "small amounts" of oil mixed with rock dust and
dirt {Tr. 86). William Salesky, who was the section foreman on
February 1, indicated that when he observed the shuttle car after
the Order was issued, the only accumulations were behind the
wheel.
He described the condition as being 11 A small amount of
grease, and mostly mud from the shuttle car road" (Tr. 110).
Roger Boggess, Respondent's maintenance foreman, opined that the
oil in question does not burn easily, and that a spark hitting it
would not cause it to ignite. He termed the event of a fire
occurring as being very unlikely, and indicated that to get the
oil to burn, a person would have to hold a flame to it. However,
he indicated on cross-examination that gear box oil is not fire
resistant.
David A. Tennant, Respondent's maintenance superintendent, indicated that the oil in question is flammable in a pure
state, but that if it is mixed with water, mud or coal dust, its
flash point is higher.
He indicated that the oil in question had
rock dust in it, and thus was not easy to ignite.
I reject Respondent's argument that an impermissible accumulation is limited to those accumulations that are extensive and
significant, and that the latter term includes only accumulations
that can lead to fires or explosions.
I find that Respondent has
not rebutted or contradicted Doll's testimony that, in essence,
in some areas the grease was 1/2 inch thick.
Accordingly, I conclude, based upon the above testimony of witnesses who observed
the shuttle car on February 1, that there was an accumulation of
oil and grease as set forth in the section 104{d){2) Order issued
by Doll on February 1. This Order alleges Respondent violated
30 C.F.R. § 75.400.
In essence, as pertinent, section 75.400,

243

supra, prohibits the accumulation inter alia of "combustible
materials." The word "combustible," is defined in Webster's
Third New·International Dictionary, 1986 edition (Webster's), as
11
1. capable of undergoing combustion or of burning - used esp. of
materials that catcn'fire and burn when subjected to fire • • • "
I accept the opinion of. Doll that oil and grease are materials that are capable of burning. The testimony of Boggess that
the oil in question does not burn easily, does not contradict
Doll's opinion. Further, the balance of Respondent's witnesses,
in essence, testified that the accumulations of oil and grease
herein contained mud and rock dust, which raise its flash point,
and makes it difficult to ignite.
Hence, the testimony of
Respondent's witnesses is not sufficient to predicate a finding
that the materials in question were not capable of burning at
some point.
Inasmuch as the materials were nontheless capable of
burning or catching fire when subjected to fire, I conclude that
the accumulations of the materials in question were combustible
as that term is defined in Webster's.
Accordingly, I find that
Respondent herein did violate section 75.400, supra.
II.
According to Doll, in essence, he concluded that the violation herein was significant and substantial due to the presence
of friction or cables as ignition sources, which led him to
conclude that it was highly likely that a fire would occur if the
violative condition was not corrected. He indicated that in the
event of a fire, an injury would be highly likely due to smoke
inhalation occasioned by the burning of grease, coal, and other
toxic smokes from the burning of cable covers. He indicated that
anyone in the face area, including the shuttle car operator,
loader operator, miner operator, and bolters would be subject to
the path of smoke from the resulting fire.
In this connection, I
note that Salesky conced~d on cross-examination that grease and
oil in the wheel compartment could become a fire hazard "at some
point."
(Tr. 113).
Although there certainly were potential ignition sources iri
the areas as testified to by Doll, there is insufficient evidence
that the condition and location of these sources was such as to
indicate that there was a reasonable likelihood of an ignition
occurring.
Further, I accept the reasoning of Respondent's
witnesses that mud and coal dust present in the accumulation of
grease and oil would decrease the combustibility of the accurnula~
tions.
Thus I find that although the accumulations herein did
contribute to a hazard of a fire, it has not been established
that ther~ was a reasonable likelihood of a fire occurring.
I
thus conclude that it has not been established that the violation
herein was significant and substantial (See, Mathies Coal Company,
supra).

244

III.
Doll indicated that he considered the violation herein to .be
the result of Respondent's unwarrantable failure, as it either
knew or should have known that the violation existed.
He indicated that the area in question is fire bossed daily on each of
the three shifts, and in addition, persons are constantly in the
area.
He thus opined that inasmuch as the accumulated material
was visible, it should have been observed and cleaned up.
In
addition, he indicated that on January 18, he issued two citations
alleging violations of section 75.400, supra, concerning equipment
on the section.
He indicated that when he issued the citations, he
discussed with Bill Lenley, the assistant foreman, that something
had to be done to keep the section equipment cleaner. Thus, he
concluded that Respondent was aware that it had a problem with
cleaning various equipment.
Palmer corroborated Doll's testimony by indicating that
the accumulation of grease and oil could have been seen "plain as
day." (Tr. 64). Milliron indicated that on February 1, he sprayed
the shuttle car in question with a cleaning substance, and washed
it off.
He indicated that he did not clean behind the wheels, and
did not use any wedge, which he usually would use to scrape orf
material that is visible.
I find that Doll did not use the correct standard in concluding that the violation herein was the result of Respondent's
unwarrantable failure. The proper standard has been set forth by
the Commission in Emery Mining Corp., supra at 2004, as requiring
the establishment of the existence of "aggravated conduct."
Applying this test to the facts as set forth above, I conclude
that it has not been established that there was any aggravated
conduct on the part of Respondent. The fact that Doll had,
2 weeks prior to the date in question, issued a violation of
section 75.400, supra, for equipment on the section, and told the
foreman that something had to be done to keep the section cleaner,
does not per se establish that there was aggravated conduct with
regard to the specific violative condition herein.
I find that
Milliron's failure to.clean behind the wheel was negligence, but
not aggravated conduct.
Accordingly, I conclude that the violation
herein was not the result of Respondent's unwarrantable failure.
Accordingly, Respondent's Motion for Directed Verdict, with regard
to the issue of unwarrantable failure, which was made at the
conclusion of Petitioner's case, is hereby GRANTED.
Taking into account the fact that it has not been established
that there wer~ ignition sources present in such a condition as to
make it likely that the oil and grease would have been ignited, I
conclude that the gravity herein of the violation was moderate.
I
accept the testimony of Petitioner's witnesses that the accumulations herein of oil and grease wer9 readily visible.
I conclude
that Respondent should hav~ known of the accumulations, and as such

245

was negligent herein to a significant degree. Considering the
criteria of section llO(i) of the Act, I conclude that a penalty of
$750 is appropriate for the violation found herein.
0

ORDER
It is ORDERED that Order Nos. 3100463 and 31004677 be AMENDED
to section 104Ca> Citations, and to reflect the fact that the violations therein were not significant and substantial, and were not
the result of Respondent's unwarrantable failure.
It is further
ORDERED that Respondent herein shall pay $1,650, within 30 days of
this Decision, as a civil penalty for the violations found herein.
-~,

I

..

~~

Avram Weisberger
Administrative Law Judge
Distribution:
Glenn M. Loos, Esq., Office of the Solicitor, U. s. Department of
Labor, 4015 Wilson Boulevard, Room 516, Arlington, VA 22203
(Certified Mail)
Eugene P. Schmittgens, Jr., Esq., Michael A. Kafoury, Esq.,
Eastern Associated Coal Corporation, P. o. Box 373, St. Louis, MO
63166 (Certified Mail)
dcp

246

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 2 61990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

.

CIVIL PENALTY PROCEEDINGS
Docket No. KENT 89-130
A. C. No. 15-15348-03544

v.
Docket No. KENT 89-132
A. C. No. 15-15348-03546

DAY BRANCH COAL COMPANY
INC.,
Respondent

Docket No. KENT 89-144
A. C. No. 15-15348-03547
Day Branch Coal Co., No. 4
DECISION

Appearances:

Before:

Anne T. Knauff, Esq., Office of the Solicitor, U.S.
Department of Labor, Nashville, Tennessee, for the
Petitioner,
Mr. James Trosper, Safety Director, Day Branch Coal
Company, for the Respondent.

Judge Fauver

The Secretary of Labor seeks civil penalties for alleged
violations of safety standards under § llO(a) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et seq.
At the hearing, the parties moved to settle the following
citations for the penalty amounts shown:
Citation

Civil Penalty

3172960
3166462
3167520
3166465
3166466
3180305
998707

$213
$195
$136
$136
$136
$ 20
$ 20

The motion was approved, and those amounts will be included
in the order below.

247

Having considered the hearing evidence and the record as a
whole, I find that a preponderance of the substantial, reliable,
and probative evidence establishes the following Findings of
Fact and further findings in the Discussion below:
FINDINGS OF FACT
1. Respondent operates an underground coal mine, known as
Mine No. 4, which produces coal for sale or use in or
substantially affecting interstate commerce.
Order No. 3166381
2. On January 10, 1989, MSHA Mine Inspector Robert W. Rhea
found that miners had worked or traveled under unsupported roof
in the face of the Number 2 room of the 003 section. Loose coal
had been scooped up and stored across the 20-f oot-wide face of
the Number 2 room. The last row of permanent roof support was
installed 50 feet outby the face.
3.
Inspector Rhea discussed this condition with the mine
foreman in the Number 2 room of the 003 section on January 10,
1989. The inspector and the foreman could not determine the
miner or miners who had traveled under the unsupported roof, how
the loose coal had come to be scooped to the face and ribs, and
who had rock-dusted the ribs and floo~. The loose coal seen by
Inspector Rhea and the foreman would not have occurred naturally.
Because scoop tracks were clearly visible on the mine floor under
the unsupported roof, Inspector Rhea and the mine foreman agreed
that the loose coal had probably been scooped toward the face and
ribs by the battery-powered scoop.
4.

Inspector Rhea issued Order No. 3166381 under

§ 104(d)(2) of the Act, citing a significant and substantial

violation of 30 C.F.R. 75.202.
operator with high negligence.

The inspector also charged the

Citation No. 3166382
5. During the inspection on January 10, 1989, Inspector
Rhea observed that caution boards or other warning devices were
not in place in the Number 3 room on the 003 section to warn
miners that they had reached the end of permanent roof support.
The coal seam in this area was too low for the miners to walk
upright.
Since the miners had to work on their hands and knees,
their ability to see where the unsupported roof began was
particularly impaired.
Inspector Rhea issued Citation No.
3166382, citing a significant and substantial violation of 30
C.F.R. § 75.208.

248

Citation No. 3166383
6. Inspector Rhea observed, in the Number 1 room on the 003
section, that the last row of permanent roof supports was
installed 15 feet from the face.
He believed the roof control
plan required roof supports up to four feet of the face, and
therefore issued Citation No. 3166383, citing a significant and
substantial violation of 30 C.F.R. § 75.220.
Citation No. 3166384
7. In the Number 2 and Number 5 rooms of the 003 section,
Inspector Rhea found that 30-inch support timbers were used to
support a 36- to 38-inch roof. The. undersized timbers were
balanced on half-round split posts.
Someone had tried to hide
the unsteady footing of the timbers by packing mud around the
split post bases. The remaining gap between the timber and the
roof was stuffed with three or four wooden wedges. The inspector
issued Citation No. 3166384, citing a significant and substantial
violation of 30 C.F.R. § 75.206(e).
Citation No. 2843066
8. On December 21, 1988, MSHA Inspector Russell and two
miners rode a scoop to leave the mine; the scoop traveled at
about four miles per hour. The coal seam was between 36 and 38
inches high along the roadway the scoop traveled, which was the
primary escapeway from the mine. Because of the height of the
coal, Inspector Russell had to ride on the scoop lying on his
back, facing the roof.
In that position, he observed that the
heads of 20 or 25 roof bolts had been cut off by the scoop at
some prior time, and the roof plates had fallen from the roof.
Inspector Russell was able to count the number of breaks to the
outside. Once outside, he calculated the number of sheared-off
roof bolts and missing roof plates, based on the number of breaks
he had passed, the number of feet between breaks, and the
placement of roof bolts and plates required by the approved roof
control plan.
9.
Inspector Russell issued Citation No. 2843066, citing a
significant and substantial violation of 30 C.F.R. § 75.202.
Citation No. 3166461
10. On January 19, 1989, during an electrical inspsection,
MSHA Inspector Elija Myers found that the water deluge system
installed on the Number 2 underground conveyor belt drive was
inoperative when tested.

249

11.
Inspector Myers issued Citation No. 3166461, citing a
significant and substantial violation of 30 C.F.R. § 75.1100-3.
DISCUSSION WITH FURTHER FINDINGS
Section llO(i) of the Act provides six criteria to consider
in assessing a civil penalty. One of these is the operator's
compliance history.
I have previously ruled that the operator's
history of payments of civil penalties which have become final is
part of its compliance history. This operator has a very poor
history of payments of final civil penalty assessments.
An
updated copy of Government Exhibit 1 shows that, in the 24 months
preceding the order and citations in these cases, Respondent was
assessed civil penalties of $14,457.00, but paid only $6,700.05.
This record of significant noncompliance with final assessments
will be considered in assessing civil penalties for the
violations found in these cases.
Order No. 3166381
The only eyewitness who testified as to facts concerning
this order was the MSHA Inspector.
The inspector found physical
evidence that a miner or miners had worked or traveled 50 feet
under unsupported roof.
Loose coal was pushed against the face
and ribs; the area was rockdusted; there were tire tracks of the
coal scoop; there was no roof support and no evidence that
timbers had been installed or dislodged. No timbers were
present in an area of 20 x 50 feet.
Inspector Rhea discussed this situtation with the mine
foreman, at the site where the condition was found.
They agreed
that the loose coal must have been scooped by the battery-powered
scoop.
The inspector found high negligence because of the high duty
everyone in a coal mine has not to work or travel under
unprotected roof.
~s Inspector Rhea testified, "Unsupported
roof, to me, is the most dangerous environment in a coal mine
" Tr. 63.
The men and materials needed to abate this condition were
immediately available; after the order was issued, the roof
supports were in place within 30 minutes.
The evidence sustains the inspector's finding of high
negligence and an "unwarrantable" violatio:i (which the commission
has ruled to be "aggraved" conduct beyond ordinary negligence).
Because of the plain danger of going under 50 feet of
unsupported roof, the inspector also found a "significant and

250

substantial" violation (which the Commission has interpreted as
involving a.reasonable likelihood of a serious injury).
The
operator offered opinion evidence that this was not a
significant and substantial violation because the roof in the
mine was generally stable and the inspector did not find abnormal
roof conditions at the site. The inspector testified that going
under unsupported roof in an underground coal mine is highly
dangerous, and if done in his presence he would issue an imminent
danger order. The evidence sustains the inspector's finding
that the violation was significant and substantial.
Considering all the criteria for a civil penalty in § llOCi)
of the Act, I find that a penalty of $1,500 is appropriate for
this violation.
Citation No. 3166382
The inspector observed that caution boards or other warning
devices were not in place to warn miners of unsupported roof.
The need for the warning devices was especially great because the
miners were working in coal so low they had to crawl to do their
work. Respondent acknowledged that there should have been a
caution board at the edge of unsupported roof to warn mine
personnel of the unsupported area (Tr. 50), but sought to excuse
the absence of the caution boards on the basis of assumed roof
stability. This position is inconsistent with the statement of
Day Branch's safety director that he had seen or heard of roof
falls in areas that previously had been considered "stable" (Tr.
5 5) •

Roof stability is not recognized in the regulation as an
exemption from compliance. The regulation acknowledges only one
exception to the posting of warning devices to mark the beginning
of unsupported roof i.e. when roof supports are being installed.
This exception does not apply to the situation found by the
inspector because mining of the area had been completed and the
roof-bolting machine had already been moved outby the last open
crosscut.
The inspector found this violation to be "significant and
substantial" because of the high degree of risk in going under
unsupported roof. The evidence sustains the inspector's finding.
The manpower and materials required to abate this violation
were immediately available. Once the violation was cited, it
took only five minutes to hang the caution board to mark the
beginning of unsupported roof.

251

Considering all the criteria for a civil penalty in § llO(i)
of the Act, I find that a penalty of $300 is appropriate for this
violation.
Citation No. 3166383
The inspector found noncompliance with Day Branch's roof
control plan. The last row of permanent roof supports had been
placed 15 feet from the face of the Number 1 Room. The roof
control plan required supports four feet from the face.
Timbers were the sole method of roof support in this room.
The plan called for installation of two rows of timbers at the
face of the Number 1 Room as the continuous miner retreated. At
the time the condition was cited, the continuous miner had
already been backed outby the last open crosscut in the Number 3
Room; there was no equipment in the Number 1 Room.
There was evidence that miners had been working in the room,
in that the face had been cut some time prior to the inspection,
probably on the previous shift. The inspector found, from the
condition of the coal face and the absence of any equipment in
the room, that work in the room had been completed and that the
mining cycle would be complete when the crosscut had been cut
through. There was no evidence that efforts were under way to
install the missing timbers.
At the hearing, the parties agreed to amend this citation to
delete the last phrase of the condition or practice cited, i.e.
"immediately after the continuous miner had been withdrawn from
the face" (Tr. 8), because it "is inapplicable in view of the
roof control plan that was in effect at the time this was issued"
(Id. ) •
Considering all the criteria for a civil penalty in § ·110(i)
of the Act, I find that a penalty of $300 is appropriate for this
violation.
Citation No. 3166384
The inspector observed support timbers installed on unstable
footing in Rooms 2 and 5 of the 003 section. These presented
dangerous and inadequate roof support. Day Branch miners had
used 30-inch timbers to support a roof 36-33 inches high.
If the
undersized timbers had to be used, solid footing could have been
created for them by setting them on flat materials such as heacler
boards, which are six inches wide, three inches thick, and 24
inches long (Tr. 41). Instead, split cylindrical posts were
placed on the mine floor, and the timbers were installed on top
of them (Tr. 39). The cylindrical surface of the split posts

252

was used for the footing of 15 to 20 timbers.
In addition, the
15 to 20 timbers were installed with three to four cap wedges
stuck between the top of a timber and the roof (Tr. 39, 45). Mud
from the wet floors in the rooms had been piled up against the
timbers, hiding the split posts on which the timbers rested CTr.
46). The inspector discovered this violation when he brushed up
against timbers, dislodging serveral (Tr. 40, 42). Had the
operator's preshift examiner felt a few of the timbers to check
their stability, he would have readily discovered that they had
been set improperly.
It is important to note that these timbers
were the sole means of roof support in these rooms.
The effect of the insecure and improperly installed roof
timbers was that the roof was virtu~lly unsupported. This
created a significant and substantial violation.
The 003 section of the mine was an active section. There
was evidence that miners had been working in the area. The
improperly installed timbers were just inby the last open
crosscut.
The manpower and materials necessary to correct the
violation were immediately available. Longer timbers were stored
in a break about 150 to 200 feet away. Once cited, the violation
was corrected within 15 minutes.
Considering all the criteria for a civil penalty in § llO(i)
of the Act, I find that a penalty of $300 is appropriate for this
violation.
Citation No. 2843066
The route traveled by the inspector as he left the mine on
Decemoer 21, 1988, was the primary travelway and escapeway.
Miners traveled this entry regularly.
Its safe condition should
have been of particular concern to Day Branch. The regulations
require that the area be examined every eight hours.
The cited defects in the roof bolt supports were easily
detectable.
The bolt shafts where the 20 or 25 bolt heads had
been sheared off were shiny and readily visible. Where the bolt
heads had been sheared off, the large square head plates had
fallen from the roof.
The roof bolt defects compromised the roof support system.
The compromised protection made a roof fall reasonably likely.
In the event of a roof fall, serious injury to miners could
reasonably be expected.

253

The evidence sustained the inspector's finding of a
significant and substantial violation.
Considering all the criteria for a ci~il penalty in § llO(i)
of the Act, I find that a penalty of $325 is appropriate for this
violation.
Citation No. 3166461
The regulation cited in this citation requires that fire
fighting equipment be maintained in a usable and operative
condition. The deluge system which Inspector Myers found to be
inoperative is an automatic fire-suppression system consisting of
thermally-controlled water sprays installed near the belt drive.
If the temperature near the belt drive reaches 212 degrees, the
water sprays should activate to cool overheated parts or to put
out fires. The heat sensors are located at the belt power
rollers which drive the belt.
The deluge system was equipped with a test switch. When
operative, the test switch will override the thermal controls and
turn the water sprays on. When Inspector Myers pressed the test
switch, he found that the deluge system was not connected to a
power source. Without power, the entire system was inoperativ·e.
Inspector Myers determined that the violation was reasonably
likely to contribute to a fire accident and smoke or fire
injuries. There was a definite danger of fire near the conveyor
belt drive because of accumulations of grease, oil and loose coal.
The belt was fire-resistant, but not fireproof. If it
overheated, it would burn.
The deluge system was required to be checked once a week,
with a record of the weekly examinations. Inspector Myers found
no record that the system had been checked.
There was no other automatic fire supp~ession system in
place near the belt drive. Nor was there conventional fire
fighting equipment at hand. Because miners were not stationed to
work at the belt drive at all times and because established air
currents would have carried smoke out of the mine, a fire at the
belt drive could have burned undetected for a substantial period,
long enough to become out of control.
The evidence sustained the inspector's finding of a
significant and substantial violation.
Considering all the criteria for a civil penalty in § llOCi>
of the Act, I find that a penalty of $325 is appropriate for this
violation.

254

CONCLUSIONS OF LAW
1.

The judge has jurisdiction over these proceedings.

2. Respondent violated the cited safety standards as
alledged in the order and citations involved herein.
ORDER
WHEREFORE IT IS ORDERED that:
1. The order and citations involved in these proceedings
are AFFIRMED.
2. Respondent shall pay the above assessed penalties of
$3,906 within 30 days of this Decision.

ul_·11tf~ ~~v~
~liam Fauver

Administrative Law Judge

7\nne T. Knauff, Esq., Office of the Solicitor, u. s. Department
of Labor, 2002 Richard Jones Road, Nashville, TN 37215 {Certified
Mail)
Mr. James Trosper, Safety Director, Day Branch Coal Co., Inc.,
P.O. Box 204, Cawood, KY 40815 {Certified Mail)
l

iz

255

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 271990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 89-37-M
A. C. No. 14-00164-05506

v.
Kansas Falls Quarry and Mill
WALKER STONE COMPANY, INC.,
Respondent
DECISION
Appearances:

Before:

C. William Mangum, Esq., Office of the Solicitor,
U.S. Department of Labor, Kansas City, Missouri,
for the Petitioner;
Keith R. Henry, Esq., Weary, Davis, Henry,
Struebing and Troup, Junction City, Kansas, for
the Respondent.

Judge Fauver

The Secretary of Labor seeks civil penalties for 11 alleged
violations of safety standards under § llO(a) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et seq.
Having considered the hearing evidence and the record as a
whole, I find that a preponderance of the substantial, reliable,
and probative evidence establishes the following Findings of Fact
and additional findings of.fact in the Discussion below:
FINDINGS OF FACT
1. Respondent owns and operates the Kansas Quarry and Mill,
which is a surface limestone mine engaged in mining and selling
limestone with a regular and substantial effect on interstate
commerce.
2.

Respondent is a medium size mine operator.

3. After receiving each citation involved in this case,
Respondent made a good faith effort to abate the cited condition
promptly either by correcting the condition or by removing the
cited equipment from service.

256

Citation 2651713
4. On October 13, 1988, a guard was not in place over the
four V-belt drive pulleys of the 353 natural~gas drive engine for
the first set of rolls. The pulleys project from the sides of
the motor. The moving parts may be contacted by persons using
the elevated walkway around the engine. The pulleys are located
about two feet from the floor.
If an individual contacted the
unguarded moving parts, the accident could result in a fatal or
permanently disabling injury.
Citation 2651714
5. On October 13, 1988, a 110 volt metal fan serviced by a
#14 AWG conductor cable and located in the #1 crusher control
room was not grounded. Grounding provides fault protection.
Serious injuries could result from shock or fire.
Citation 2651715
6. On October 13, 1988, a 110 volt electrical metal heater
with a fan motor mounted on metal was not grounded. The heater
was located in the #1 crusher control room. Grounding provides
fault protection. Serious injuries could result from shock or
fire.
Citation 2651716
7. On October 13, 1988, part of a conveyor belt was not
visible from the #1 crusher control room, where the belt controls
were, and there was no warning system to warn people when the
belt would start.
If a person became entangled in the conveyor,
the accident could result in a fatal or permanently disabling
injury.
Citation 2651717
8. On October 13, 1988, exposed moving parts on the tunnel
conveyor tail pulley adjacent to a walkway were not guarded. The
tail pulley was in a poorly lighted area about 2 1/2 feet from
the floor.
If a person became entangled in the unguarded pulley,
the accident could result in a fatal or permanently disabling
injury.
Citation 2651718
9. On October 14, 1988, signs prohibiting smoking and open
flames were not posted on two diesel fuel tanks near the shop

257

and on a diesel fuel tank near the electrical control building.
There was some dry vegetation and diesel fuel spillage around the
tanks which created a fire or explosion hazard.
In the event of
fire or explosion, serious injuries could occur.
Citation 2651719
10. On October 14, 1988, a 440 volt square D fuse switch
and a starter switch which controlled the #1 crusher conveyor
belt were not grounded. There was a grounding conductor leaving
the starter switch to the motor, but it was not connected at the
switch.
If ~ wire connection, fuse clip, or other switch gear
part faulted, the incident could result in a fatal shock or
serious injuries.
Citation 2651720
11. On October 18, 1988, a principal 110 volt switch
mounted on the outside of the electrical building was not labeled
to show that it controlled the 110 volt starter switch for the #1
crusher motors.
The unit controlled by the switch could not be
readily identified by its location.
In an emergency, delay
caused by confusion in trying to locate the right switch to
de-energize the #1 crusher motors could contribute to serious
injuries.
Citation 2652721
12. On October la, 1988, the 440 volt 3 phase, 10 H.P.
conveyor drive motor was not grounded. The flex metal conduit,
which had been used as a grounding conductor, was pulled off the
motor junction box. Injury from shock could be fatal.
Citation 2651722
13. On October 19, 1988, 440 volt insulated cable wires
entering a metal motor junction box were not bushed. The outer
jacket on the cable was pushed back. The motor had been in this
condition for at least several months.
Injury from shock could
be fatal.
Citation 2651724
14. On October 19, 1988, the diesel fuel delivery truck
used to haul fuel to equipment in the four quarries did not have
a door on the driver's side and had no seat belts. The truck
travels about 10 to 12 miles per shift from the shop to the four
quarries.
Injury from falling out the door could be fatal.

258

DISCUSSION WITH FURTHER FINDINGS
Citation 2651713
On October 13, 1988, Inspector Larry J. Day observed that
there was no guard over the V-belt drive pulleys of the
alternator part of the 353 natural gas engine for a set of rolls.
The engine was operating at the time and the pulleys were moving
"at a very rapid pace." Tr. 43.
Inspector Day also observed
that the unguarded V-belt pulleys were within arm's reach of a
walkway next to the engine and the fast-moving machine parts were
exposed and would.be accessible to persons on the walkway.
Although Inspector Day originally checked the "Gravity" section
of the citation as non-S & s, he testified that it should have
been classified as an s & S violation. He explained that
Respondent's plant foreman, Clifford Manning, pressured him not
to issue any citations, and because he did not want to increase
the foreman's anger, he marked a number of the citations
non-S & S instead of S & S. Tr. 227-228. His testimony on this
point includes the following:
THE WITNESS:

I would like to make a statement as to
the inspection was quite intense, I did
have a lot of pressure on me.
It was very difficult to issue citations to
the operator, and I went lenient on the S and
S part because of the difficulty that I had of
issuing any citations to the operator.
I was trying not to be ~mbitious or aggravate
the operator any further than what he was, and
still try to do my job.

*

*

*

The difficulty was every time* I wrote a
citation, the operator would say, well you
can't cite me for that because I'll have it
fixed before you leave today.
For some reason, he had the interpretation
that if he could f i~ this violation, that I
shouldn't cite him for it.
So this made it difficult to give him -- to
issue citations. [Tr. 227-228]

* At page 228 of the transcript the reporter transcribed the
word "everything," but the words used were "every time."

259

After reviewing each of his 11 citations at the hearing, the
inspector testified that he would have changed four of them to
allege gravity as s & s instead of non-S & S ~/,
In her brief, the Secretary requests that these four
citations be affirmed as alleging S & S violations. However,
inasmuch as the Secretary did not move to amend the citations at
the hearing, her request is denied as being untimely.
Accordingly, the above four citations will be considered
under "gravity" as used in § llO(i) of the Act, but .not on the
question whether they are S & S violations within the meaning of
§ 104(d)(l) of the Act.
The citations that allege
S &S
violations will be considered under both "gravity" in § llOCi)
and the question whether the violations were "significant and
substantial" within the meaning of Section 104Cd)(l) of the Act.
The Commission's test for finding an S & S violation is
discussed in connection with other citations, below.
Civil penalty proceedings before the Commission and its
judges are de nova, and the penalties assessed in such
proceedings-are to be based upon the six statutory criteria in
§ llOCi) of the Act rather than MSHA's classification/points
system. Sellersburg, 5 FMSHRC 287 (1983), aff'd, 736 F2d 1147
(7th Cir. 1984); Black Diamond Coal Co., 7 FMSHRC 1117 (1985).
The reliable evidence shows that Inspector Day observed a
serious violation. He testified that the unguarded V-belt
pulleys were accessible from the nearby walkway and that
accidental contact with them could cause serious injuries. The
violation is serious within the meaning of "gravity" in § llO(i)
of the Act, even though it is not alleged to be a "significant
and substantial" violation·within the meaning of § 104(d)(l) of
the Act.
It is a serious violation because the safety standard
is an important protection for the miners, and because
Respondent's conduct created a substantial possibility of serious
injury.
It is also serious because Respondent's conduct should
be deterred.
Citation 2651714
On October 13, 1988, Inspector Day observed an ungrounded
110 volt metal fan serviced by a conductor cable in the number 1
crusher control room. The parties have stipulated that the fan

2/ Citations 2651713, 2651714, 2651715 and 2651719.
221-225, 404.

260

Tr.

was not grounded and Inspector Day stated that there was no
equivalent protection provided. The control room is small, about
8 X 10 feet, and the fan would be close to an operator inside the
room.
Inspector Day ran a continuity test on the fan from the
motor to the frame and found no resistance. He explained that if
the fan motor faulted, the frame of the fan would become
energized.
In defense of this citation, Respondent states that the fan
was approved for use by Underwriter's Laboratory, that it was not
in use at the time of inspection, and that it was private
property owned by the crusher operator and was used without
knowledge or permission of the company.
Inspector Day, a certified electrician, testified that the
Underwriter's Laboratory approval had no bearing upon whether the
fan was properly grounded (Tr. 50) and the fan was not grounded.
The fact that the fan was not in use at the time of inspection
does not rebut the proof of a violation, so long as the fan was
available for use. Citation 2651714 is one of the four citations
discussed above which the inspector stated should have been
classified as S & S instead of non S & S. The s~.,;ne ruling
applies, denying the Secretary's request to amend the citation.
The fact that the fan was owned by an employee of Respondent
and that Respondent did not expressly approve of its use does not
rebut the proof of a violation. Respondent has not shown that it
prohibited the use of the fan in its control room or that it
instructed employees against the use of personal equipment. The
fan was present at Respondent's mine site, its presence created a
hazard, and until a citation was issued Respondent permitted at
least one employee to have access to the fan while working.
I find that this is a serious violation within the meaning
of the "gravity" factor in § llO(i) of the Act.
It is serious
because the safety standard (30 C.F.R. § 56.12025) is an
important protection for miners, Respondent's conduct created a
substantial possibility of serious injury, and such conduct
should be deterred.
Citation 2651715
On October 13, 1988, Inspector Day observed an ungrounded
110 volt metal heater located in the number 1 er-usher control
room.
The parties have stipulated that the heater was not
grounded.
Inspector Day ran a continuity test on the heater and
found that it was a good electrical conductor. The metal heater
was the property of Respondent. The heater was on the floor of
the crusher control .room within arm's reach of any oper-ator who
would be in the room.

261

This citation is one of the four citations discussed above,
which the inspector stated should have been classified as S & S
instead of non-S & s. The same ruling applies denying the
Secretary's request to amend the citation.
I find that this is a serious violation within the meaning
of the "gravity" factor in § llOCi) of the Act. It is serious
because the safety standard (30 C.F.R. § 56.12025) is an
important protection for miners, Respondent's conduct created a
substantial possibility of serious injury, and such conduct
should be deterred.
Citation 2651716
On October 13, 1988, Inspector Day issued Citation 2651716,
alleging a violation of 30 C.F.R. § 56.9006, which provides:
When the entire length of a conveyor is visible
from the the starting switch, the operator shall
visually check to make certain that all persons are in
the clear before starting the conveyor. When the
entire length of the conveyor is not visible from the
starting switch, a positive audible or visual warning
system shall be installed and operated to warn persons
that the conveyor will be started.
Inspector Day testified that ten to twelve feet of a
conveyor belt which was started from crusher control room number
1 was not visible from the crusher control room. Tr. 64, 403.
Cliff Manning, the plant foreman, stated that approximately ten
to fifteen feet of the conveyor was not visible from the control
room. There was no audible or visual warning system to warn
persons when the conveyor would be started. Employees performed
greasing around the portion of the conveyor that was invisible
from the control room. The conveyor was started once or twice a
day.
The inspector marked this violation non-S & S on the
citation. The Secretary's post-hearing request to amend the
citation to allege an S & s violation is denied as being
untimely.
I find that this is a serious violation within the meaning
of "gravity" in § llOCi) of the Act. It is serious because the
safety standard (30 C.F.R. § 56.9006) is an important protection
for miners, Respondent's conduct created a substantial
possibility of serious injury, and such conduct should be
deterred.
Citation 2651717
On October 13, 1988, Inspector Day issued Citation 2651717,
alleging a violation of 30 C.F.R. § 56.14001, which provides:

262

Gears; sprockets; chains, drive, head, tail, and
takeup pulleys; flywheels; couplings; shafts; saw
blades; fan inlets; and similar exposed moving machine
parts which may be contacted by persons, and which may
cause injury to persons, shall be guarded.
Inspector Day testified that the tail pulley for a conveyor
belt located in a tunnel did not have a guard in place.
Although
a stop cord was located over the unguarded portion of the tail
pulley, the presence of a stop cord does not replace the need for
a guard. The safety standard makes no provision for the use of a
stop cord in lieu of guarding.
The inspector marked this violation as non-s & S on the
citation, because of infrequent exposure of personnel to the
cited condition.
I find this violation to have a low degree of gravity.
Citation 2651718
On October 14, 1988, Inspector Day issued Citation 2651718,
alleging a violation of 30 C.F.R. § 56.4101, which provides:
Readily visible signs prohibiting smoking and open
flames shall be posted where a fire or explosion hazard
exists.
Inspector Day observed two large diesel fuel tanks side by
side that did not have signs prohibiting smoking posted on them
or near them.
A gasoline tank was located about 45 feet away
from the diesel tanks.
The gasoline tank did have a single "no
smoking" sign posted on it, however the sign was not readily
visible from all areas around the diesel tanks. Respondent's
president, David Wall{er, stated that the diesel tanks were
accessible from all directions to the plant and that the "no
smoking" sign on the gasoline tank could not be seen from all
approaches to the diesel tanks. Mr. Walker confirmed that
readily visible "no smoking" signs were posted only after the
citation had been issued and new signs were painted on the diesel
tanks.
Inspector Day testified that a third diesel tank was located
near an electrical control building. Tr. 82. The third diesel
tank did not have any signs prohibiting smo~ing posted on it and
although there was an old wooden building with a "no smoking"
sign located near the third diesel tank, the sign could not be
seen from the tank.
The evidence establishes that readily visible signs
prohibiting smoking and open flames were not posted on or around
three of Respondent's diesel Euel storage tanks.
1nspector Day
marked this violation non-S & S on the citation.

263

I find that this violation presented a low level of gravity.
Citation 2651719
On October 14, 1988, Inspector Day observed a 440 volt fuse
disconnect switch in an electrical control building about four or
five feet above a dirt floor.
The switch was not properly
grounded and no equivalent protection was provided. Respondent's
plant foreman, Cliff Manning, confirmed that there was no
grounding between the fuse box and starter switch. This
condition was a violation of 30 C.F.R. § 56.12025 and presented a
risk of electric shock.
The inspector marked this violation non-S & S on the
citation. The Secretary's post-hearing request to amend the
citation to allege an S & S violation is denied as being
untimely.
I find that this is a serious violation within the meaning
of "gravity" in § llO(i) of the Act.
It is serious because the
safety standard (30 C.F.R. § 56.12025) is an important protection
for miners, Respondent's conduct created a substantial
possibility of serious injury, and such conduct should be
deterred.
Citation 2651720
On October 18, 1988, Inspector Day issued Citation 2651720,
alleging a violation of 30 C.F.R. § 56.12018, which provides:
Principal power switches shall be labeled to show
which units they control, unless identification can be
made readily by location.
Inspector Day observed a large principal power switch
mounted on the outside of an electrical control building. He saw
three conductors running into the switch and a conduit running
out of the switch into the earth. He could not readily identify
which unit or units were controlled by the switch and there was
no label on the switch to identify the unit it controlled. Plant
foreman Clifford Manning confirmed that the unlabeled power
switch might be confusing to some employees.
Inspector Day
eventually determined that the unlabeled power switch controlled
the conveyo.c motors for the crusher.
The evidence establishes that a principal power switch was
not labeled to show which units it controlled and that
identification could not be made readily by its location.
Inspector Day marked this violation non s & s on the
citation.
I find that it presented a low level of gravity.

264

"Gravity" of a violation under § llOCi> and a "Significant
and Subst~ntial" violation under§ 104(d)(l) of the Act
The term a "significant and substantial violation" derives
from§ 104Cd)Cl) and (2) of the Act, 3/ and not its civil penalty
provision C§ llOCi)). The civil penalty provision simply uses
the term "gravity of the violation," as one of six statutory
criteria to consider in assessing a penalty.
Sections 104Cd)(l) and (2) grant an administrative
injunctive power to the Secretary of Labor quite different from
the civil penalty authority in§ llOCi). Sections 104Cd)(l) and
(2) authorize the Secretary to withdraw miners from a mine if a
certain chain of violations occurs. The chain must begin with a

ll

Sections 104(d)(l) and (2) provide:

"Cd)(l)
If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that there has '
been a violation of any mandatory health or safety standard, and
if he also finds that, while the conditions created by such
violation do not cause imminent danger, such violation is of such
nature as could significantly and substantially contribute to the
cause and effect of a coal or other mine safety or health hazard,
and if he finds health hazard, and if he finds such violations to
be caused by an unwarrantable failure of such operator to comply
with such mandatory health and safety standards, he shall include
such finding in any citation given to the operator under this Act.
If, during the same inspection or any subsequent inspection of
such mine within 90 days after the issuance of such citation, an
authorized representative of the Secretary finds another
violation of any mandatory· health or safety standard and finds
such violation to be also caused by an unwarrantable failure of
such operator to so comply, he shall forthwith issue an order
requiring the operator to cause all persons in the area affected
by such violation, except those person referred to in subsection
Cc) to be withdrawn from, and to be prohibited from entering,
such are until an authorized representative of the Secretary
determines that such violation has been abated.
"(2)
If a withdrawal order with respect to any area in a
coal and other mine has been issued pursuant to paragraph {i), a
withdrawal order shall promptly be issued by an authorized
representative of the Secretary who finds upon any subsequent
inspection the e&istence in such mine of violations similar to
those that resulted in the issuance of the withdrawal order under
paragraph Cl) until such time as an inspection of such mine which
discloses no similar violation. Following ~n inspection of such
mine which discloses no similar violations, the provisions of
paragraph Cl) shall again be applicable to that mine."

265

finding of a violation which, though not an imminent danger, !/
is "of such nature as could significantly and substantially
contribute to the cause and effect of a coal or other mine safety
and health hazard" and is also "caused by an unwarrantable
failure • • • to comply with . . • mandatory health or safety
standards • •
" If a mine inspector finds such a violation,
§ 104Cd){l) requires that the inspector "include such finding in
any citation given to the operator • . • • " It is this finding
that begins a§ 104Cd)(l) chain that may lead to a§ 104{d)(2)
order withdrawing miners from the mine or a part of it.
This administrative injunctive power is strictly construed
by the commission, which has ruled that, to prove a "significant
and substantial" violation, the Secretary must prove "a
reasonable likelihood that the hazard contributed to will result
in an injury or illness of a reasonably serious nature" (Cement
Division, National Gypsum Co., 3 FMSHRC 822, 825 {1981)).
The Commission has not stated how its definition of a
"significant and substantial" violation differs from the Act's
definition of an "imminent danger" {seen. 4, infra). However,
inasmuch as§ 104{d)(l) does not apply to an "imminent danger,"
the Commission's definition of an S & s violation must mean a
level of gravity below an imminent danger.
"Gravity of the violation," as used in§ llO{i), i.e. for
civil penalty purposes, is not tied to the question whether a
violation is or is not "significant and substantial" within the
meaning of§ llO{d)(l).
"Gravity," for civil penalty purposes,
is the seriousness of a violation. This includes the importance
of the safety or health standard, and the seriousness of the
operator's conduct, in relation to the Act's purpose of deterring
violations and encouraging compliance with safety and health
standards. Many types of safety or health violations are serious
even though a single violation might not show a "reasonable
likelihood" of causing injury or illness, or even fit into a
probability-of-injury-or-illness mold. For example, some
violations are serious because they demonstrate recidivism or an
attitude of defiance by the operator. Others are serious because
the safety and health standard involved is an important
protection for the miners.
Important safety or health standards
are such that, if they are routinely violated or trivialized
substantial harm would be likely at some time, even if the
likelihood that a single violation will cause harm may be remote

4/

Section 3(j) of the Mine act defines "imminent danger" as

~the existence of any condition or practice in a coal or other
mine which could reasonably be expected to cause death or serious
physical harm before such condition or practice can be abated."
30
§ 802(j).

u.s.c.

266

or even slight. 5/ Other mine safety and health violations are
serious because they may combine with other violations or
conditions to set the stage for a mine accident or disaster, even
though individually, or in isolation, they do not appear to
forecast injury or illness. Still others are serious because
they involve a substantial possibility of causing injury or
illness, if not a probability.
The term a "significant and substantial" violation within
the meaning of§ 104Cd){l) of the Act has been interpreted by the
Commission in a number of cases.
In Mathies Coal Co., 6 FMSHRC 1, 3-4 {1984), the Commission
stated:
In order to establish that a violation of a mandatory
safety standard is significant and substantial under
National Gypsum the Secretary • . • must prove: Cl) the
underlying violation of a mandatory safety standard; (2} a
discrete safety hazard - - that is, a measure of danger to
safety - - contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result in an
injury; and (4) a reasonable likelihood that the injury in
question will be of a reasonably serious nature.
The Commission has explained further that the third element of
the Mathies formulation "requires that the Secretary establish a
reasonable likelihood that the hazard contributed to will result
in an event in which there is an injury." U.S. Steel Mining,
Co., 6 FMSHRC 1834, 1986 (1984) {emphasis deleted).
It has also
stated that, in accordance with§ 104{d)(l), it is the
contribution of a violation to the cause and effect of a hazard
that must be significant and substantial. Id.
In addition, the
evaluation of reasonable likelihood shouldJ:>e made in terms of
"continued normal mining operations." U.S. Steel Mining Co.,
Inc., 6 FMSHRC 1573, 1574 {1984).
The Commission's definition of an S & S violation will be
applied in considering the following three citations:

5/ For example, a stop-look-and-listen safety law for public
iervice vehicles at railroad crossings may be considered an
important safety standard even though a particular instance of
violation may not show a "reasonable likelihood" of collision
with a train.

267

Citation 2651721
On October 18, 1988, Inspector Day observed a conveyor and
conveyor motor mounted on a river bridge~ He saw three
conductors running into the motor and a broken conduit next to
the junction box on the motor. The unit was not properly
grounded. A metal framed walkway ran parallel to the conveyor.
Inspector Day explained that two types of faults would probably
result in the motor shutting off. Tr. 110. However, in the
event of a "ground-to-face" fault the entire steel conveyor could
become energized creating a hazard of electrocution. Tr. 110-113.
Inspector Day further observed that the walkway adjacent to the
conveyor was used regularly and he observed people on it often
during the week he was there.
Failure to ground the metal framed motor constituted a
violation of 30 C.F.R. § 56.12025. A discrete safety hazard of
electrocution was contributed to by the violation. The location
of the improperly grounded motor and the frequent use of the
adjacent metal walkway by employees resulted in a reasonable
likelihood that the violation would cause a serious injury.
Inspector Day classified this violation as "significant and
substantial." The violation meets the criteria set forth in
Mathies Coal Co., supra.
Citation 2651722
On October 19, 1988, Inspector Day issued Citation 2651722,
alleging a violation of 30 C.F.R. § 56.12008, which provides:
Power wires and cables shall be insulated adequately
where they pass into or out of electrical compartments.
Cables shall enter metal frames of motors splice boxes,
and electrical compartments only through proper fittings.
When insulated wires, other than cables, pass through metal
frames, the holes shall be substantially bushed with
insulated bushings.
Inspector Day observed that the wires from a 440 volt cable
entered a metal motor junction box. The cable itself did not
enter the box, but the cable jacket had been torn back so that
only the wires entered the junction box.
Inspector Day observed
that there was no bushing inside the junction box or anywhere on
the cable wires. Lack of adequate bushings could result in
electric shock or fire with serious injuries.
Inspector Day's testimony regarding the condition of the
wires is not contradicted. He classified this violation as
significant and substantial. The violation meets the criteria
set forth in Mathies Coal Co., supra. A violation of 30 C.F.R.

268

§ 56.12008 is established by the fact that insulated wires

passing through the metal frame of junction box were not bushed.
The violation contributed to a discrete safety hazard of
electrocution, and created a reasonable likelihood of serious
injuries.
Citation 2651724
On October 19, 1988, Inspector Day issued Citation 2651724,
alleging a violation of 30 C.F.R. § 56.9002, which provides:
Equipment defects affecting safety shall be
corrected before the equipment is used.
The inspector observed an old dump truck that had been
converted into a fuel delivery truck by mounting a large fuel
tank on it. The door on the driver's side of the truck had been
removed and no seat belt had been installed in the cab. The
truck operated on rough gravel roads. The combined· equipment
defects of no door and no seat belt created a reasonable
likelihood of a driver falling out of the truck and being run
over by the truck or receiving other serious injuries from the
fall.
Inspector Day classified this violation as significant and
substantial. This violation meets the criteria set forth in
Mathies Coal Co., supra. The lack of a seat belt and a missing
door on the fuel delivery truck are equipment defects affecting
safety in violation of 30 C.F.R. § 56.9002. The violation
created a discrete safety hazard which was reasonably likely to
cause a serious injury.
The Effect of Prior Inspections
With respect to five of the eleven the citations, Respondent
contends that Inspector Day should not have issued a citation
because earlier inspections by other MSHA inspectors (of the same
conditions at this mine) did not result in citations.
Specifically, in its post-hearing brief Respondent contends that
Citations 2651716, 2651717, 2651720, 2651721, and 2651724 were
for conditions that had previously been observed by other
inspectors without issuing a citation.
The doctrine of collateral estoppel may not be invoked to
prevent a mine inspector from issuing a citation for a condition
he or she believes to be a violation of a safety or health
standard. The fact that other MSHA inspectors may not have cited
Respondent for the same conditions later cited by Inspector Day
does not affect the validity of his citations. However,

269

Respondent's reliance on prior inspectors' lack of citations may
have a bea~ing upon the question whether Respondent was negligent
and, if so, to-what degree. After careful consideration-of the
evidence concerning each violation found herein, I find that the
degree of negligence should be changed from "moderate" to "low"
for the following citations: Nos. 2651717, 2651720, 2651721, and
2651724. The inspector's finding of low negligence in Citation
2651716 is sustained by the reliable evidence. As to each of the
remaining violations (Citations 2651713, 2651714, 2651715,
2651718, 2651719 and 1651722), I find that the violation could
have been prevented by the exercise of reasonable care and was
due to moderat~ negligence.
Considering all of the criteria for a civil penalty in
llOCi>, I find that the following penalties are appropriate for
the violations found herein:

§

Citation

Civil Penalty

2651713
2651714
2651715
2651716
2651717
2651718
2651719
2651720
2651721
2651722
2651724

$ 50.00
$ 50.00
$ 50.00
$ 20.00
$ 20.00
$ 20.00
$ 50.00
$ 20.00
$ 75.00
$100.00
$ 75.00
CONCLUSIONS OF LAW

1.

The judge has jurisdiction over this proceeding.

2. Respondent violated the cited safety standard alleged in
each of the above citations.
ORDER
WHERE~ORE

IT IS ORDERED that:

1. Citations 2651717, 2651720, 2651721, and 2651724 are
modified to change the degree of negligence from "moderate" to
"low."
The above modified citations and the other citations
herein are AFFIRMED.

270

2. Respondent shall pay the above-assessed civil penalties
of $530 within 30 days of this Decision.

~:rtlMVeA_

William Fauver
Administrative Law Judge

Distribution:

c. William Magnum, Esq., Office of the Solicitor, U.S. Department
of Labor, 911 Walnut Street, Kansas City, Missouri 64108
(Certified Mail)

Keith R. Henry, Esq., Weary, Davis, Henry, Struebing and Troup,
818 North Washington Street, Junction City, Kansas 66441
(Certified Mail)
iz

271

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 271990
LANCASHIRE COAL COMPANY,
Contestant

v.

CONTEST PROCEEDINGS
Docket No. PENN 89-147-R
Order No. 2888399; 3/21/89

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. PENN 89-148-R
Order No. 2888400; 3/21/89
Docket No. PENN 89-149-R
Citation No. 2891501; 3/21/89
Docket No. PENN 89-192-R
Citation No. 2891508j 4/17/89
Docket No. PENN 89~193-R
Citation No. 2891509; 4/17/89
Prep Plant
Mine ID 36-00838

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CIVIL PENALTY PROCEEDING
Docket No. PENN 90-10
A.C. No. 36-00838-03537
Prep Plant

LANCASHIRE COAL COMPANY,
Respondent
DECISIONS
Appearances:

Steven P. Fulton, James R. Haggerty, Esqs., Reed,
Smith, Shaw & Mcclay, Pittsburgh, Pennsylvania,
for the Contestant/Respondent;
Mark V. Swirsky, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania, for the Respondent/Petitioner.

Before:

Judge Koutras
Statement of the Proceedings

These consolidated proceedings concern Notices of Contests
filed by the contestant (Lancashire) pursuant to section 105(d)

272

of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 815(d), challenging the legality of the captioned orders and
citations issued by MSHA mine inspectors. The civil penalty
proceeding concerns proposals for assessment of civil penalties
filed by MSHA seeking civil penalty assessments against
Lancashire for the alleged violations of the mandatory safety and
reporting standards which are the subject of the contested
citations. Hearings were held in Pittsburgh, Pennsylvania, and
the parties filed posthearing briefs which I have considered in
the course of my adjudication of these matters.
Issues
An initial issue in these proceedings is one of jurisdiction. Lancashire contends that the mine in question does not
fall within the statutory definition of a "mine" subject to
MSHA's jurisdiction, that the mine was placed in a "permanently
abandoned" status by MSHA in September, 1988, and was not
"reopened" or "reactivated" for purposes of coal extraction
processing or production, and that MSHA's alleged failure to
inspect or regulate other mines similarly situated constitutes
illegal "selective enforcement" against Lancashire.
Assuming that jurisdiction attaches, the next issues presented include the following:
(1) whether Lancashire violated
the cited mandatory standards; (2) whether the alleged violations
were significant and substantial (S&S); (3) whether the conditions or practices cited in the contested section 107(a) imminent
danger order constituted an imminent danger; and (4) whether the
section 103(k) order was properly issued.
Assuming the alleged violations are established, the question next presented is the appropriate civil penalties to be
assessed pursuant to the civil penalty assessment criteria found
in section llO(i) of the Act. Additional issues raised by the
parties are identified and disposed of in the course of the
adjudication of these cases.
Applicable statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 301, et seq.
2.

30 C.F.R.

3.

Commission Rules, 29 C.F.R.

§

77.200, 77.1712, and 45.4(b).
§

2700.1, et seq.

Stipulations
The parties stipulated to the following (Tr. 16; exhibit
ALJ-1) :

273

1. The subject work site, Lancashire Coal Company Preparation Plant ("the work site") is located in Elmora, Cambria
County, Pennsylvania and is owned by the Inland steel Company
("Inland"}, which has an office in East Chicago, Indiana.
2.
Inland has referred to the work site as the #15 Preparation Plant.
3. The work site is adjacent to a sealed mine facility
which is owned by Inland and which is known as the Lancashire
Coal Company No. 25 Mine ("Lancashire Mine #25 11 ) .
4. No coal has been mined at Lancashire Mine #25 since
June 3, 1983.
5. Until June 3, 1983, the Lancashire Mine #25 was an
active, producing underground coal mine with surface coal preparation facilities located adjacent to it on the site ("the
Lancashire Coal Company Preparation Plant").
6. On April 17, 1986, the underground mine shafts were
sealed by the operator. At that time, the mine operator was
Inland Steel Coal Company.
I

7. Since the mine shafts were sealed, the surface, facilities have been inactive with the exception of a small water
treatment facility.
8. On September 30, 1986, the MSHA classification of the
mine was changed to a surface facility as a result of the underground openings being sealed.
9.
During fiscal years 1987 and 1988, the work site was
inspected by MSHA as a surface facility.
Prior to March 20,
1989, the last MSHA safety and health inspection was April 1,
1988.
10. On September 6, 1988, the Hastings Field Office of MSHA
declared the work site permanently abandoned (Joint Exhibit 1).
11. MSHA's internal classification for the work site as of
September 6, 1988 was CG status -- one of several MSHA classifications which are set forth and explained in the Department of
Labor Mine Safety and Health Administration Coal Mine Safety and
Health ("CMS & H") User's Guide for Coal's Management Information
System, October 1, 1986 (Exhibit R-1).
12. As a result of the action it took on September 6, 1988,
MSHA ceased inspection activity at the work site.

274

13. After September 6, 1988, Lancashire took no action to
indicate that it intended to resume the extraction, production,
milling or processing of coal.
14. In late 1988, Lancashire sought bids from contractors
to perform work dismantling and removing facilities and structural materials from the work site and reclaiming the area.
15. K & L Equipment Co., Inc. ("K & L"), owned by Kenneth
Morchesky, was selected as the contractor and commenced work the
week of February 20, 1989.
16. Purchase orders relating to the contract between
Lancashire and K & L are set forth at Joint Exhibits 2 and 3.
17. On March 20, 1989, a fatal accident occurred at the
work site. One of K & L's employees was killed during operations
to raze a silo at the site.
18. On March 21, 1989, MSHA Inspector William D. Sparvieri,
Jr. arrived at the work site to conduct an inspection. As part
of his activities at the work site on March 21, 1989,
Mr. Sparvieri issued the following citations and orders (exhibits
R-2 through R-4):
a.
b.
c.

Section 103(k) Order No. 2888399, 3:00 p.m.
Section 107(a) Order No. 2888400, 3:15 p.m.
Section 104(a) Citation No. 2891501, 3:30 p.m.

19. Order No. 2888399 was modified on March 27, 1989 at
7:45 a.m., and it was terminated on June 29, 1989, at 9:20 a.m.
20. Order No. 2888400 was terminated on June 29, 1989, at
9:30 a.m. Citation No. 2891501 was terminated on June 29, 1989,
at 9:35 a.m.
21. Order Nos. 2888399 and 2888400, and Citation
No. 2891501 were timely contested by Contestant.
22. On April 17, 1989, Inspector Sparvieri returned to the
work site and served citation Nos. 2891508 (1:55 p.m.) and
2891509 (2:00 p.m.) (exhibits R-5 and R-6).
23. Citation No. 2891508 was modified on May 1, 1989, at
9:50 a.m., and it was terminated on May 8, 1989 at 1:10 p.m.
24. Citation No. 2891509 was terminated on May 8, 1989 at
1:15 p.m.
25. Citation Nos. 2891508 and 2991509 were timely contested
by Contestant.

275

26. The above-described orders and citations were served by
a representative of the Secretary of Labor upon an agent of
Lancashire at the dates, times, and places stated therein.
27.
Lancashire stipulates that at the time Citation
No. 2891508 was issued, it did not maintain in writing at the
work site the information described in 30 C.F.R. § 45.4(a).
Lancashire denies that it had any obligation to maintain such
information.
28. Lancashire stipulates that it did not notify the Coal
Mine Health and Safety District Manager prior to commencing the
work which is at issue in this case. Lancashire denies that it
had any obligation to give such notification.
29. MSHA admits that apart from the regulations codified in
30 C.F.R. Part 77, no agent from MSHA provided any notification
to Lancashire that it must notify the Coal Mine Health and Safety
Health and Safety District Manager prior to commencing the work
which is at issue in this case.
30. Assuming the accuracy of the proposed civil penalty
assessments filed by MSHA, the parties adduce the following
information concerning the six statutory civil penalty criteria
found in Section llO(i) of the Act:
a. During the two-year period preceding the
issuance. of the subject citations, Lancashire had no
violations.
b. Payment of the proposed penalties would not
affect the operator's ability to continue in business.
c. The operator demonstrated good faith in
attempting to abate the alleged violations after notification of them.
31. The parties stipulate to the authenticity and admissibility of each other's exhibits (with the exception of MSHA's
Exhibits 7, 8, 9, 16, 25, 36, 37, and 38), but not necessarily to
the exhibits' relevance nor to the truth of the matters asserted
therein.
32. The Administrative Law Judge has jurisdiction over
these proceedings. However, Lancashire denies that its activities at the subject work site are subject to the jurisdiction of
the Federal Mine Safety and Health Act of 1977.
Bench Rulings
The presiding Judge made the following bench rulings during
the course of the hearing in these proceedings:

276

1. MSHA's objection to the admissibility of an
affidavit executed by retired MSHA Inspector Thomas J.
Simmers "(exhibit C-3), was overruled and denied, and
the affidavit was received as part of the record (Tr.
19) •
2. MSHA's objection to the receipt of any testimony regarding MSHA's enforcement actions concerning
the Barnes & Tucker No. 20 Mine was overruled and
denied (Tr. 9).
3. MSHA's motion to quash the subpoenas issued by
Lancashire for the appearance and testimony of MSHA
Inspector Niehenke and Brunatti (who appeared at the
hearing) was overruled and denied (Tr. 9).
4. Lancashire's objections to the admissibility
of several hearing exhibits offered by MSHA (see stipulation #31) were overruled and denied and the documents
were received as part of the record (Tr. 24-41).
Discussion
The facts in these proceedings show that at approximately
2:15 p.m., on March 20, 1989, a fatal accident occurred at
Lancashire's preparation plant when an employee of an independent
contractor (K & L Equipment, Inc.) suffered fatal injuries while
in the process of helping to dismantle a concrete coal storage
silo. The victim, Robert Bell, had performed work cutting certain 5/8 inch steel reinforcing bands from the silo in question
with a cutting torch. After completing this work, Mr. Bell left
the area for a short time and returned to the silo area where he
was next observed with the cutting torch kneeling at the base of
the silo, where two or three of the steel reinforcing bands had
been left intact. A section of the silo approximately 15 feet
high and 30 feet wide collapsed, burying Mr. Bell in the debris
which was in the silo. According to MSHA's accident investigation report, the debris included approximately 40 tons of coal
which was in the silo.
As a result of the accident, MSHA Inspector William D.
Sparvieri, Jr., who conducted the accident investigation, issued
several citations to the contractor K & L Equipment, Inc., (which
were not contested), and he also issued the contested citations
and orders to Lancashire and served them at the mine off ice on
Mr. Frank Falger, a supervisor who maintained an office at the
mine site. The citations and orders in question are as follows:
Docket No. PENN 89-147-R. Section 103(k) Order No. 2888399,
March 21, 1989, states as follows (exhibit R-2):

277

A fatal accident occurred on March 20, 1989, at
the surface area of the mine site. This 103(k) order
is issued to assure the safety of persons at the mine
site. This area is closed to all persons except those
needed to conduct an investigation. No persons are to
enter this area and no work shall be performed in this
area until the investigation is completed.
Docket No. PENN 89-148-R. Section 107(a) Imminent Danger
Order No. 2888400, March 21, 1989, states as follows (exhibit
R-3) : ~
Structural damage has occurred in the raw coal
silo and the screen house located next to the raw coal
silo •. Both structures at the present time are in an
unstable condition and are a threat to persons in the
immediate area. This condition was observed during a
fatal accident investigation. To terminate this condition both structures need to be demolished. The operator shall submit in writing to MSHA a method describing
procedures to be used to assure the safety of persons
involved in the demolition of the two structures.
Docket No. PENN 89-149-R. Section 104(a) "S&S" Citation
No. 2891501, March 21, 1988, cites an alleged violation of
30 C.F.R. § 77.200, and the condition or practice cited states as
follows (exhibit R-4):
The raw coal silo and the screen house were not
maintained in good repair to prevent accident or
injuries to employees. At the raw coal silo several
steel re-enforcing bands were removed causing an
unstable condition which resulted in a fatal accident
on 3-20-89. Loose materials, metal sheeting, was
hanging from the screen house.
The condition was a contributing factor in the
issuance of an imminent danger Order No. 2888400,
issued 3-21-89, therefore no abatement time was set.
Docket No. PENN 89-192-R. Section 104(a) Non-"S&S" Citation
No. 2891508, April 17, 1989, and modified on May 1, 1989, cites
an alleged violation of 30 C.F.R. § 45.4(b), and the condition or
practice is stated as follows (exhibits R-5 and R-5(a):
The operator did not maintain in writing at the
mine off ice information required by section 45a (sic)
of 30 C.F.R. for the independent contractor K & L
Equipment Inc. at this mine. This violation was
revealed during a fatal accident investigation. The
accident occurred on 3-20-89.

278

Docket No. PENN 89-193-R. Section 104(a) "S&S" Citation
No. 2891509, April 17, 1989, cites an alleged violation of
30 C.F.R. § 77.1712, and the cited condition or practice states
as follows (exhibit R-6):
The operator did not notify the MSHA District
Manager prior to re-opening. An independent contractor, K & L Equipment Inc., was contracted for demolition work at the Lancashire Coal Company Preparation
Plant. This violation was revealed during an investigation of a fatal accident that occurred on 3-20-89.
MSHA's Testimony and Evidence
MSHA Inspector William D. Sparvieri, Jr., testified as to
his experience and training, and he· confirmed that he conducted a
fatal accident investigation on March 21, 1989. He explained
what he found at the raw coal storage silo where the incident
occurred, and the adjacent building which he identified as the
screen hous.e, and confirmed that some demolition work had been
done at that structure (Tr. 41-48). He stated that the smaller
of the two structures, which was the coal silo where the accident
occurred, appeared to be unstable due to the fact that a large
portion of its base was missing and the steel reinforcing bands
which were around it had been cut and were hanging down, and the
silo base did not appear to have any adequate support and was not
in a safe condition. The screen house had pieces of tin and
steel metal hanging from its sides, and since he did not know
exactly how much work had been done on that structure to weaken
its support legs, he was concerned about its safety (Tr. 50).
Mr. Sparvieri stated that after spending an hour at the
site, he and fellow Inspector John Kuzar returned to their office
so that Mr. Kuzar could make a phone call to their sub-district
manager concerning the jurisdictional question raised by the mine
supervisor who was at the site (Mr. Falger), and the contractor
owner (Mr. Morchesky-K & L), who had raised the jurisdiction
question during the investigation. Mr. Sparvieri and Mr. Kuzar
then decided to issue a 103(k) order to insure the safety of the
K & L personnel doing the demolition work around the structures
in question, and they also decided to issue a section 107(a)
imminent danger order because of the unstable condition of the
silo and the screen house and to insure the safety of the personnel as well as other persons (Tr. 51). After receiving word from
their sub-district manager Tim Thompson, they returned to the
site and Mr. Sparvieri issued the two contested orders and a
section 104(a) citation citing a violation of section 77.200,
because he believed that the silo and screen house were no longer
maintained in such a condition as to prevent an accident or
injury to persons required to work around them. Even though the
structures were being demolished, he nonetheless believed that
they were required to be maintained in a safe condition pursuant

279

to section 77.200, "so that those people performing this work
have less risk of injury" (Tr. 54). He believed that the loose
materials hanging from the screen house should have been taken
down, and that the bands which had been cut from the silo presented a question as to whether both areas were a safe location
(Tr. 55). Since there were loose and overhanging materials above
the people that were working on the structures, he did not
believe they were being maintained in good repair to prevent
these materials from falling on the people working below (Tr.
59) .
Mr. Sparvieri confirmed that he based his "S&S" findings on
the fact that the cited conditions could reasonably be expected
to injure or kill someone if work were allowed to continue on
both structures, and that the screen house overhanging materials,
and the unstable silo, presented such hazards, particularly the
silo, which had already collapsed, further weakening the
structure (Tr. 60).
Mr. Sparvieri confirmed that he based his moderate negligence finding on the fact that the respondent knew that the
conditions existed and should have known of the conditions by
observation (Tr. 61). He identified a series of photographs of
the structures and explained the conditions which he observed
(Tr. 61-65; exhibits R-16 through R-26).
Mr. Sparvieri confirmed that after issuing the orders and
citation on March 21, 1989, he returned to the site on March 29,
1989, after receiving a call from Mr. Falger on Sunday, March 26,
1989, informing him that the remainder of the silo had collapsed
on its own, but that no one was injured and that he had posted a
guard at the site. Mr. Sparvieri took additional photographs of
the screen house, and parts of the silo had been cleaned up and
removed from the area (Tr. 67, exhibits R-27 through R-30). He
confirmed that during his intervening visits, the orders were
modified to allow the operator and contractor to complete the
demolition work (Tr. 69). He confirmed that Mr. Falger informed
him that K & L had a contract with Inland Steel to remove the
silo, the screen house, some smaller shed-type buildings, and
some belts that led to the screen house and silo, and generally
clean up the whole area (Tr. 70). Neither Mr. Falger or
Mr. Morchesky ever told him that K & L had purchased the structures which were to be removed (Tr. 71). Mr. Sparvieri confirmed
that he visited the site again on April 17, 1989, and after
informing Mr. Falger that MSHA had decided that it had jurisdiction at the site, he issued two additional section 104(a)
citations (Tr. 65-66).
Mr. Sparvieri stated that when he was initially assigned to
conduct the accident investigation (exhibit R-7), Mr. Kuzar
informed him that "there could be a jurisdictional question" (Tr.
71). Mr. Sparvieri then referred to MSHA's policy manual

280

(exhibit R-8) dated July 1, 1988, pgs. 6, and 9-10, which make
reference to _independent contractors, and he relied on item 3
dealing with the demolition of mine facilities, and he discussed
the policy with Mr. Kuzar on March 21, 1989, when he issued the
orders and citation (Tr. 72).
On cross-examination, Mr. Sparvieri confirmed that he had
previously inspected demolition work performed by independent
contractors, and that he referred to the policy because a jurisdictional question had been raised when he conducted the investigation of the accident. He conceded that the policy does not
make reference to permanently abandoned mine sites, and he did
not know when the facilities at the mine site were last inspected
by MSHA. He assumed that the silo and screen house were in the
same condition as they were at the ~ime of his investigation,
except for the silo bands which had been cut, and the support
legs which were notched on the screen house. The materials which
were hanging from the screen house appeared to have fallen off
due to the conditions of the structure, and it did not appear
that they were torn off (Tr. 75). However, he did not know if
this were in fact the case (Tr. 76).
Mr. Sparvieri did not believe that one could simply look at
the structures and come to the conclusion that they are in good
repair while demolition work is taking place. He confirmed that
the demolition work was stopped "midstream" because of the accident, and that this work would not necessarily leave the structures in bad repair. He conceded that the stripped pieces of
steel could have occurred during demolition, and that when he
returned on March 29, portions of the silo and other materials,
such as the steel bands, were still there (Tr. 77).
Mr. Sparvieri confirmed that he estimated the height of the
silo as approximately 65 feet, and that he did not measure the
amount of the coal in the silo before or after the accident, and
did not sample any of the debris which was in the silo (Tr. 80).
Someone else estimated that the silo would hold 500 tons of coal,
and he had no idea how much of the material in the silo was clay
(Tr. 83). He confirmed that he noticed a brown tint in the
material in the photographs, and he was told that the silo had a
steel liner and that clay was used to backfill the area between
the liner and silo block. When he returned and viewed the
collapsed silo, he observed no steel liner in the silo, but did
observe a color different from coal in some of the coal that had
rolled out of the silo (Tr. 84).
Mr. Sparvieri confirmed that during his interviews, he was
told that coal had to be removed with a front-end loader bucket
to reach the accident victim, who was covered with coal, but he
did not know how much coal had to be removed (Tr. 85). He also
confirmed that he was told by people doing the demolition work
that there was coal in the silo, and that they could see it

281

through an open window (Tr. 86). He estimated that the silo was
one-third full of coal through observations through the silo
opening, and the materials which were outside of the silo (Tr.
88). Lancashire's counsel agreed that the materials in the silo
were enough to inundate the accident victim and suffocate him,
and he conceded that there is a nexus between the materials in
the silo and the death of the victim (Tr. 89).
Mr. Sparvieri confirmed that his accident report reflects
that the mine operator did not notify MSHA that the mine was to
be reactivated (Tr. 90). He also confirmed that K & L had done
some demolition work at the Barnes and Tucker No. 20 preparation
plant, and that Mr. Falger told him that this work had been done
but that MSHA did not inspect that site (Tr. 92). He confirmed
that he would inspect such a site if he were assigned to inspect
it (Tr. 92). He also confirmed that once a mine site has been
declared permanently abandoned, MSHA's duty to inspect it ceases,
and he was not familiar with Lancashire's site prior to the
accident (Tr. 94, 96).
Mr. Sparvieri confirmed that the silo and screen house were
used in coal preparation, but he did not know any of the details.
He confirmed that the actual mine opening which had been sealed
was approximately a "few hundred" feet from the accident site,
but that he did not know for certain (Tr. 98). He confirmed that
during his conversations with Mr. Falger and Mr. Morchesky, they
referred to the silo as a "coal storage silo," and that he was
under the impression from the persons he talked to during his
investigation that the silo was used at one time to store coal,
and that no one ever told him that materials other than coal were
added to the silo (Tr. 100). Lancashire's counsel stated that
"there's no dispute that there was coal stored in there at some
point" (Tr. 102).
Mr. Sparvieri confirmed that Mr. Falger informed him that
K & L had the salvage rights to the materials from the structures
which it was under contract to demolish, but did not state that
K & L had purchased the property where the structures were
located from Inland Steel (Tr. 104). He further confirmed that
he was informed of the procedures followed by K & L in doing the
demolition work by Mr. Morchesky and the people doing the work at
the site, and that the silo bands were removed to weaken the
structure as part of the plan to demolish it (Tr. 108). He was
aware of no MSHA standard requiring MSHA's approval of a demolition plan, and he confirmed that the modified order permitting
K & L to continue its work under "controlled conditions" was
issued by another inspector (Tr. 110).
Mr. Sparvieri expressed his views on how the silo structure
should have been demolished, and he confirmed that he could
observe from a safe distance that some work had been done on the
legs of the screen house with a cutting torch, and several K & L

282

employees informed him that they had notched the legs sometime
during the day of the accident to weaken them so that the structure could be pulled down (Tr. 113-114).
Lancashire's Testimony and Evidence
Francis Falger, testified that he is employed by Inland
Steel Company, Lancashire Coal Company, and has been so employed
for 30 years. He explained that he was employed by Barnes &
Tucker since 1960, and that when the property changed ownership
from Barnes & Tucker to Inland Steel, he stayed on as an employee
of Inland Steel. He stated that Barnes & Tucker operated several
mines and cleaning plants, and the property was sold to Inland
Steel in 1970, and Barnes & Tucker continued to manage it for
Inland Steel for a fee.
Inland Steel then closed the mine on
November 13, 1981, and took the management from Barnes & Tucker.
Inland reopened the mine in February, 1982, and started coal
production, but then ceased production on June 3, 1983. He is
the only employee at the site, and coal was last extracted on
June 3, 1983, when the shafts were sealed sometime in 1984 (Tr.
137). He confirmed that his title is "supervisor" and that no
coal milling or preparation takes place at the site, and that
prior to the sealing of the shafts, MSHA conducted inspections at
the site. The mine was placed in a permanently abandoned status
in September of 1988, by Mr. Kuzar, and he explained how this was
done (Tr. 138-140).
Mr. Falger confirmed that MSHA did not inspect the site from
the time it was permanently abandoned until the time of the
accident, and that Inland Steel and Lancashire took no actions to
resume milling or coal preparation since the time it was abandoned other than providing security for the site, and treating
the water pursuant to the requirements of the Pennsylvania
Department of Environmental Resources (Tr. 141). He confirmed
that he negotiated the demolition contract with K & L, and that
the remaining new silo and preparation plant which were not torn
down will eventually be torn down after the mortgage which is due
in 1991 is paid (Tr. 143). He confirmed that Inland Steel
intended to reclaim the property, and that demolition of the
existing structures is one step in that direction (Tr. 143).
Mr. Falger confirmed that Mr. Morchesky represented K & L
during the demolition contract negotiations, and he explained the
scope of some of the work covered by some of the purchase contracts (Tr. 143-145). Mr. Falger confirmed that he did not
notify MSHA when he entered into the contract with K & L "because
we're permanently abandoned, and there was no coal production"
(Tr. 149). He informed Mr. Morchesky that K & L's demolition
work "does not come under MSHA" because the mine was permanently
abandoned and that K & L's prior demolition work at the Barnes &
Tucker No. 20 Mine was "the same thing" and was "not under MSHA"

283

(Tr. 150). Mr. Falger confirmed that the demolition work performed by K & L at the time of the accident was not for the
purpose of reopening the mine or producing coal (Tr. 150).
Mr. Falger stated that prior to the accident, nothing was
stored in the silo which was being razed, that it was constructed
in the late 1950's or early 1960's, and when the new preparation
plant was built in 1971, the silo was not in use. Mr. Falger
denied ever telling Mr. Morchesky or any of his employees that
coal was stored in the silo. He stated that MSHA had not
inspected the silo or screen house for 3-years prior to last
September, and when the site was inspected no one physically
examined the structures which were located about a 5 to 10 minute
walk from the new preparation plant (Tr. 152).
Mr. Falger stated that Mr. Spa:i::vieri and Mr. Kuzar came to
the site after the accident on the morning of March 21, 1989, and
when he informed them that he did not believe that MSHA had
jurisdiction because the mine had been permanently abandoned by
MSHA, Mr. Kuzar responded "I don't know whether we do or not, but
we're going to start our investigation anyway until we find out
what's going on" (Tr. 154). Mr. Falger confirmed that he cooperated with the inspectors and explained the work that was being
performed.
Mr. Falger stated that he observed the debris which was in
the silo which collapsed, and he described it as having a
"yellow, brownish cast to it," and that this did not surprise him
because the bottom of the silo was lined with clay. He confirmed
that Lancashire never intended to sell anything that was in the
silo, that it had no commercial value, and he described it as
"junk." He stated that if the material were run through a cleaning plant, "all that was there you can't come up with much" (Tr.
155) . He could not recall whether any of the inspectors asked
him about the contents of the silo (Tr. 155).
Mr. Falger stated that the closed Barnes & Tucker No. 20
Mine was located a "ten minute drive" from the accident site, and
he confirmed that demolition work had been performed by K & L at
that site within the last 3 years, and that "they had the same
set up as we did." He explained that it was an underground slope
mine and that the shafts and slope were sealed, but that he was
not there when the work was being performed, and did not know if
MSHA inspected the demolition work. However, he stated that MSHA
Inspector Leroy Niehenke told him that he was at that site when
the demolition work was taking place but did not inspect that
work, and that he was there only to "check the electrical part of
it" and was told by his boss not to go to the area where K & L
was doing the actual demolition, and that he did what he was told
(Tr. 157).

284

On cross-examination, Mr. Falger confirmed that he agreed to
sell Mr. Morchesky all of the scrap material removed from the
site after the structures were torn down for $55 a ton (Tr. 161).
He confirmed that there was coal in the razed silo, but denied
that the coal was stored there and that "all the coal that was in
was just stuck on the bottom in clay," and that it was "whatever
was left in the silo whenever they cleaned it out" (Tr. 165). He
stated that the coal was left in the silo 20 years ago, that it
was coal which was processed at the new preparation plant which
was built in 1971, and that it was extracted and processed prior
to 1983 (Tr. 165).
Mr. Falger confirmed that at the time Mr. Kuzar called him
to inform him that the mine would be placed in a permanently
abandoned status, he did not know that the demolition work would
be done and no contract negotiations were ongoing with K & L at
that time. He did know that the entire area would have to be
reclaimed and the structures torn down, but that Inland steel
intended to hold the property until the leasing arrangement
expired in 1991 (Tr. 176-177). Absent any buyers, he assumes
that the new preparation plant will be torn down at that time
(Tr. 179) .
John Emerick, President, Coal Utilities Corporation, testified that he is a graduate of the Penn State University, and that
he is a professional engineer in the State of Pennsylvania, and
has been since 1961. He stated that he has been involved in the
coal industry for 33 years, and has done surface mining reclamation work, including work for Inland Steel. He was familiar with
the site in question, and was involved in the design of the silo
when he worked as chief engineer for Barnes and Tucker from 1957
to 1969. He stated that the silo was constructed in approximately 1959, and he explained its construction. He stated that
the silo could hold 1,100 tons of coal at full capacity, and
confirmed that he visited the site as a consultant for Inland
Steel shortly after the accident. He observed the debris which
came out of the silo, and he described it as "a mixture of clay
and coal," and he was not surprised with this mixture because all
of the coal cannot be removed because of compaction inside the
silo (Tr. 186).
In response to further questions, Mr. Emerick stated that
the silo was used to store raw coal when the cleaning plan was
not operating, or when the cleaning plant was processing more
coal from the mine than it could handle (Tr. 186).
Supervisory MSHA Inspector John Kuzar confirmed that the
Barnes & Tucker No. 20 Mine was located in his enforcement
district, and that he was aware of the demolition work there in
1986 and 1987. He knew that Mr. Morchesky was doing the reclamation work at that site, but was not aware that he owned the K & L

285

Company. He explained that during part of the time the demolition work was being performed, his off ice was responsible for the
mine, but that another supervisor from the Ebensburg office was
responsible for it for part of the time. He stated that he had
occasion to visit the site with another inspector who was checking the sealing of the shafts (Tr. 190-193). He confirmed that
inspectors from his office were at the site to insure that the
slope shafts were being sealed according to the sealing plan, and
that during this same time, demolition work was taking place at
the site (Tr. 194). When asked why the inspectors would not
inspect the demolition work, Mr. Kuzar responded "probably
because they weren't assigned to inspect the demolition work"
(Tr. 195) .
Mr. Kuzar further explained that he knew that some inspectors had looked at some of the Barnes & Tucker demolition work,
but were under the impression that Mr. Morchesky had purchased
the area where the demolition work was taking place for $1.
Under the circumstances, they were of the opinion that MSHA did
not have jurisdiction over that particular area (Tr. 197). He
further explained that until the day before the hearing in these
proceedings, he believed that MSHA lacked jurisdiction if the
site were being reclaimed through state grants, or if the mine
operator went out of business and sold the land (Tr. 198). His
present understanding is that ownership of the property does not
matter (Tr. 211). He now believes that MSHA was in error for not
inspecting Mr. Morchesky's demolition work at the Barnes and
Tucker No. 20 Mine (Tr. 212).
Mr. Kuzar explained the circumstances under which the orders
in question were modified to allow the demolition work to proceed
·safely, and he confirmed that he was at the site to observe the
screen house when it was taken down. He further confirmed that
the silo came down "on its own accord" and that the screen house
had to be pulled down with front-end loaders (Tr. 217, 222).
On cross-examination, Mr. Kuzar confirmed that the method
used to tear down the screen house once the orders were issued
did not differ significantly from the method which K & L intended
to use prior to the accident (Tr. 227). He also confirmed that
the screen house structure was difficult to tear down and that it
"was pulled in every direction you could possibly pull it. They
couldn't get it to come down. And when it came down, it didn't
come the way they were planning on it coming down" (Tr. 227).
Even though the structure could not be readily pulled down, the
hazard presented concerned the workers who were exposed to materials hanging above them while they were engaged in the work of
cutting the legs of the structure (Tr. 227).
MSHA Inspector Leroy Niehenke, testified that he is an
electrical inspector, but also conducts regular mine inspections,

286

and he confirmed that Mr. Kuzar and Mr. Biesinger are his supervisors (Tr. 232). He confirmed that once a mine has been
declared permanently abandoned, MSHA's duty to inspect it ceases.
It was his understanding that the mine operator has a duty to
reclaim and tear down the structures left at an abandoned mine.
He confirmed that he was aware that a contractor was performing
demolition work at the Barnes & Tucker No. 20 Mine during 1986
and 1987, but did not know at that time that it was Mr. Morchesky
or K & L. The contractor was tearing down the preparation plant,
and it took a year to complete the work. Although he performed
at least one inspection at that site, he did not inspect the
demolition work of the contractor because Mr. Biesinger told him
not to. Mr. Niehenke denied that Mr. Biesinger told him that
MSHA had no jurisdiction over the demolition work, and stated
that Mr. Biesinger gave him "no reason whatsoever" for not
inspecting the work (Tr. 235).
Mr. Niehenke confirmed that once a mine has been declared
permanently abandoned, MSHA would not inspect the facility unless
the operator took some action that indicated that he intended to
resume coal production and processing (Tr. 235). He confirmed
that he had issued citations at the No. 24-D Mine portal while
shaft sealing was in progress, and that the mine at that .time was
"apparently" not permanently abandoned and the operator was in
the process of sealing the shafts (Tr. 236).
In his experience,
he was not aware of any time that MSHA has asserted jurisdiction
at an abandoned mine solely because of demolition work taking
place at such a mine (Tr. 237). He confirmed that after the
accident in question, he went to the site and spoke with
Mr. Falger and agreed with his assertion that he had previously
not inspected the demolition work at the Barnes & Tucker No. 20
Mine. He confirmed that he told Mr. Falger that he had not done
so "because I received instructions from my supervisor not to
inspect it" (Tr. 2 3 7) .
On cross-examination, Mr. Niehenke confirmed that his prior
inspection at the No. 20 Mine was limited to an electrical
inspection, and although electrical work may have taken place
"around" the demolition area, it was not taking place "in the
immediate area" (Tr. 238). He stated that it was his understanding that pursuant to MSHA's policy manual, if demolition work is
being done at a mine which has been permanently abandoned, and
MSHA was aware of it, the mine would be removed from its permanently abandoned status and placed in an active status. He
confirmed that this policy was in effect even before the accident
in question (Tr. 240).
Kenneth Morchesky, confirmed that he is the owner of K & L
Construction, and that he also owns Laurel Land Development,
which is a surface mining operation, and Cambria Metals Processing, which is a trucking business. He confirmed that he purchased the Barnes & Tucker site to "make my money from the

287

salvaging of the good items and to scrap the rest" (Tr. 247). He
confirmed that he contracted to do the work at issue in this
case, and that he was "to raze the silo in conjunction with
removing certain pieces of junk at Inland Steel," and that this
work was covered by purchase orders (joint exhibits 2 and 3). He
confirmed that he knew about MSHA and the need for an MSHA ID
number, but did not believe that he needed an ID number for the
demolition work because he had done similar work at the No. 20
Mine without a number, and Inland Steel advised him that his work
would not be covered by MSHA. Mr. Morchesky assumed that this
was the case, and that he would be covered by OSHA (Tr. 249).
Mr. Morchesky believed that MSHA was aware of his work at the
No. 20 Mine because an inspector whose name he did not recall
came to the site, and after a short discussion, he left.
Mr. Morchesky confirmed that he was served with citations in
connection with his demolition work in question, and although he
initially contested them, he paid the proposed civil penalty
assessments because "it was cheaper to pay them rather than fight
them" (Tr. 254, exhibit C-2). When asked about his prior statement in his contest letter of May 31, 1989, exhibit C-2, that an
MSHA inspector at the No. 20 Mine site in 1986 informed him that
a "scrap" job was not covered by his inspection duties, ne conceded that the inspector made no such statement, and that he
simply assumed that MSHA would not inspect his work because the
inspector left and did not inform him that he would conduct an
inspection (Tr. 257). He confirmed that the inspector did not
specifically inform him that the "scrap" job was not covered by
MSHA (Tr. 259). Mr. Morchesky denied that he told Mr. Falger
about his conversation with the inspector, but that he "probably"
did so when he was negotiating the demolition contract, and
"probably told him that I wasn't covered by an MSHA inspector out
there" (Tr. 260) .
Mr. Morchesky confirmed that citations were issued to his
Laurel Land Development Company in 1986, but denied that any of
these citations were for demolition work that he was doing at the
No. 20 Mine (Tr. 262-268). He confirmed that he purchased "certain pieces" from Barnes & Tucker, including an "old portal" and
the ground where his office was located (Tr. 268). He also
confirmed that MSHA inspected the mining work he was performing
with his Laurel Land Development Company in the area of the
No. 20 Mine, but that MSHA was "never around the stuff that was
not affiliated with mining" (Tr. 270). He stated that he told
Mr. Falger that the No. 20 Mine was not inspected and that his
work for Lancashire "should be under the same rules and regulations." When Mr. Falger showed him the letter confirming that
the site had been permanently abandoned, Mr. Morchesky said he
stated to Mr. Falger "I wasn't inspected over there, I shouldn't
be inspected by MSHA over here" (Tr. 271). He also stated that
if he knew he would be regulated by MSHA, he would not have taken

288

the demolition job because "I just don't want to be under MSHA's
guidelines and what have you" (Tr. 271).
Mr. Morchesky confirmed that there was coal in the area of
the silo, as well as in the silo, but he did not know how much.
He stated that he could see some coal through a crack in the
window, and that it appeared to be up to that level. He anticipated that once the silo was weakened and started to topple, the
weight of the screen house would crush the rest of it (Tr.
275-276).
Retired MSHA Inspector Thomas J. Simmers, who was unavailable for the hearing because of health reasons, executed a sworn
affidavit, and it was received in evidence (exhibit C-3). It
states as follows:
1. I worked for the Mine Safety and Health
Administration (MSHA) for approximately 18 years.
retired from MSHA in April 1987.

I

2. I worked as an MSHA inspector for the last
15 years of my employment with MSHA.
During that
15 year span I worked out of numerous field offices
including the field offices in Hastings, PA; Johnstown,
PA; Indiana, PA; Clearfield, PA; and Ebensburg, PA.
Thus, I am familiar with MSHA inspection procedures.
3. Based on my experience, once a mine has been
declared permanently abandoned, MSHA inspections of the
facility cease. Inspections would not occur again at a
facility that had been declared permanently abandoned
unless the operator took action that indicated that it
intended to resume production or processing of coal.
I
am unaware of any instances during my employment with
MSHA when a mine that had declared (sic) permanently
abandoned was inspected by MSHA when the operator did
not take such action.
4.
I recently had stomach surgery and am unable
to attend a hearing in Pittsburgh, Pennsylvania, on
October 24, 1989, due to my health.
In response to certain interrogatories, MSHA confirmed that
retired Inspector Simmers and a State mine inspector had
inspected the Barnes & Tucker No. 20 Mine in 1986-1987, and knew
that Mr. Morchesky was performing work at that site, but did not
know that he was doing business as the K & L Equipment Company.
MSHA further confirmed that Mr. Simmers and the State inspector
were under the impression that Mr. Morchesky had purchased the
No. 20 preparation plant structure for $1 and was planning to
reclaim the area, and that under these circumstances, they concluded that neither MSHA or the state had jurisdiction to inspect

289

Mr. Morchesky's operation. MSHA further confirmed that Inspector
Davis also.had knowledge of Mr. Morchesky's work at the No. 20
Mine, but did not believe that an MSHA inspection of his operations was appropriate because Mr. Morchesky had purchased the
entire plant facility.
In response to my question as to whether or not the purchase
of the old structures which were being demolished by
Mr. Morchesky at the time of the accident made any difference
with respect to MSHA's enforcement authority, MSHA's counsel
stated that "it apparently doesn't make any difference" (Tr.
162) •

Findings and Conclusions
The Jurisdictional Question
Section 3(h) (1) of the Mine Act, 30 u.s.c.
defines "coal or other mine" as follows:

§

802(h) (1),

(h) (1) "[Co)al or other mine" means (A) an area of
land from which minerals are extracted in nonliquid
form or, if in liquid form, are extracted with workers
underground, (B) private ways and roads appurtenant to
such area, and (C) lands, excavations, underground
passageways, shafts, slopes, tunnels and workings,
structures, facilities, equipment, machines, tools, or
other property including impoundments, retention dams,
and tailings ponds, on the surface or underground, used
in, or to be used in, or resulting from the work of
extracting such minerals from their natural deposits in
nonliquid form, or if in liquid form, with workers
underground, or used in, or to be used in, the milling
of such minerals, or the work of preparing coal or
other minerals, and includes custom coal preparation
facilities . . . .
(Emphasis added).
Section 3(h) (2) of the Act, 30 u.s.c. § 802(h) (2), provides
the following definition of a "coal mine:"
(2)
For purposes of titles II, III, and IV, "coal
mine" means an area of land and all structures, facilities,. machinery, tools, equipment, shafts, slopes,
tunnels, excavations, and other property, real or
personal, placed upon, under, or above the surface of
such land by any person, used in, or to be used in, or
resulting from, the work of extracting in such area
bituminous coal, lignite, or anthracite from its
natural deposits in the earth by any means or method,
and the work of preparing the coal so extracted, and
includes custom coal preparation facilities.
(Emphasis
added).

290

The definition of "coal or other mine" is further clarified
by the Legislative History of the Act. The Senate Report
No. 95-181 (May 16, 1977) provides that:
Finally, the structures on the surface to be used in or
resulting from the preparation of the extracted
minerals are included in the definition of "mine."
• . • [B]ut it is the Committee's intention that what
is considered to be a mine and to be regulated under
the Act be given the broadest possibly (sic) interpretation, and it is the intent of this Committee that
doubts be resolved in favor of inclusion of a facility
within the coverage of the Act.

s. Rep, No. 181, 95th Cong., 1st Sess. 602, reprinted in [1977]
U.S. CODE CONG. & ADMIN. NEWS 3401, 3414.
Lancashire argues that once MSHA determines that a facility
is a "coal or other mine," it is required to periodically inspect
it, and has no discretion to discontinue these inspections.
Since MSHA placed the mine in a permanently abandoned status in
September 1988, Lancashire concludes that it correctly determined
that it was no longer a mine subject to MSHA jurisdiction. By
permanently abandoning the mine, Lancashire concludes further
that MSHA made a determination that it was no longer a "coal or
other mine" which would be required to be inspected periodically
under the Mine Act.
Lancashire's argument seems to suggest that once MSHA places
a "coal or other mine" in a permanently abandoned status, it has
also permanently abandoned its enforcement authority or jurisdiction to resume inspections at the mine at anytime.
I reject any
such notion. MSHA's abandonment of the mine was based on its
determination that all active coal mining activities had terminated, the mine shafts had been sealed, and there was no indication that active mining would resume in the near future.
In my
view, by placing the mine in a permanently abandoned status,
MSHA, in its discretion, simply made a determination that the
mine was no longer required to be inspected periodically.
MSHA's determination not to continue with its inspections at
the mine site did not in my view, remove the mine from the statutory definition of "coal or other mine" found in the Mine Act.
At the time that the inspections in question were conducted, and
the violations were issued, the mine structures and equipment
which remained from previous mining activities, including the new
preparation plant, and the old plant silo and screen house, were
still at the site and were clearly structures, facilities, equipment, or other property, used in, or resulting from, the work of
coal extraction and preparation.
Further, the land where the

291

mine is located was used in or resulted from the work of coal
extraction .and preparation.
During oral arguments at the hearing, Lancashire's counsel
agreed that the silo and screen house structures were at one time
part of the preparation plant facilities, and he did not dispute
the fact "that the building resulted from preparation of coal"
(Tr. 129, 181). Lancashire's contention is that once the mine
operator ceased using these structures for coal preparation, MSHA
could not resume its inspection of the mine site unless active
coal production or preparation activities resumed. While it
seems clear to me that at the time of the disputed inspections,
the mine site fell clearly within the statutory definitional
language of "coal or other mine," the question of whether or not
the work activities which were taking place fell within the
framework of the cited mandatory standards and can support the
contested violations are matter to be determined by the facts on
their individual merits.
In view of the statutory definitions of "coal or other mine"
and "coal mine," 1,,.g., "lands, structures, facilities, equipment,
and other property used in, or resulting from mineral extraction
. and/or the work of preparing the coal so extracted," it
would logically follow that a preparation plant, or other
supporting structures such as the silo and screen house in question, may reasonably be considered an important part of the coal
extraction and processing scheme. When such structures are being
constructed for the purpose of actively mining coal, MSHA has the
authority to regulate such activities. Conversely, when such
structures are being demolished for the purpose of removing them
from an abandoned mine site, and there is no intent to replace
them with new structures, or to resume the active mining of coal,
one may logically conclude that these structures will no longer
be used for coal extraction or coal preparation. However, these
structures are nonetheless structures which are the result of the
prior active mining of coal, including extraction and processing,
and fall within the statutory definition of coal or other mine.
Lancashire's posthearing arguments at page 15 through 20,
that the mine structures in question did not fall within the
statutory definition of "coal or other mine" are rejected.
Lancashire's reliance on former Judge Jon D. Boltz's April 21,
1981, decision in Kaiser Steel Corp., 3 FMSHRC 1052 (April 1981),
in support of its statutory definitional analysis and conclusion
that the mine structures in this case bear no rational relationship to "coal preparation'' is likewise rejected. The Kaiser
Steel Case, which was not appealed to the Commission, and does
not reflect a binding Commission decision on me, concerned an
impoundment dam located near a mine site, and whether or not the
water from the dam "is used or to be used" in the "work of preparing the coal."

292

Although it is true that the old Lancashire silo and screen
house preparation plant facilities which were being demolished at
the time of the inspections in question were not currently being
used in connection with any coal preparation work, and had not
been used for years, the fact is that the silo was at one time
used to store coal processed by the plant, and the screen house
was used as well as part of coal preparation and processing.
Under the circumstances, it seems clear to me that these old
structures were in fact the result of coal preparation and processing, as those terms are normally understood.
Indeed, since
the coal from the previously active underground mine was processed through the old plant facilities, one may reasonably
assume that a nexus existed between the coal being extracted from
the underground mine, and the coal being prepared and processed
through the surface preparation facilities and structures. The
fact that the old silo and screen house had not been used since
1971, as testified to by Mr. Falger (Tr. 168-170), is immaterial.
The applicable statutory definition of "coal or other mine" under
which jurisdiction attaches in this case is not related to any
time factor, and its application has consistently been given its
broadest possible interpretation by the courts as well as the
Commission.
In a case under the 1969 Coal Act, Jones and Laughlin Steel
Corporation v. MESA, Docket No. PITT 76X198, former Chief
Administrative Law Judge Luoma of the Department of the Interior
decided on February 22, 1977, that a refuse pile on the mine
operator's land was part of a coal mine and subject to the Act.
The refuse pile consisted of material taken directly from the
mine, such as waste from roof falls, construction material, etc.
It apparently was largely slate but contained some coal. The
refuse pile was approximately 50 years old and had not been used
since 1967. Judge Luoma concluded that the refuse pile was a
surface area of the mine, since it was "composed of material
which resulted from, the work of extracting coal."
(Emphasis
added) .
Alexander Brothers, Inc., 4 FMSHRC 541 (1982), another case
arising under the 1969 Coal Act, involved the reclamation of coal
from a refuse pile created during the operation of a mine which
was closed in 1967 after being operated from the 1930's. The
pile contained coal, rock dust, garbage, timber, wood, steel,
dirt, tin cans, bottles, metal and general debris. Alexander
Brothers removed and screened the materials to market approximately 20 to 25 percent of the coal which was in the pile and
sold it to various brokers. The Commission determined that
Alexander Brothers was engaged in the work of preparing coal and
that the fact that it had nothing to do with the extraction of
coal, and that the work in removing the debris from the coal
differed from the ordinary preparation plant did not remove it
from the jurisdiction of the Act.

293

Westwood Energy Properties, PENN 88-42-R, etc., decided in
part by the Commission on December 20, 1989, involved a culm bank
or refuse pile created as the refuse product of an underground
coal mine and its preparation plant which operated from 1913 to
1947, and the preparation plant was destroyed and its remains
became part of the refuse pile which was located on land owned by
Westwood. After the underground mine was closed, another company
operated a "fine" coal plant, separating fine coal from the waste
material and selling it, and this operation was inspected by MSHA
or its predecessor agency. Westwood constructed an electrical
generating facility on the land in 1986, and it became operational in 1988. Westwood engaged a contractor to remove wood,
metal, and other waste materials from the bank, and the coal
materials from the bank were further processed and burned to
produce steam which generated electricity by steam driven
turbines, and the electric power which was produced was sold by
Westwood to a power company.
Commission Judge James Broderick rejected Westwood's argument that its facility is outside the coverage of the Mine Act
because it is a power plant burning fuel rather than an operation
engaged in the production of a marketable mineral, Westwood
Energy Properties, 11 FMSHRC 105 (January 1989). Judge Broderick
found that "the culm bank clearly resulted from the working of
extracting coal • • . and that a literal construction of the
statutory language" defining a "mine" under section 3{h) (1) of
the Act covered Westwood's culm bank.
11 FMSHRC 110. Judge
Broderick stated in part as follows at 11 FMSHRC 115:
I am persuaded that the sweeping definition of a
coal or other mine in the Act, and the admonition in
the Legislative History that the term be given the
broadest possible interpretation brings Westwood's
facility within its terms. Any doubt that the culm
bank is or includes "lands • • . , structures, facilities, • . • or other property including impoundments,
. • • on the surface or underground, used in, • • • or
resulting from the work of extracting such minerals
11
from their natural deposits .
must be resolved in
favor of coverage.
The Commission concluded that Westwood's activities fell
within the appropriate Mine Act definitions and were therefore
within the Secretary of Labor's statutory authority, and it
stated as follows at page 6 of its slip opinion:
The parties agree that Westwood's culm bank is
comprised of materials resulting from Westwood
Colliery's extraction of anthracite coal from its
underground coal mine. Accordingly, the culm bank
literally falls within the statutory definition of

294

"mine" since "it result[s] from the work of extracting
. . . minerals from their natural deposits . • . • "
30 u.s.c. § 802(h) (1). See Consolidation Coal Co. v.
FMSHRC, 3 BNA MSHC 2135 (4th Cir. 1986) (coal refuse
pile is a "mine").
In view of the foregoing findings and conclusions, and after
careful consideration of all of the arguments advanced by the
parties, I conclude and find that the mine site where the
reclamation or demolition work in question was taking place in
this case is a "mine" within the definitional languagefound in
sections 3(h) (1) and 3(h) (2) of the Act, and that at th' time of
the inspections in question MSHA had enforcement juri~dict"io.n and
authority over that mine facility.
Lancashire '·s arguments·· to the
contrary ARE REJECTED.
Section 104Ca) "S&S" Citation No. 2891509, April 17, 1989,
(Docket No. PENN 89-193-R
Fact of Violation, 30 C.F.R. § 77.1712
Lancashire is charged with an alleged violation of mandatory
standard 30 C.F.R. § 77.1712, for failing to notify MSHA's :'>
district Off ice prior to reopening the mine. Section 77 .1712.,·:, :
provides as follows:
Prior to reopening any surface coal mine after it has
been abandoned or declared inactive by the operator,
the operator shall notify the Coal Mine Health and
Safety District Manager for the district in which the
mine is located, and an inspection of the entire mine
shall be completed by an authorized representative of
the Secretary before any mining operations in such mine
are instituted.
(Emphasis added).
Lancashire takes the position that section 77.1712, is
inapplicable to its decision to hire a contractor to demolish the
surface structures in question.
In support of its position,
Lancashire argues that the language of the standard is intended
to apply to situations where a mine is "reopened" for the purpose
of resuming "mining operations." Lancashire's interpretation of
the language "reopened for mining operations" is that the mine is
being reopened for active extraction or preparation of coal, and
it cites the Dictionary definition of "reopen" as follows:
"To
open or take up again. To start over; resume," Lancashire
asserts that the reclamation work at issue in this case had
nothing whatsoever to do with the reopening of the mine for
active coal extraction or coal preparation, and that the work
being performed by the contractor simply entailed the removal of
surface structures, and confirmed the appropriateness of MSHA's
decision to permanently abandon the mine.
Lancashire concludes
that MSHA has failed to prove by any competent evidence that the

295

mine was being "reopened" or that Lancashire intended to resume
active "mining operations." Under these circumstances,
Lancashire further concludes that it had no duty to notify MSHA
prior to the performance of the reclamation work in question, and
that a violation has not been established.
During the course of the hearing in response to my bench
question concerning any MSHA policy guidelines which may be
applicable to the facts concerning this issue, MSHA's counsel
stated that the facts in this case are unique, and while MSHA's
program policy manual discusses jurisdiction, counsel stated that
"it's probably correct" that the precise factual situation in
question is not specifically addressed in MSHA's policy manual
(Tr. 132).
In its posthearing brief, MSHA argues that through its
Part 45 Independent Contractor Program Policy Manual (exhibit
R-8), it has explicitly stated its policy of inspecting demolition activities by independent contractors, and that the citation
issued by the inspector is consistent with this policy. MSHA
asserts that its policy manual interprets the word "reopening" in
section 77.1712, "quite differently" than Lancashire. MSHA
asserts that Part 45.3 of the manual lists the types of activities by independent contractors which require contractors to
obtain MSHA identification numbers, and that certain of these
activities, i.g., demolition of mine facilities, reconstruction
of mine facilities, and earthmoving activities would typically be
done after active coal production or processing has ceased.
Further, MSHA cites a policy manual provision which states that
"mine operators have compliance responsibility for all activities
at the mine, regardless of whether or not the independent contractor in question has an MSHA identification number," and it
concludes that the phrase "all activities" included the demolition work performed by K & L at the Lancashire site.
MSHA's reliance on its Part 45 manual policy in support of
its conclusion that the phrases "reopening" and "any mining
operations" clearly include, or are intended to include, demolition work in connection with a previously abandoned mine site
within the meaning of section 77.1712, is rejected. The issue
with respect to the application of section 77.1712, in this case
lies not in whether or not an independent contractor has an MSHA
identification number, but rather, whether the standard may be
reasonably interpreted to apply in a factual situation where it
seems clear to me that a previously permanently abandoned mine
site is not being reopened for the purpose of resuming the active
mining or preparation of coal.
MSHA's
intended to
contractors
employees.

Part 45 independent contractor regulations are
facilitate MSHA's enforcement policy of holding
responsible for violations committed by them or their
Contractors performing "services or construction" at

296

a mine are not required to obtain an identification number by the
regulations, ·but if they are engaged in the kinds of activities
listed in MSHA's policy manual, they are required to obtain a
number. However, pursuant to MSHA's policy found at page 10, of
the manual in question, independent contractors are still responsible for compliance with MSHA's mandatory health and safety
standards, regardless of whether or not they have an MSHA number.
In my view, the policy list in question simply refers to examples
of the kinds of "services or construction" activities which
require a contractor to obtain an MSHA identification number.
The list is obviously intended to assist MSHA and its inspectors
to track the activities of a contractor at a mine site to insure
compliance with any mandatory standards. If MSHA is concerned
about a contractor performing such services at a previously
abandoned mine site without its knowledge, I see no reason why it
cannot include its policy guidelines as part of its Part 45
regulations, or otherwise require a contractor to obtain an
identification number or to inform MSHA of these activities
before beginning any work.
In my view, the fact that MSHA's Part 45 policy requires a
contractor performing demolition work to obtain an MSHA identification number, and the fact that such work in connection with
the mine structures which are the result of past coal extraction
and preparation, support a conclusion that the situs of the work
fits the statutory definition of "coal or other mine" for purposes of Mine Act and MSHA jurisdiction, does not ipso facto
establish that the demolition work falls within the ambit of
section 77.1712.
Neither party in these proceedings has made reference to
MSHA's policy statements regarding section 77.1712. MSHA's
current policy regarding this section is found in Volume V,
Part 77 of its Program Policy Manual, pgs. 204-205, July 1, 1988,
and it states as follows:
77.1712 Reopening Mines; Notification; Inspection
Prior to Mining
Failure of the operator to notify MSHA of the reopening
of the mine before operations begin is a violation of
this Section. Failure to have all the plans, programs
and systems submitted during this inspection is not
necessarily a violation.
During a reopening inspection
required by Section 77.1712, the inspector should
ascertain that the operator is fully informed and aware
of the applicable plans, programs, and systems required
by Part 77.
MSHA's prior policy manual, chapter III, pgs. III-352-353,
March 9, 1978, with respect to section 77.1712, included a listing of the "plans, programs, and systems" required by Part 77,

297

and they include the mandatory regulatory requirements for training programs, refuse piles, impoundment structures, ground control plans, mine maps, emergency communications, emergency
medical assistance and transportation arrangements, and slope and
shaft sinking plans. The past and present policy statements
contain absolutely no references with respect to the meaning of
the terms "reopening" and "mining operations," and they do not
mention demolition or construction work.
MSHA's definition of a "permanently abandoned mine," which
is found in its computerized coding system for tracking the
status of a mine, category GC, defines such a mine as follows:
"The work of all miners has been terminated and production
activity has ceased and it is not anticipated that activity will
resume in the near future" (emphasis added).
In the course of
pre-trial discovery, MSHA produced a list of 12 mine sites in
District No. 2, which had at one time been placed in a permanently abandoned status after active coal mining ceased (Exhibit
R-9). The information furnished by MSHA reflects that these
mines were subsequently reactivated, but there is no information
as to the nature of the activities which took place after the
reactivations.
During the course of the hearing, and in response
to my inquiries as to the nature of the activities which were
taking place at the time the mines were reactivated, MSHA's
counsel stated he had not provided this information because "I
wasn't asked that in discovery" {Tr. 21, 29). counsel indicated
that a witness was available to supply this information and that
testimony would be adduced to further explain the activities
which took place at these previously abandoned and reactivated
mines {Tr. 21).
Inspector Niehenke testified that a mine operator has a duty
to reclaim and tear down structures that are left at an abandoned
mine, but that once a mine has been declared permanently abandoned, MSHA's duty to inspect it ceases. He further stated that
pursuant to MSHA's policy manual, if demolition work is being
done at a mine which had been permanently abandoned, and MSHA is
aware of it, the mine would be removed from its permanently
abandoned status and placed in an active status. In the case of
the Barnes & Tucker No. 20 Mine, where demolition work was performed by Mr. Morchesky in 1986 and 1987, Mr. Niehenke confirmed
that he conducted an electrical inspection at the site, but did
not inspect the demolition work because his supervisor instructed
him not to and offered no explanation as to why he should not
inspect the demolition work.
Mr. Niehenke also alluded to an inspection and citations
which he issued at the No. 24-D Mine Portal, and confirmed that
shaft sealing work was being conducted at that time and that he
was instructed to go to that site to inspect it. He further
confirmed that the shaft sealing work was still in progress and
had not been completed, at the time of his inspection, and that

298

the mine had not "apparently" been placed in an abandoned status
at the time of his inspection.
Mr. Niehenke confirmed that once a mine has been placed in a
permanently abandoned status, MSHA would not inspect the facility
unless the mine operator took some action that indicated that he
intended to resume coal production and processing. He further
confirmed that in all of his experience as a mine inspector he
was not aware of any time that MSHA has asserted enforcement
jurisdiction at an abandoned mine site solely because of any
demolition work taking place at such a mine. The affidavit of
retired MSHA Inspector Thomas J. Simmers also reflects his understanding that inspections would not resume at mine sites which
had been permanently abandoned unless there some indication that
the mine operator intended to resume the production and processing of coal.
Inspector Sparvieri confirmed that MSHA's Part 45
policy manual does not address demolition work performed at a
previously abandoned mine (Tr. 74-75).
No further testimony, evidence, or other information was
forthcoming from MSHA with respect to the activities which were
taking place at the previously abandoned and reactivated mines in
question, and counsel does not address the matter in his posthearing brief. Lancashire's counsel concludes that the obvious
inference from this lack of testimony and evidence is that none
of the listed facilities involved an attempt by MSHA to exercise
enforcement jurisdiction over any activity even remotely similar
to demolition work being performed at a permanently abandoned
facility as part of the reclamation of that facility and merely
enforces the conclusion that MSHA's position in this case is
novel.
In connection with the jurisdictional question raised by
Lancashire, the record includes an exchange of memorandums
between MSHA's District No. 2 and MSHA's Arlington, Virginia
headquarters and Associate Solicitor for Mine Safety and Health,
Edward P. Clair (Tr. 31-40; exhibits R-36 through R-38). The
jurisdictional inquiry was initiated by the district manager
after the fatal accident and the jurisdictional question raised
by Lancashire at the time of MSHA's accident investigation and
inspections which followed (Tr. 33-35).
In his memorandum of May 2, 1989,
states in part as follows:

(exhibit R-37), Mr. Clair

It has been asserted by Lancashire Coal and K & L
that since the mine site was placed in CG status by
MSHA on September 6, 1988, the Agency no longer has
jurisdiction over the site. However, in our view, the
cessation or abandonment of mining activity at a site
does not necessarily preclude MSHA from reasserting
jurisdiction in the future.
Should new work begin or

299

similar activity recommence at the site at a later
time, MSHA would need to evaluate the activity being
performed.
If that work came within the definition of
a "mine," MSHA's responsibility would be to inspect and
regulate the site under the Mine Act.
(Emphasis
added).
Relying on the definitional language of "mine" found in
section 3(h) (1) of the Mine Act, and MSHA's Part 45 Program
Policy Manual, Mr. Clair concluded as follows:
Applying this language to the facts outlined
above, it is our view that the activities being conducted by K & L at the Lancashire Coal Company site are
mining activities within the meaning of the 1977 Act.
The demolition and dismantling.being performed involves
structures, facilities and equipment which were "used
in" and, hence, are now "resulting from" the work of
extracting and preparing coal at the site. Just as the
wording "to be used in" reflects Congress's intent that
construction of structures and facilities involved in
extraction and preparation of coal is subject to MSHA
jurisdiction, the language "resulting from" similarl.y
reflects coverage of activities involving the demolition or dismantling of those same facilities and structures. This view is consistent with longstanding MSHA
policy requiring independent contractors performing
demolition of mine facilities to obtain an MSHA identification number.
The record also includes an additional memorandum issued by
Mr. Clair on May 24, 1989, in connection with a question concerning MSHA's jurisdiction over a reclamation project identified as
the "Huntsville Gob" (Tr. 201-205; copy furnished by MSHA's
counsel and submitted by Lancashire's counsel by letter of
November 2, 1989, Tr. 277).
Based on the facts presented in the memorandum, it would
appear that the Huntsville Gob reclamation project concerned a
contractor who hauled gob materials from the site to a power
plant in order to reduce the amount of gob which was to be
reclaimed at the site. The contractor was required to "dry
screen" the gob prior to loading and hauling it from the site in
order to eliminate the waste materials from the coal fines which
were apparently hauled away and used by the power plant which
paid a percentage of the haulage costs. This money went directly
to the State's abandoned mine land fund.
In concluding that MSHA
did not have jurisdiction over the gob project in question,
Mr. Clair's memorandum states in relevant part as follows:
Under Section 3(h) (1) of the Federal Mine Safety and
Health Act of 1977 (Mine Act), the term "mine" includes

300

not only land from which minerals are currently
extracted, but also land "resulting from" the work of
extracting minerals. On the basis of this language,
MSHA has jurisdiction over certain reclamation activities, such as surface work performed by the mine operator immediately following mining to restore mined land
to its original contour. However, other activities
more remote from mining, such as reclamation work
occurring on previously mined abandoned lands are not
subject to the Mine Act.
The factors considered when determining MSHA's authority in such cases include (1) the nature of the activities, particularly in relation to activities normally
associated with mining; (2) the relationship in time
and the geographic proximity of the activities in
question to active mining operations; (3) the nature of
the land at the time of the activities; and (4) the
operational relationship of the activities to active
mining operations, including the control and direction
of the workforce and the degree to which equipment or
facilities are shared with active mining operations.
Applying these criteria to the Huntsville Gob, it is
our conclusion that MSHA does not have jurisdiction
over the reclamation activities in question primarily
because of the nature of the activities, and the amount
of time which has elapsed since mining took place on
the site. These activities involve coal handling which
is incidental to the reclamation process. The Federal
Mine Safety and Health Review Commission (Commission)
has held that "inherent in determining whether a preparation operation is a mine is an inquiry not only into
whether the operator performs one or more of the listed
work activities, but also into the nature of the operation." Secretary v. Elam, 4 FMSHRC 5 (1982).
In the
case at hand, coal screening and coal removal from the
reclamation site is incidental to the reclamation
process. There is no exchange of money for the coal
fines, and the screening and transportation serve
primarily to remove and dispose of the product from the
reclamation site.
(Emphasis Added) .
I have difficulty finding any meaningful factual or legal
distinctions which formed the basis for Mr. Clair's advisory
memorandums concerning Lancashire's demolition or reclamation
work and the reclamation work of the Huntsville Gob contractor
who was engaged in activities normally associated with active
coal mining. The contractor screened, loaded, and transported
from the site coal fines which I assume resulted from coal
extraction activities which had at some time in the past taken
place at the site. Mr. Clair concluded that these activities

301

were primarily for the purpose of removing and disposing of the
product from the site.
In the instant proceedings, Lancashire
was simply removing some old structures from the site as an
initial step to the ultimate reclamation of the site, and its
activities in this regard were primarily for the purpose of
removing and disposing of these "products" from the site. In my
view, these activities were no less ~·incidental" to the reclamation process, and indeed were further removed from any "coal
handling" than the work performed by the Huntsville Gob
contractor.
Although I am not bound by inconsistent and contradictory
MSHA memorandums, I do find the rationale and criteria advanced
by Mr. Clair in making his determinations to be relevant with
respect to the kinds of activities ~ncompassed by section
77.1712. For example, the Lancashire memorandum suggests the
need to evaluate any "new work" or "similar activity" which may
recommence after a site has been abandoned. The Huntsville Gob
memorandum enumerates certain criteria to be followed with
respect to any activities at a previously abandoned mine site,
and they include (1) the nature of the activities in relation to
activities normally associated with mining; (2) the relationship
in time of the activities to active mining operations; (3.) the
nature of the land at the time of the activities; and (4) the
operational relationship of the activities to active mining
operations, including the control and direction of the workforce
and the degree to which the equipment or facilities are shared
with active mining operations.
on the basis of the facts and evidence adduced in these
proceedings, I cannot conclude that the demolition and removal of
the structures in question from the abandoned mine site in question were closely associated with activities normally associated
with active coal mining. It is undisputed that active coal
mining had not taken place at the site for at least 6-years prior
to the demolition activities in question, and the underground
shafts were permanently sealed in 1986, and MSHA declared the
mine permanently abandoned in 1988. Mr. Falger's unrebutted
credible testimony suggests that the structures which were being
demolished and removed from the site had not been used in any
mining activity for at least 18-years prior to their demolition.
There is no evidence that Lancashire ever intended to resume any
active coal mining activities at the time the demolition work was
taking place. The site was dormant, and there is no evidence
that Lancashire had taken any action to resume the extraction or
processing of any coal after the site was declared permanently
abandoned.
Further, the demolition work was being done by K & L,
and there is no evidence that any Lancashire employees were
performing any of this work.
The regulatory language found in section 77.1712, requires a
mine operator to inform MSHA before reopening an abandoned mine

302

and MSHA is required to inspect the mine before any mining operations are instituted. No reference is made to any activities
such as demolition work. As noted earlier, MSHA's policy statements concerning the application of section 77.1712, do not
mention demolition work, and there is no MSHA regulatory standard
requiring the filing of any demolition plan with MSHA prior to
that kind of work. The "plans, programs, and systems" alluded to
in the policy statements concerning section 77.1712, are matters
normally associated with active coal extraction and production.
MSHA's reliance on its Part 45 policy statements in connection
with its "longstanding policy" requiring independent contractors
performing demolition work to obtain mine identification numbers,
does not bear any rational or reasonable relationship to the
obligations and duties which may be imposed on a mine operator
pursuant to section 77.1712. Further, the testimony of the
MSHA's inspectors in this case indicates to me that they were
either confused or ignorant of any clearly defined policies
concerning the inspections of demolition work at a previously
abandoned mine site, and that such inspections have not been
routinely or otherwise made. MSHA's failure to produce any
further information concerning the 12 previously abandoned mine
sites which were subsequently reactivated, raises a strong
inference that the activities which resumed at those sites were
activities normally associated with active coal production rather
than demolition or reclamation activities.
Although I have concluded that the abandoned mine site in
question constitutes a "mine" as that term is defined in the Mine
Act, and that MSHA has enforcement jurisdiction, I cannot conclude that MSHA has established a violation of section 77.1712 by
a preponderance of the evidence.
I conclude and find that in
order to establish a violation of section 77.1712, there must be
some indicia of active coal mining operations, or at least some
evidence that a mine operator intended to resume the active
mining of coal. On the facts and evidence adduced in this case,
I cannot conclude that Lancashire reopened the previously abandoned mine for the purpose or intent of resuming any active coal
extraction, production, processing, or preparation, activities
which I believe are usually and normally associated with active
mining operations. To the contrary, I conclude and find that the
demolition activities by K & L were activities normally associated with the dismantling of a mine and removing the salvaged
structures from the site in order to reclaim it, rather than
activities incident to the resumption of any active coal mining.
Under the circumstances, I further conclude and find that the
demolition work performed by K & L was not within the scope or
intent of section 77.1712.
In view of the foregoing findings and conclusions, I conclude and find that MSHA has failed to establish a violation of
section 77.1712. Accordingly, the contested citation IS VACATED.

303

Section 103(k) Order No. 2888399, March 21, 1989,
PENN 89-147-R)

(Docket No.

Section 103(k) of the Act authorizes a mine inspector, in
the event of an accident which occurs in a coal or other mine to
"issue such orders as he deems appropriate to insure the safety
of any persons in the coal or other mine, . . . . 11 In this case,
Mr. Sparvieri confirmed that he issued the order to insure the
safety of all mine personnel around the silo and screen house
structures. The order, on its face, further states that it was
issued to close the area to all persons except those needed to
conduct and complete the accident investigation. Orders of this
kind are typically issued by MSHA to secure the scenes of accidents, to insure the continued safety of mine personnel, to
preserve evidence, and to facilitate MSHA's statutory authority
to investigate accidents. See: Miller Mining Company, Inc. v.
FMSHRC and Secretary of Labor, 3 MSHC 1017 (9th Cir. 1983). I
find nothing unusual or unreasonable in the inspector's action in
issuing the order in this case, and IT IS AFFIRMED.
Section 107Ca) Imminent Danger Order No. 2888400, March 21, 1989,
(Docket No. PENN 89-148-R
Section 3(j) of the Mine Act, 30 u.s.c. § 802(j), defines an
"imminent danger" as "the existence of any condition or practice
in a coal or other mine which could reasonable be expected to
cause death or serious physical harm before such condition or
practice can be abated."
In Rochester & Pittsburgh Coal Company v. Secretary of
Labor, 11 FMSHRC 2159, 2163 (November 1989), the Commission
adopted the position of the Fourth and Seventh Circuits in
Eastern Associated Coal Corporation v. Interior Board of Mine
Operation Appeals, 491 F.2d 277, 278 (4th Cir. 1974), and Old Ben
Coal Corp. v. Interior Board of Mine Operation Appeals, 523 F.2d
25, 33 (7th Cir. 1975), holding that "an imminent danger exists
when the condition or practice observed could reasonably be
expected to cause death or serious physical harm if normal mining
operations were permitted to proceed in the area before the
dangerous condition is eliminated." In the Old Ben Corp. case,
the court stated as follows at 523 F.2d at 31:
Clearly, the inspector is in a precarious position.
He is entrusted with the safety of miners'
lives, and he must ensure that the statute is enforced
for the protection of these lives. His total concern
is the safety of life and limb . . . • We must support
the findings and the decisions of the inspector unless
there is evidence that he has abused his discretion or
authority.
(Emphasis added).

304

The evidence in this case establishes that at the time of
the issuance of the order, Inspectors Sparvieri and Kuzar had
both personally observed the condition of the silo and the screen
house. Mr. Sparvieri's credible testimony establishes that a
large portion of the silo base was missing, and that several of
the steel reinforcing bands which had been around the structure
had been cut and were hanging down. The employee who was killed
had returned to the base of the silo where he had previously
performed work cutting some of the bands to resume the cutting of
additional bands with a torch, and as he prepared to do so the
base of the structure collapsed and inundated him with the materials which came out of the silo. Having viewed the silo structure after the accident, Mr. Sparvieri concluded that it was in a
weakened and unsafe condition, inadequately supported, and posed
a hazard and danger to employees or others on the property who
might venture near it.
Indeed, the-structure collapsed on its
own several days later after the order was issued.
Mr. Sparvieri's conclusions regarding the condition of the silo,
as he viewed it, were based on his observations of the missing
portion of the base of the structure, and the supporting bands
which had been cut and hanging down. While it is true that the
bands were deliberately cut in order to weaken the structure to
facilitate its collapse and ultimate removal from the mine site,
the fact remains that after the accident, the silo was in fact in
a weakened and dangerous condition, subject to collapse at any
time, particularly if work were allowed to continue.
With regard to the screen house structure, Mr. Sparvieri
believed that it too was in a weakened and hazardous condition.
Although he did not know how much work had been done on the
support legs to weaken them, he nonetheless expressed his concern
about the safety of the structure. His principal concern focused
on the pieces of steel and tin siding materials which he observed
hanging from the top and sides of the structure as shown in the
photographs which he took of the structure while it was still
erect. Mr. Sparvieri believed that these overhanging materials
resulted from the condition of the structure, and that they were
not deliberately torn of or stripped away while the structure was
being dismantled. However, he conceded that he did not know that
this was in fact the case, and agreed that if the steel siding
were being stripped away, the partially stripped materials would
remain in place if the job were interrupted (Tr. 77).
None of the employees who were working at the site at the
time of the accident were called for testimony in this case.
There is no testimony of record from either Mr. Falger or
Mr. Morchesky with respect to the overhanging siding materials
which concerned Mr. Sparvieri. Nor is there any testimony as to
when these materials may have been stripped away from the structure and left in the condition noted by the inspector. Since
they were in place shortly after the accident, one may reasonable
conclude that they were in this condition when employees were

305

working at the base of the structure notching the legs and performing other work. Mr. Sparvieri believed that the materials
posed a hazard to these employees working beneath them, and
several employees informed him that they had notched the legs
sometime during the day of the accident.
In describing the work performed by his employees on the
morning of the accident, Mr. Morchesky confirmed that both the
silo and the screen house were being weakened so that they could
ultimately be collapsed. The notches were cut in the screen
house to facilitate the installation of cables which would have
been used to collapse the structure. He conceded that the work
was dangerous, and that his crew worked in "two man" teams while
one man worked and the other man stood by "with his hand on
somebody's shoulder to pull him free and clear of anything, if
something was going to happen" (Tr. 251). He conceded that the
silo "was not weakened exactly as it was supposed to" (Tr. 251),
and Inspector Kuzar, who was present when the screen house was
finally taken down, confirmed that while it took some effort to
take it down, "it didn't come the way they were planning on it
coming down" (Tr. 227). Mr. Kuzar also expressed his concern
about the presence of workers under the overhanging siding materials while they were engaged in the notching of the screen house
legs (Tr. 227).
After careful review of all of the testimony and evidence
with respect to the conditions of the silo and screen house
structures at the time the contested order was issued, I conclude
and find that the conditions, as described by Inspector
Sparvieri, and as corroborated by Inspector Kuzar, could reasonably be expected to cause death and serious physical harm to the
employees who were working under and around these structures if
the normal work operations were permitted to proceed in those
areas before the dangerous conditions were eliminated. Under the
circumstances, I conclude and find that Inspector Sparvieri acted
reasonably and that his decision to issue the order was justified.
Accordingly, the contested imminent danger order IS
AFFIRMED.
Section 104(a) non-"S&S" Citation No. 2891508, April 17, 1989,
(Docket No. PENN 89-192-R
Fact of Violation, 30 C.F.R. § 45.4(b)
§

Lancashire is charged with a violation of 30 C.F.R.
45.4(b), which provides as follows:
(b)
Each production-operator shall maintain in
writing at the mine the information required by paragraph (a) of this section for each independent contractor at the mine. The production-operator shall make

306

this information available to any authorized representative of the Secretary upon request.
Lancashire does not dispute the fact that it failed to
maintain the information required by section 45.4(b), and indeed
stipulated that the information was not maintained in writing at
the work site. Under the circumstances, I conclude and find that
a violation has been established, and the citation IS AFFIRMED.
Section 104 (a) "S&S" Citation No. 2891501. March 21, 1988,
(Docket No. PENN 89-149-R)
Fact of Violation, 30 C.F.R.

§

77.200

Lancashire is charged with a violation of 30 C.F.R.
77.200, which provides as follows:
"All mine structures,
enclosures, or other facilities (including custom coal preparation) shall be maintained in good repair to prevent accidents and
injuries to employees."
§

The inspector issued the citation after observing that
several reinforcing bands had been cut from around the base of
the silo, weakening the structure (Photographic Exhibits R-16,
R-17, R-18). He believed that the removal of the bands affected
the stability of the structure, and that part of it had collapsed, further weakening it. Under these circumstances, the
inspector concluded that the silo was not maintained in good
repair to prevent accidents or injuries to employees as required
by the cited standard. He also believed that the standard
applied to demolition work, and the fact that the structure was
being torn down still required it to be maintained in a safe
condition so that the employees working to dismantle it were not
exposed to a risk of injury.
With regard to the screen house structure, the inspector did
not believe that it was maintained in good repair because he
observed loose sheet metal siding materials hanging from the
sides of the structure (photographic exhibits R-15, R-20, R-21,
R-25). He believed that these materials posed a hazard and risk
of injury to the employees who were working on the ground in and
around the structure and under the materials. Under these circumstances, the inspector concluded that the structure was not
maintained in good repair as required by the standard.
The inspector determined the condition of the screen house
through observation only, and he did not know to what extent the
siding materials were secured to the structure (Tr. 64). He did
not know for a fact that the materials had been stripped away
from the structure during the demolition work, and stated that
''its possible that stuff had fallen off and not been stripped
off," and that due to the condition of the structure as he viewed
it, it appeared that the loose overhanging materials had fallen

307

off (Tr. 63, 75). He did not know when the site was last
inspected by MSHA, and except for the bands which had been cut
away from the silo, and the notches which had been made in the
support legs of the screen house, he assumed that both structures
were in the same condition as he found them at the time the
demolition work began (Tr. 75). The inspector believed that a
structure which is being taken down could still be maintained in
good repair, and he agreed that one cannot conclude by simply
looking at a structure while it is being demolished that it is
not in good repair pursuant to section 77.200 (Tr. 76).
Lancashire argues that the "disrepair" associated with the
silo was the result of the demolition work, and that with respect
to the screen house, the inspector had no evidentiary support for
his belief that the materials which were hanging from the side of
the structure may have been in that condition prior to the
beginning of the demolition work.
Since there is no evidence
that any of the MSHA inspectors who had performed periodic
inspections at the work site prior to 1988, had cited Lancashire
for permitting loose metal to hang from its screen house,
Lancashire concludes that it was maintained in good repair prior
to the beginning of the demolition work in 1989.
Lancashire asserts that at the time of the accident, all
demolition work stopped "mid-course" after the contractor purposely weakened the two structures in accordance with its demolition plan, and that when the inspector initially viewed the
structures during his accident investigation, the structures were
viewed in their partial state of demolition. Lancashire argues
that it is obvious that any time demolition work is being performed and is stopped mid-course, a structure could be found not
to be in "good repair." Lancashire points out that after MSHA
took control of the demolition work, the screen house was demolished using the same plan devised by the contractor. Assuming
that Inspector Sparvieri had stopped this MSHA-supervised demolition work at any given point after it had begun, but before it
had been completed, Lancashire suggests that the inspector would
have found the screen house to not be maintained in a state of
"good repair." Under the circumstances, Lancashire concludes
that regardless of who it is supervising or performing the demolition work, it could virtually always be cited for not maintaining a structure in "good repair" if the demolition work is
stopped mid-course.
Lancashire concludes that the evidence of
record establishes that this is not a case where it failed to
maintain the cited structures in good repair. Rather, Lancashire
maintains that it simply hired a contractor who intentionally
placed the structures in "bad repair" as part of its plan to
demolish them, and that it makes no sense to cite Lancashire for
not keeping them in good repair.
MSHA agrees that once a structure is demolished, it is
clearly no longer in good repair and that it would be ludicrous

308

to require it to be maintained in good repair per se at all
times. However, MSHA takes the position that the structures must
be maintained in a condition to prevent injury to employees, and
that throughout any demolition process the structures must be
maintained in such a condition as to prevent injuries or hazard
exposure to employees doing the work. MSHA concludes that the
condition of the silo and the screen house were not maintained in
a safe condition, and posed an injury risk to the employees
working in those areas.
After careful consideration of all of the evidence in this
case, I agree with MSHA's position with respect to the application of section 77.200, to the work which was being performed at
the time of the accident. In my view, the fact that demolition
work was taking place did not absolve Lancashire from its duty to
insure that the structures were maintained in "good repair" to
prevent accidents and injuries to those employees who were doing
the work. Although the work was under the supervision of the
contractor, Lancashire had a supervisory employee (Falger) at the
work site after the shafts were sealed and the mine was abandoned. Part of Mr. Falger's duties involved security at the
site, and he acknowledged that during his demolition negotiations
with Mr. Morchesky, they visited the work area where Mr. Falger
pointed out the structures to Mr. Morchesky and explained the
work that was to be done (Tr. 144). At that point in time, I
believe it is reasonable to conclude that Mr. Falger and
Mr. Morchesky knew or should have known about the conditions of
the two structures, and in particular the loose and overhanging
materials at the top and side of the screen house.
Lancashire's arguments and suggestions that the silo and
screen house were rendered in "disrepair" as a result of the
demolition work which was interrupted mid-course by the accident
and the MSHA orders which followed are rejected. While it is
true that demolition work may result in the further deterioration
of the structures being razed, the issue here is whether or not
the conditions of the structures, as reflected in the unrebutted
testimony of the inspectors, support a reasonable conclusion that
they existed at the time the work was taking place, and whether
they posed a hazard to the employees performing the work.
Lancashire has advanced no credible testimony or evidence to
support any conclusion that the loose overhanging materials at
the top and sides of the screen house were conditions which
resulted from any demolition work which may have been interrupted
mid-course, and posed no hazard to those performing the work.
There is no testimony from Mr. Falger or Mr. Morchesky with
respect to whether or not the siding materials in question were
stripped away from the structure during the demolition work.
Even if they were, I believe that Lancashire nonetheless had a
duty to insure that these materials did not pose a hazard to the
employees working in the areas below the materials.

309

Mr. Morchesky confirmed that on the day of the accident, his
workers were working at the screen house notching the inside
support beams and legs so that cables could be attached to pull
the structure down (Tr. 251-252). The work orders for the screen
house and silo (Joint Exhibits 1 and 2), simply reflect that
K & L was to raze the structures and "dismantle and reclaim the
scrap," and the documents include no details as to how this work
was to be performed. Since the removal of each and every piece
of sheet metal siding is costly and labor intensive, I believe
that one may reasonably conclude that K & L intended to reclaim
the scrap materials and haul it away after the structure was
pulled down, rather than dismantling the structure piece-bypiece.
Although Inspector Sparvieri was uncertain as to whether or
not the screen house conditions which he observed resulted from
the demolition work taking place, he believed that the conditions
were the result of the general condition of the structure and
that the loose and overhanging materials should have been taken
down in order to remove the potential for an accident or injury
to the employees working below them. Given the fact that the
structure had not been in use for many years, I believe that one
may reasonably conclude that as a surface structure, it would be
subjected to deterioration and corrosion through exposure to the
elements over a long period of time, and that it is just as
likely as not that the structure was simply left unattended over
a period of time prior to the onset of the demolition work.
With regard to the silo structure, the accident report
reflects that the employee who suffered fatal injuries had completed his work of cutting some of the steel support bands around
the base of the silo approximately 15 minutes prior to the accident, and that he had returned to the base area with a cutting
torch in his hand, and was observed in a kneeling position by
another employee when the base gave way freeing the coal materials inside the silo and inundating him. Mr. Morchesky confirmed that while it was known that the silo was constructed of
cement block, the work being performed by the victim was accomplished in order to weaken the structure so that once it started
to topple, the weight of the topped screen house falling on it
would crush the rest of the silo (Tr. 276). When asked whether
anyone made any determination as to what was in the silo before
this work began, and why any work to weaken it would be performed
before anyone knew what was in it, Mr. Morchesky explained that
one could observe the coal in the silo, at least up to the window
level, but he could offer no explanation as to why so many of the
bands had been cut, or why the accident victim returned with the
base of the silo with his cutting torch.
It seems reasonably
obvious to me that no hazard assessment was made by Lancashire or
K & L with respect to the stability of the structure in its
weakened state after the initial cutting away of the support

310

bands, which one may also reasonably conclude caused it to give
way.
In view of the foregoing findings and conclusions, I con-,
elude and find that MSHA has established by a preponderance of
the evidence that the silo and screen house structures were not
maintained in good repair to prevent accidents or injuries to the
employees performing work as required by section 77.200, and the
citation IS AFFIRMED.
Significant and Substantial Violations
A "significant and substantial" violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 c.F.R. § 814(d) (1). A violation is properly designated significant and substantial "if, based upon the particular facts
surrounding the violation there exists a reasonable likelihood
that the hazard contributed to will result in an injury or illness of a reasonably serious nature." Cement Division, National
Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a mandatory safety standard is significant and substantial
under National Gypsum the Secretary of Labor must
prove:
(1) the underlying violation of a mandatory
safety standard; (2) a discrete safety hazard--that is,
a measure of danger to safety-contributed to by the
violation; (3) a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a
reasonable likelihood that the injury in question will
be of a reasonably serious nature.

\
1

In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
1129, the Commission stated further as follows:
We have explained further that the third element
of the Mathies formula "requires that the Secretary
establish a reasonable likelihood that the hazard
contributed to will result in an event in which there
is an injury." U.S. Steel Mining Co., 6 FMSHRC 1834,
1836 (August 1984). We have emphasized that, in accordance with the language of section 104(d) (1), it is the

311

contribution of a violation to the cause and effect of
a hazard that must be significant and substantial.
U.S. Steel Mining Company, Inc., 6 FMSHRC 1866, 1868
(August 1984); U.S. Steel Mining Company, Inc.,
6 FMSHRC 1573, 1574-75 (July 1984).
The question of whether any particular violation is significant and substantial must be based on the particular facts
surrounding the violation, including the nature of the mine
involved, Secretary of Labor v. Texasgulf, Inc., 10 FMSHRC 498
(April 1988); Youghiogheny & Ohio Coal Company, 9 FMSHRC 2007
(December 1987).
I conclude and find that the condition of the silo and
screen house structures, as observed and described by the inspector, including the failure by Lancashire to insure that these
structures were maintained in good repair, exposed the workers
who had performed work in those areas both before and at the time
of the accident to hazardous conditions. The worker exposed to
the weakened condition of the silo suffered fatal injuries. The
workers doing the work in and around the ground areas of the
screen house were exposed to a falling materials hazard, and in
the event they were struck by any of these materials, I believe
that it was reasonably likely that they would sustain injuries of
a reasonably serious nature. Accordingly, the inspector's significant and substantial (S&S) finding IS AFFIRMED.
Estoppel and Selective Enforcement Issues
As part of its pre-trial pleadings, and during the course of
oral argument during the hearing in connection with its jurisdictional arguments, Lancashire contended that since MSHA failed to
inspect similar prior demolition work performed by the same
contractor at another mine site (Barnes & Tucker No. 20 Mine),
MSHA was estopped from inspecting Lancashire's mine site, and
that its attempts to do so in these proceedings constitutes
arbitrary and capricious selective enforcement. Lancashire's
posthearing brief does not address these issues.
citing the applicable case law with respect to the doctrine
of estoppel, MSHA argues that Lancashire has not met its burden
of establishing any misrepresentations or misconduct on the part
of MSHA with respect to its actions or inactions at the Barnes
and Tucker mine site, and has not established that it has been
prejudiced, or has suffered any detriment, by virtue of MSHA's
refraining from inspecting its mine site until March 21, 1989.
MSHA cites the testimony of the contractor (Morchesky) that his
employees welcomed the presence of MSHA's inspectors at the site
after the accident because "the more people around with opinions,
everybody just felt better" (Tr. 253). · MSHA concludes that the
inspectors sought to regulate the mine site to protect the
affected employees and others who may have been there.

312

/

With regard to the selective enforcement issue, MSHA cites
the applicable case law, and concludes that Lancashire cannot
meet its burden of proof establishing that it "was singled out
for prosecution among others similarly situated and that the
decision to prosecute was improperly motivated." MSHA points out
that it has produced evidence that other mines in MSHA's
Johnstown Subdistrict off ice which were placed in an abandoned
status and then subsequently reactivated were inspected. During
the course of the hearing, MSHA's counsel pointed out that
immediately following the accident, the inspectors sought further
advice with respect to the jurisdictional question raised by
Lancashire, and subsequently returned to continue with their
inspections after they were informed they were authorized to do
so (Tr. 33). MSHA concludes that there is not a shred of evidence to suggest that MSHA was "improperly motivated" in seeking
to regulate Lancashire's mine site, and that it did so to protect
the safety of the employees who were working there.
In Secretary of Labor v. Superior Sand and Gravel, Inc., and
Patrick K. Thornton, 2 FMSHRC 1308 (June 1980), Judge Broderick
rejected a mine operator's defense that it was singled out for
enforcement by MSHA because other operators were not being
inspected and fined, and he cited Thompson v. Spear, 91 F.2d 430,
433-34 (5th Cir. 1937), cert. denied, 302 U.S. 762 (1938), where
the court held as follows:
[The agency's) mere inability does not render such
enforcement as it accomplished wrongful. The fact that
others violated the law with impunity is no defense.
It is only when the enforcement agency is vested with a
discretionary power and exercises its discretion
arbitrarily or unjustly that enforcement of a valid
regulation [violates the law).
In Secretary of Labor v. King Knob Coal Company, Inc.,
3 FMSHRC 1417 (June 1980), the Commission rejected the doctrine
of equitable estoppel with respect to a mine operator's liability
for a violation. However, the Commission viewed the erroneous
action of the Secretary (mistaken interpretation of the law
leading to prior non-enforcement) as a factor which may be considered in mitigation of the civil penalty. Further, Commission
Judges have consistently rejected an operator's reliance on prior
inspections and the lack of citations, and have held that the
lack of prior inspections and the lack of prior citations does
not estop an inspector from issuing citations during subsequent
inspections. See: Midwest Minerals Coal Company, Inc., 3 FMSHRC
1417 (January 1981); Missouri Gravel Co., 3 FMSHRC 1465 (June
1981); Servtex Materials Company, 5 FMSHRC 1359 (July 1983). In
Emery Mining Corporation v. Secretary of Labor, 3 MSHC 1585, the
Court of Appeals for the Tenth Circuit, in affirming the

313

Commission's decision at 5 FMSHRC 1400 (August 1983), stated as
follows at 3. MSHC 1588:
As this court has observed, "courts invoke the
doctrine of estoppel against the government with great
reluctance" • . • . Application of the doctrine is
justified only where "it does not interfere with underlying government policies or unduly undermine the
correct enforcement of a particular law or regulation"
. . . . Equitable estoppel "may not be used to contradict a clear Congressional mandate," • • • as
undoubtedly would be the case were we to apply it
here • . . .
Although the record reflects some confusion surrounding MSHA's approval of Emery's training plan, as a
general rule "those who deal with the Government are
expected to know the law and may not rely on the conduct of government agents contrary to law" . • . .
After careful review of the record in these proceedings, and
the arguments advanced by the parties, I agree with the position
taken by MSHA, and I conclude and find that Lancashire has not
established by a preponderance of any credible evidence that MSHA
has acted arbitrarily or capriciously by exercising its enforcement and inspection authority at the mine site in question.
I
also reject Lancashire's selective enforcement argument, and I
cannot conclude that MSHA was improperly motivated in initiating
the enforcement actions in question against Lancashire. In my
view, any inconsistencies or contradictions with respect to
MSHA's enforcement policies and practices concerning demolition
work at previously abandoned mine sites does not rise to the
level of prejudicial arbitrary action against Lancashire.
History of Prior Violations
The parties have stipulated that for the 2-year period
preceding the issuance of the contested violations, Lancashire
had no assessed violations.
I adopt this stipulation as my
finding, and have taken this into consideration with respect to
the civil penalties which I have assessed for the violations
which have been affirmed.
Good Faith Compliance
The parties have stipulated that Lancashire demonstrated
good faith in attempting to abate the alleged violations, and I
adopt this as my finding and have taken it into consideration.

314

Gravity
In view of my "S&S" findings with respect to section 104(a)
Citation No. 2891501, concerning a violation of 30 C.F.R.
§ 77.200, I conclude and find that it was a serious violation.
With regard to Citation No. 2891508, concerning Lancashire's
failure to maintain the information required by section 45.4(b),
I conclude and find that the violation was non-serious.
Negligence
I agree with the inspector's moderate negligence findings
with respect to the two citations which have been affirmed, and I
conclude and find that the violations resulted from Lancashire's
failure to exercise reasonable care.
Size of Business and Effect of Civil Penalty Assessments on the
Respondent's Ability to Continue in Business
The record reflects that at the time the citations were
issued, Lancashire had one employee at the mine. The. parties
stipulated that payment of the assessed civil penalties will not
adversely affect the respondent's ability to continue in
business.
I adopt this stipulation as my finding on this issue,
and have considered these matters in the civil penalty assessments which have been assessed by me for the violations which
have been affirmed.
Civil Penalty Assessments
With respect to Citation No. 2891501, for the violation of
section 77.200, Lancashire takes issue with the basis for the
"special assessment" of $3,000, as articulated by the "Narrative
Findings" of MSHA's Office of Assessments. Specifically,
Lancashire takes issue with the statement that "the cause of the
accident was management's failure to provide an adequate plan for
the safe demolition of the coal site." Lancashire asserts that
it had no reason to believe that K & L's demolition plan was
inadequate, and that it is inappropriate and highly unfair to
charge it with not maintaining the structures in good repair
while they were in the process of being demolished.
Inspector Sparvieri conceded that there are no MSHA mandatory regulations requiring a contractor or mine operator to
file a demolition plan with MSHA prior to commencing the work
(Tr. 109). Although the imminent danger order required K & L to
submit a written demolition plan before continuing with its work,
no written plan was submitted. However, Inspector Kuzar
obviously accepted the verbal description of the demolition
procedures as communicated to him by K & L while he was present
when this work was taking place as adequate to insure the safety
of the personnel doing the work.
If this were not the case, I

315

would assume that Mr. Kuzar would not have allowed the work to
continue in the absence of a written plan. Although the silo had
already fallen down when Mr. Kuzar returned to the site, he
confirmed that the procedures used by K & L to take down the
screen house after the orders were issued and modified were
essentially the same procedures followed by K & L prior to the
accident. Under the circumstances, one may reasonably concluded
from this that the lack of a demolition plan per se may not
necessarily establish that the procedures followed by K & L were
inadequate, or that the lack of a plan caused the accident.
It is clear that I am not bound by MSHA's "special assessment" for the violation in question, and that I may consider any
appropriate mitigating circumstances, particularly with respect
to Lancashire's negligence, in the ~ssessment of a civil penalty
for the violation in question. See: Allied Products Company v.
FMSHRC, 666 F.2d 890, 896 (5th Cir. 1982); Nacco Mining Co.,
3 FMSHRC 848, 850 (April 1981); Marshfield Sand & Gravel, Inc.,
2 FMSHRC 1391 (June 1980); Old Dominion Power Co., 6 FMSHRC 1886
(August 1981); Secretary of Labor v. Marion County Limestone
Company, LTD., 10 FMSHRC 1683 (December 1982).
Although I have considered Lancashire's argument with
respect to the asserted lack of a safe written demolition plan,
and have considered the fact that it may have reasonably believed
that it was not required to maintain the structures in good
repair after MSHA permanently abandoned the mine and advised it
that it would no longer inspect the facility, the fact is that
the silo which collapsed and resulted in the death of the
employee in question was not maintained in a safe condition as
the work progressed and it was in a weakened condition at the
time that the employee was working on it.
In my view, closer
supervision of the employee, inspection of the work which he had
already performed, and at least some hazard assessment by K & L
and Lancashire before the work began may have prevented the
accident. Under these circumstances, although I have taken into
consideration Lancashire's arguments in mitigation of the special
assessment proposed by MSHA for the violation, and have affirmed
the inspector's moderate negligence finding, I find no reasonable
basis for any substantial decrease or increase in the civil
penalty assessment proposed by MSHA.
In view of the foregoing findings and conclusions made by me
in these proceedings, and taking into account the requirements of
section llO(i) of the Act, I conclude and find that the civil
penalty assessments which I have made for the two violations
which have been affirmed in these proceedings are reasonable and
appropriate in the circumstances.

316

ORDER
On the basis of the foregoing findings and conclusions, IT
IS ORDERED AS FOLLOWS:
1. Docket No. PENN 89-147-R. Section 103(k) Order No.
2888399, IS AFFIRMED, and Lancashire's contest IS DENIED.
2.
Docket No. PENN 89-148-R. Section 107(a) Imminent
Danger Order No. 2888400, March 21, 1989, IS AFFIRMED, and
Lancashire's contest IS DENIED.
3. Docket No. PENN 89-149-R. Section 104(a) 11 S&S 11 Citation.
No. 2891501, March 21, 1989, IS AFFIRMED, and Lancashire's contest IS DENIED.
4.
Docket No. PENN 89-192-R. Section 104(a) non-"S&S"
Citation No. 2891508, april 17, 1989, IS AFFIRMED, and
Lancashire's contest IS DENIED.
5.
Docket No. PENN 89-193-R. Section 104(a) 11 S&S 11 Citation
No. 2891509, April 17, 1989, IS VACATED, and Lancashire's contest
IS GRANTED.
6. Civil Penalty Docket No. PENN 90-10.
Lancashire is
assessed a civil penalty assessment in the amount of $2,800, for
a violation of 30 C.F.R. § 77.200, as noted in the section 104(a)
"S&S" Citation No. 2891501, issued on March 21, 1989. Lancashire
is also assessed a civil penalty assessment in the amount of $20,
for a violation of 30 C.F.R. § 45.4(b), as noted in the section
104(a) non-"S&S" Citation No. 2891508, issued on April 17, 1989.
Payment of the civil penalty assessments shall be made by
Lancashire to MSHA within thirty (30) days of the date of these
decisions and Order, and upon receipt by MSHA, the civil penalty
proceeding is dismissed.

#.

d~

/~o{~ Koutras

Administrative Law Judge

Distribution:
James R. Haggerty and Steven P. Fulton, Esqs., Reed, Smith, Shaw
& Mcclay, Mellon Square, 435 sixth Avenue, Pittsburgh, PA
15219-2009 (Certified Mail)
Mark A. Swirsky, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 14480 Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
/fb

317

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 271990

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. VA 89-68
A.C. No. 44-05748-03554

v.

Docket No. VA 89-69
A.c. No. 44-05748-03555

HIOPE MINING INCORPORATED,
Respondent

Mine No. 1
HIOPE MINING, INC.,
Contestant

CONTEST PROCEEDINGS

v.

Docket No. VA 89-35-R
citation No. 2969642; 1/23/89

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. VA 89-36-R
Order No. 2969654; 3/6/89
Mine No. 1
Mine ID 44-05748
DECISIONS

Appearances:

Roberts. Wilson, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia, for
the Petitioner/Respondent;
Daniel R. Bieger, Esq., Copeland, Molinary &
Bieger, Abingdon, Virginia, for the
Respondent/Contestant.

Before:

Judge Koutras
Statement of the Proceedings

These consolidated proceedings concerns Notices of Contest
filed by the contestant (Hiope) pursuant to section 105(d) of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 815(d),
challenging the captioned citation and order issued by MSHA mine
inspector Steven May. The civil penalty proceedings concern
proposals for assessment of civil penalties filed by MSHA seeking

318

civil penalty assessments against Hiope for the alleged violations stated in the citation and order. Hearings were held in
Kingsport, Tennessee, and the parties waived the filing of
posthearing briefs. However, I have considered their oral
arguments made on the record during the hearings in-my adjudication of these matters.
Issues
The issues presented in these proceedings include the
following:
(1) Whether Hiope violated the cited mandatory
safety standards; (2) whether the alleged violations were significant and substantial (S&S); and (3) whether the alleged violations cited in the contested section 104(d) (1) citation and order
resulted from an unwarrantable failure by Hiope to comply with
the cited standards.
Assuming the violations are established, the question next
presented is the appropriate civil penalties to be assessed
pursuant to the civil penalty assessment found in section llO(i)
of the Act. Additional issues raised by the parties are identified and disposed of in the course of these decisions.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 301, et seq.
2.
3.
75.220.
4.

Sections llO(a), llO(i), 104(d), and 105(d) of the Act.
Mandatory safety standards 30 C.F.R.
Commission Rules, 29 C.F.R.

§

§§

75.400 and

2700.1, et seq.

stipulations
The parties stipulated to the following (Tr. 10; Joint
Stipulation):
1.

Hiope is the owner and operator of the No. 1

Mine.
2. The operations of the mine are subject to the
jurisdiction of the Act.
3. The Commission and its presiding Administrative Law Judge have jurisdiction in these matters.
4. MSHA Inspector Steven May was acting in his
official capacity as an authorized representative of

319

the Secretary of Labor, when he issued the contested
citation and order.
5. True copies of the citation and order were
served on Hiope or its agent as required by the Act.
Copies of the citation and order, exhibits G-1 and G-2,
are authentic and may be admitted into evidence for the
purpose of establishing their issuance and not for the
purpose of establishing the accuracy of any statements
asserted therein.
6. The imposition of civil penalty assessments
for the alleged violations in question will not
adversely affect Hiope's ability to continue in
business.
7. The alleged violation stated in the section
104(d) (1) citation was timely abated.

8. MSHA's Proposed Assessment Data Sheet, exhibit
G-4, accurately sets forth (a) the number of assessed
non-single penalty violations charged to Hiope for the
years 1986 through April, 1989, and (b) the number of
inspection days per month during this time period.
9. MSHA's Assessed Violations History Report,
exhibit G-3, may be used in determining the appropriate
civil penalty assessments for the alleged violations.
The parties agreed that Hiope's annual coal mining production was approximately 130,000 tons, that it employed approximately 30 miners, and may be considered a small mine operator
(Tr. 5).
The parties further stipulated that the technical procedural
requirements concerning the section 104(d) (1) citation and order
issued by Inspector May (the section 104(d) "chain") have been
met in these proceedings, and that there were no intervening
"clean inspections" during the intervening time period when the
supporting citation and subsequently issued order were issued by
Inspector May (Tr. 8).
Discussion
Docket Nos. VA 89-36-R and VA 89-69
The section 104(d) (1) "S&S" Order No. 2969654, issued on
March 6, 1989, by MSHA Inspector Steven May, citing an alleged
violation of 30 C.F.R. § 75.220, states as follows (exhibit G-2):
Approximately 12 feet of coal was mined from the
pillar split of the No. 1 pillar block on the 001-0

320

section and a breaker line had not been established
across the 001-0 pillar section. The approved roof
control plan requires that all breakers (timbers) be
installed prior to any mining along the pillar line.
The record reflects that the citation was issued at
11:06 a.m., and that Inspector May terminated it at 1:15 p.m.,
the same day.
MSHA's Testimony and Evidence
MSHA Inspector Steven May testified as to his background and
experience, and he confirmed that he has served as an inspector
for 7 years, previously worked for two coal mining companies, and
holds certificates as a mine foreman, electrician, and a state
mining inspector. He also confirmed that he conducted two complete inspections of the Hiope No. 1 Mine in November, 1988, and
January, 1989. He stated that he was at the mine on March 6,
1989, for the purpose of giving a safety talk, and after completing this talk he decided to conduct an inspection. Referring
to a sketch of the area which he made, exhibit G-15, he explained
that he proceeded inby the belt conveyor area for two breaks
where he gave his safety talk, and then went to the point marked
"C" on the sketch where he found a continuous-mining machine
"sumped up" in .the block of coal (Tr. 18-23).
Inspector May testified that he issued the violation because
mining had proceeded in the No. 1 pillar split without first
setting eight timber breaker posts in each entrance, and that the
failure by Hiope to first set these posts before commencing
mining violated its approved roof-control plan and constituted a
violation of section 75.200. He found the continuous-mining
machine advanced approximately 12 feet into the No. 1 pillar
block of coal, and no breaker posts were installed in this area.
He observed no supply of timbers on the section. He identified
the applicable roof-control plan, at page 9, exhibit G-16, and
explained the plan requirements for installing posts before the
No. 1 coal block is cut and taken.
He also explained the mining
and roof bolting cycles which follow the taking of the number 1
coal block (Tr. 24, 29-35). He confirmed that he issued the
section 104(d) (1) order because "its something that the operator
known (sic) or should have known" (Tr. 24).
Mr. May stated that the failure to follow the roof-control
plan presented a roof fall hazard, ~nd by taking a cut of coal
without installing any roof support timbers, there was a danger
of a roof fall.
In the event mining had continued and the entire
coal pillar were mined without any' roof support timbers in place,
a roof fall was reasonably likely. He also believed that it was
highly likely that an injury would have occurred as a result of a
roof fall and that the continuous-mining operator would be

321

exposed to disabling or fatal crushing injuries from such a fall
(Tr. 36-38).
Mr. May confirmed that no mining was taking place, and no
coal was being cut at the time he observed the mining machine.
He also confirmed that the machine was not equipped with a
canopy. Since there was nothing supporting the roof where the
machine cut into the block of coal, he believed that the machine
operator would be exposed to a roof fall hazard in that the roof
could have broken out and fallen back beyond the end of the
unsupported coal block.
Mr. May stated that he based his "high negligence" finding
on the fact that mine management had knowledge of its
roof-control plan and that it knew or should have known that
cutting coal from the pillar block in question without installing
the required roof support timbers was contrary to the plan. An
additional factor which prompted him to issue the order was the
fact that the continuous-miner operator Aaron Feeser was
instructed to go to the area and to take the first cut of coal
out of the coal block in question.
Mr. May stated that he spoke with section foreman curt
Armstrong when he issued the order but he could not recall
specifically asking him why the cut of coal had been made without
any roof support timbers. Mr. May confirmed that he observed no
roof support timbers stored on the section, and that the lack of
timbering presented a risk of a roof fall (Tr. 38-42).
On cross-examination, Mr. May confirmed that his inspection
notes include a notation that if it were not for the fact that he
found the mining machine "sumped up" in the coal block, he would
not have issued the violation. He explained that regardless of
the presence of the continuous-miner machine, he would have still
issued the violation because of the fact that a cut was taken
from the block without first setting timbers.
If that cut had
not been made, and no coal taken, he would not have issued it
(Tr. 44). He confirmed that the "dots" shown at the top of
exhibit G-15, reflect that roof support timbers had been
installed at the locations shown. He also stated that in the
event a continuous-mining machine "accidentally" cuts into a coal
block the proper procedure is to stop mining and install roof
support timbers. He agreed that in this case, no further mining
took place after the machine cut into the coal block, and that
management proceeded to install the required timbers.
Mr. May stated that 48 additional roof support timbers
should have been installed before the first coal cut was taken,
and confirmed that the coal block in question was the proper
block to begin the mining cycle, but that no mining was taking
place when he viewed the violative conditions.

322

Mr. May stated that Mr. Armstrong told him that the miner
had accidentally cut into the coal block while Mr. Feeser was
picking up gob, but that his notes reflect that Mr. Feeser told
him he was told to cut into the coal block. Mr. May stated that
he did not believe the coal cut was taken accidentally because
there were two cuts of coal taken, and the mining machine had
penetrated the coal block for a distance of 12 feet.
In response to further questions, Mr. May stated that given
the size of the cut made into the block, it would have taken
1-0 minutes to make that cut, and if Mr. Feeser were only cleaning
up gob, he would not have turned the machine into the block of
coal. Mr. May also confirmed that he did not measure the size of
the coal cuts made by Mr. Feeser, and that he estimated it by the
location of the machine head lights which were 12 feet into the
block. He also stated that Mr. Feeser told him that he had been
instructed to clean up the gob and to cut the block of coal (Tr.
42-76).
Aaron Feeser testified that he was previously employed by
Hiope in early August, 1989, and had worked there for 4 years as
a roof bolter, scoop operator, and continuous-miner operator and
helper. He was also a member of the union mine safety committee
(Tr. 77-79) .
Mr. Feeser confirmed that on March 6, 1989, he was working
on the No. 1 section as a continuous-miner operator "getting
ready to start the pillar section," and that prior to the inspector's safety talk "we had cleaned up a section and moved the
miner across the section and started mining" coal from the first
pillar block (Tr. 81). He stated that none of the pillars had
been mined at that time and that he had just started one block
and took approximately one-half of a cut of coal. He described
the "cut" as 12 feet deep and "maybe" 18 feet wide. He observed
no timbers set between the blocks. He confirmed that the miner
machine is 10 feet wide, and that in order to take an 18-foot
wide cut, "we'd cut into the block of coal on one side and back
up and set it over and cut into the block again" (Tr. 82).
Mr. Feeser stated that he operated the miner for approximately 30 minutes cutting the pillar, and that mine foreman Curt
Armstrong instructed him "to take the miner across the section
and start the first block" (Tr. 82). He denied that
Mr. Armstrong told him to go and clean up gob at that location.
Mr. Feeser stated that there were "buggy men running buggies" in
the area, and he believed there were three men other than himself
in the area, and that Mr. Armstrong was on the section all
morning (Tr. 83).
On cross-examination, Mr. Feeser stated that he was familiar
with the mine roof-control plan and knew the requirements for
setting timbers. He confirmed that during a meeting with Hiope's

323

counsel (Daniel Bieger) at the mine office sometime in March,
1989, he told Mr. Bieger that he was cleaning up the gob and had
accidentally cut into the coal block (Tr. 86). He also confirmed
that he attended an informal conference at MSHA's Richlands,
Virginia office, and when asked whether he had stated at that
time that he had accidentally cut into the block while picking up
gob, Mr. Feeser stated as follows at (Tr. 86-87):

Q. Okay. and you said the same thing to the informal
conference man, that you accidentally cut into the
block while you were picking up gob, didn't you?
A.

No.

Q. You didn't tell them that when we were all sitting
around the table, the same thing?
A.

No, not those words, I did not.

Q. Okay. You told them that you were picking up gob,
didn't you?
A.

I did.

Q. And that you cut into the -- that you accidentally
cut into the block?
A.

No.

JUDGE KOUTRAS: What specifically do you remember
telling them at the conference?
THE WITNESS:
I didn't tell them I accidentally cut
into the block.
JUDGE KOUTRAS:

What did you tell them?

THE WITNESS: They asked did I pick up gob? Yes, I
did.
Did I accidentally cut into the block? No, I did
not.
BY MR. BIEGER:

Q. You didn't say -- you didn't tell them at the
informal conference that you intentionally cut into the
block?
A.

I wasn't asked.

Q.

Okay.

A.

I wasn't asked.

And you didn't volunteer that?

324

Mr. Feeser confirmed that subsequent to the informal conference in question, he was laid off by Hiope and filed a grievance which went to an arbitration hearing. However, during the
grievance process, he quit and went to work for his current
employer. He denied that he changed his testimony because of any
disagreement with Hiope in connection with this grievance (Tr.
93-94).
Mr. Feeser confirmed that he stopped the miner into the cut
in the coal block when someone told him to "stop the miner" (Tr.
95). He stated that he was told to stop by "Curt (Armstrong) or
Danny (McGlothlin) or it might have been a buggy man" (Tr. 95).
Mr. Feeser stated that he "sometimes" takes his safety
committeeman's position seriously and that he feels some responsibility not to engage in unsafe practices (Tr. 96). He confirmed that he had picked up gob with his miner machine, but
denied that he cut into the block while using the machine to push
the gob against the block (Tr. 97).
Mr. Feeser stated that he spoke with Mr. May when the citation was issued and that he informed Mr. May that he was told to
cut into the block by Mr. Armstrong (Tr. 98). When asked how far
he would have to go into the coal block if he were cleaning up
gob, he replied "maybe a foot" (Tr. 99). He stated that there
was no need to cut into the block for 10 or 12 feet in order to
pick up the gob, and when asked why he was told to stop mining,
he replied "they told me we had an inspector . . • to stop mining, that we was going to set timbers" (Tr. 99). After stopping
mining, Mr. May came to the section to give his safety talk and
all operations stopped (Tr. 99).
Mr. Feeser stated that he made no complaint to anyone that
he was "about to engage in an unsafe mining practice" and conceded that it should have been his duty as a safety committeeman
to do so. He confirmed that at the time he spoke with counsel
Bieger in the mine office, Mr. Bieger did not "bully or scare
him" in any way (Tr. 100).
Mr. Feeser stated that he did not know in advance that
Mr. May was coming to the mine to give a safety talk, and found
out about it "when he come" (Tr. 102). When he was told to stop
mining, he was not told that he was to stop because Mr. May was
going to make a safety talk, and was simply told "stop mining, we
had an inspector" (Tr. 102). He construed this to mean that the
inspector "was coming inside and everything better be right." He
confirmed that he knew the timbers were not set, and when asked
why he did not refuse to work without the timbers being
installed, he replied "I don't know.
I was told to take the
miner across the section and start mining," and that he said
nothing to Mr. Armstrong (Tr. 103).

325

Mr. Feeser stated that a "complete cut of coal" would have
been an area 20 feet by 20 feet, and that he took "half of one
cut." He ·explained that his machine initially penetrated the
coal block on one side for a distance of 6 feet deep, backed out,
and then made another "pass" back into the coal block for approximately a 10 to 12 foot distance, and that the ultimate cut was
approximately 18 feet wide (Tr. 105-107).
Mr. Feeser stated that if the roof had fallen while he was
making the cuts he would have been in danger "if it would have
run through an intersection," and if the fall did not go through
the intersection, he would not have been in danger (Tr. 107). He
stated that no timbers were set before Mr. May came to the cited
location, and that Mr. May came to the area after completing his
safety talk. He stated that he simply left the mine machine
parked into the block of coal, that no one informed Mr. May that
it was there, and that he came to the face area as part of his
normal inspection routine (Tr. 109). Mr. Feeser confirmed that
he was laid off, and not discharged by Hiope, and that his lay
off had nothing to do with this case (Tr. 110).
Inspector May was recalled by the Court, and he confirmed
that although he had previously visited the mine with other
inspectors, he had been assigned to the mine for regular inspections 4-months prior to the time he issued the contested citation
in question. He confirmed that there were no prior roof control
violations at the face areas, and that the mine "didn't usually
get too many roof control violations," and that he had not previously encountered a situation where coal was cut before the
timbers were installed. He stated that he did not accept the
assertion by Hiope that the block of coal had been cut accidentally, and he decided to issue the unwarrantable failure citation
because he believed that Mr. Feeser was told to cut the coal
block. When asked why anyone would tell Mr. Feeser to cut the
coal in violation of the roof-control plan, Mr. May stated
"obviously, he didn't think I was coming to the mine," and that
it takes time to set all of the timbers, and "they'd go ahead and
run and mine that coal and be setting the timbers in the process"
(Tr. 113).
Mr. May stated that his inspection notes reflect that
Mr. Armstrong told him that "by the time we get this row of
pillars pulled we'll have the timbers installed." Mr. May
believed that the timbers would have been installed eventually,
but that the roof-control plan requires them to be installed
before any coal is mined. He confirmed that he did not attend
the MSHA violation conference (Tr. 114). He confirmed that he
has never had any problems with Mr. Armstrong and considered him
to be a fair person (Tr. 119).

326

Mr. May stated that after the citation was issued it took ~n
hour to obtain the timbers, and another hour or so to install
them. Mr. May stated that "anytime you pull a pillar there's a
danger," and that if part of a coal pillar is pulled without
first installing timbers there would be a danger because there is
no way to get in to install timbers because one would have to be
working in an unsupported roof area, and once the pillar block is
split through, it is too late to install timbers (Tr. 120).
Hiope's Testimony and Evidence
Curtis A. Armstrong stated that he has been employed by
Hiope as a section foreman for 4 years, has served as a section
foreman for 16 years, and has worked in underground mines for
21 years. He stated that on the day in question the pillar
section was just starting and he planned to begin the cycle of
pulling the pillars. He stated that he instructed Mr. Feeser to
take the miner machine to the pillar block of coal which was
cited and told him that "that was the block that we were supposed
to start." The gob, or loose debris, had been pushed up to the
pillar block and needed to be cleaned up (Tr. 124). He believed
that Mr. Feeser cut into the coal block when he was picking up
the gob, and turned the machine into the block "and it started
cutting." He denied that he told Mr. Feeser to start cutting the
block, and stated that when this occurred he was installing
curtains or checking the ventilation, and when he returned he
found that the block had been cut and he stopped Mr. Feeser from
further cutting (Tr. 126).
Mr. Armstrong denied that he knew that Mr. May was at the
mine, and that he learned about his presence while in the process
of installing timbers. He stated that approximately 50 timbers
had already been installed that morning by the rest of the section crew, and that after instructing Mr. Feeser to stop cutting,
he was to help set all of the required timbers before any mining
was started. Referring to Mr. May's diagram, Mr. Armstrong
explained where the timbers had already been installed, and where
he intended to continue installing additional timbers.
He denied
that he intended to mine any blocks of coal without installing
the timbers (Tr. 128).
Mr. Armstrong stated that the block of coal was cut at an
angle, and he estimated that a cut of approximately 10 feet was
taken, and since the miner was at an angle, the cut could end up
15 to 18 feet wide. He did not see the miner cutting into the
block, was not present when it was cutting, and he did not know
whether it went into the block of coal one or two times (Tr.
129).
It was possible to have a wide cut with one pass of the
miner because it went in at an angle (Tr. 129).
Mr. Armstrong stated that since the section was new and just
starting up, he has to know exactly where to begin starting to

327

cut a block of coal once mining began, and that he instructed
Mr. Feeser to take the miner to the block of coal in question and
told him "This right here is the block that we will start"
according to the mining plan (Tr. 130). With regard to the
statement attributed to him by Inspector May, as reflected in his
notes, Mr. Armstrong recalled some conversation with Mr. May but
could not recall exactly what was said. He stated that he told
Mr. May that "he knew that these timbers would be set there
before this block was mined" (Tr. 131). He could not recall how
much time passed from the time he told Mr. Feeser to stop cutting
and Mr. May's a~rival at the scene (Tr. 131). Everyone on the
section was installing timbers at the time and no coal was being
mined. No coal was mined after he told Mr. Feeser to stop
cutting, and by the time Mr. May arrived, no coal had been mined
(Tr. 132) .
Mr. Armstrong stated that timbers were stored underground
and that 60 timbers had been installed before Mr. May came to the
area. Approximately 48 additional timbers were subsequently
installed, and that a sufficient supply of timbers were readily
available for the entire timbering job (Tr. 134). Mr. Armstrong
confirmed that he was present in the mine office when Mr. Feeser
met with counsel Bieger, but he could not recall what was said,
and did not remember Mr. Feeser stating that he accidentally or
intentionally cut into the block of coal (Tr. 135).
On cross-examination, Mr. Armstrong confirmed that he helped
install some of the timbers while Mr. Feeser was moving the miner
machine across the section, and that five or six men were on the
section installing timbers and hanging curtains, and one m~chanic
was working on a shuttle car (Tr. 137). He estimated that it
would have taken an hour and a half to 2 hours to install all of
the timbers on the pillar line (Tr. 141). Given the fact that
the miner machine has cables and water lines, it would have taken
Mr. Feeser approximately 40 minutes to move the miner machine
across the section to the block, a distance of about 280 feet
(Tr. 144-145). He confirmed that he saw the cut made by the
machine into the block of coal in question, and that it was
approximately 10 feet in at the deepest penetration (Tr. 146).
Mr. Armstrong stated that a "buggy" was parked near the coal
block in question and a mechanic was working on it when Mr. May
came to the area, and that the entire block of coal would not
have been mined out with the buggy parked in that location (Tr.
148). Mr. Armstrong did not dispute the fact that the
roof-control plan required that timbers be installed along the
area cited by Mr. May, and he did not believe that Mr. Feeser had
to penetrate the coal block as far as he did to pick up gob which
had been left over and pushed up against the coal block (Tr.
154) .

328

Danny W. McGlothlin, President, Hiope Mining, stated that he
works underground at the mine everyday overseeing the operation,
and that he·was working at the mine when the citation was issued.
He stated that he did not tell anyone to cut into the block of
coal in question, and he explained that while he was underground
working "somebody hollered and said there was a mine inspector
outside." Mr. McGlothlin stated that he proceeded to the outside
to meet the inspector, and that it took him a half-hour to get to
the outside, and a half-hour to get back underground. Mr. May
wanted to give a safety talk, and all of the men were gathered up
for the talk (Tr. 156). Mr. May then informed him he wanted to
visit the faces, and after crawling to the area he saw the miner
machine and informed him that it was a violation of the
roof-control plan and that he was going to issue "a order over
it" (Tr. 157). Mr. McGlothlin confirmed that the buggy parked by
the block of coal in question had broken down on the previous
night shift, and he believed that Mr. May "had to prq.wl around
it" (Tr. 158) .
Mr. McGlothlin confirmed that he was present during the
meeting in the mine office1with Mr. Feeser and Hiope's counsel
Bieger, and that Mr. Feeser stated that "he loaded up the loose
coal and proceeded into the block" (Tr. 160). Mr. McGlothlin
stated that "I can't recall for sure whether he said it was
accidental" (Tr. 160). He further stated that he attended the
MSHA informal conference, which he had requested, and that
Mr. Feeser was present at this conference and stated that he had
accidentally cut into the coal block. The statement was made to
Larry Werrell, the MSHA supervisor conducting the conference, in
response to a question from Mr. Werrell as to whether he had
accidentally cut into the coal (Tr. 162). Mr. McGlothlin further
explained Mr. Feeser's statement as follows at (Tr. 162-163):
Q. And did he ask Mr. Feeser if he accidentally cut
into it?
A.

Yes.

Q.

And he replied yes to that?

A.
He replied that he was cleaning up coal and cut
into the block of coal. And we had done, you know,
said accidentally, and Mr. Werrell or Mr. Bieger one
said, "Is that accidentally?" and he said, "Yes."
Q.
But he never actually said, "I accidentally cut
into the block," did he, or at least you don't remember
him saying that?
A.
At one time he did say he accidentally cut into the
block, I do remember that.

229

\

------

Q.

Okay.

A.

Yes.

Replying to a question by somebody else?

Mr. McGlothlin agreed that Inspector May could come to the
conclusion that the roof-control plan was violated when he saw
that the ~rea where the coal was cut was not completely timbered.
He confirmed that the citation was served on him and that he
explained to Mr. May that they were in the process of installing
the bleeder timbers, that other timbers were brought in, and that
when they saw that the block of coal had been cut, "we ceased to
mine" (Tr. 164)~ He also stated that he told Mr. May that it
"made no sense" to bring him into the mine if he thought that a
(d) order violation had occurred, and that if they thought this
would occur, the timbers could have been brought in and set
before the inspector got there because "I had enough time, if I
felt like this was going to be a (d) order, to set the timbers"
(Tr. 164)-.- Mr. McGlothlin confirmed that he did not speak to
Mr. Feeser that day because he was busy installing timbers. He
confirmed th~t he explained to Mr. May that Mr. Feeser "was told
to go up and clean up the loose coal and I figured he just cut
into it cleaning up the loose coal," and that Mr. May replied "I
have to write a (d) order" (Tr. 165).
In response to further questions, Mr. McGlothlin stated that
the coal cut made by Mr. Feeser was made before he left the mine
to get Mr. May, and that the miner was in the same position when
he returned with Mr. May. He conceded that he knew at that time
that there was a roof control violation, but did not think about
it being a (d) order because timbers were being installed and he
did not real.i.ze that the miner machine "was in as much as it was"
(Tr. 167). He also conceded that even though he knew that the
cut taken was a potential violation, he said nothing to Mr. May
about it (Tr. 169).
James C. McGlothlin, mine superintendent, confirmed that he
was not present when the block of coal was cut, but that he was
present during the meeting in the mine off ice to discuss the
matter, and he stated as follows in this regard (Tr. 173-175):
All right. Do you recall what Aaron Feeser said
about how the block came to be cut into?

Q.

A.

Yes, sir, I do.

Q.

What did he say?

A. Aaron said they'd cleaned up a section that morning
and dumped a gob out against the block of coal. And
they told him to take the miner over and clean up the
loose coal. And said, "They done told me that the
block actual we was going to start." Said, "I didn't

330

try just to clean the block of coal or the gob up."
Said, "Whenever the miner started in the coal," said "I
didn't think it was going to matter because that was
the block that was going to come out. 11 ·

Q. Did he say whether he intended to cut in there or
whether it was an accident?
A. He told us that it was an accident that he cut that
much. Said he just
it went further than he thought.

Q. All right.
conference?
A.

Were you also present at the informal

Yes, sir.

Q. Did he testify similarly or differently at the
informal conference?
A. He said it was an accident. And I asked Mr. Feeser
before we even had the meeting what happened because it
aggravated me that it happened. And he said, "Well,"
said, "Curt didn't tell me to do it. 11 Said, "He come
down and stopped me." Said, "I just cut a little more
out of there than I did."

Q. And after you had that conversation with him that's
why we had the meeting, right?
A.

That's right.

Inspector May was recalled, and he questioned
Mr. Armstrong's assertion that all of his crew, except for a
mechanic, were installing timbers, because someone had to haul
the coal cut by Mr. Feeser away from the face area in question.
He also did not believe that Mr. Danny McGlothlin would have
known how much coal Mr. Feeser cut because he was outby the
section when he came to bring him into the mine, and he may not
have known that the cut had been taken. Mr. May could not recall
whether the buggy which was parked near the coal block was down
for maintenance, but this would have made no difference since
there were other buggies available on the section (Tr. 181).
Mr. May reiterated that he based his unwarrantable failure
finding on the fact that Hiope "knew or should have known" that
coal could not be cut before installing timbers, and that
Mr. Armstrong was required to check the section every 20 minutes
and should have stopped Mr. Feeser from cutting "prior to getting
in there as much as he did" (Tr. 182). Mr. May also considered
Mr. Feeser's statement that he was told by Mr. Armstrong to take
the cut, and Mr. Armstrong's statement which he recorded in his
notes that "By the time we get this block or these blocks mined,

331

then we'll have our timbers set" (Tr. 183-184). Mr. May also
believed th,at "they were going to mine coal to the point they got
caught up with the timbers" (Tr. 187).
Docket Nos. VA 89-35-R and VA 89-68
The section 104(d) (1) "S&S" Citation No. 2969642, issued on
January 23, 1989, by MSHA Inspector Steven May, citing an alleged
violation of 30 C.F.R. § 75.400, states as follows (exhibit G-2):
Float coal dust has been allowed to accumulate on
previously rock dusted surfaces at the belt conveyor
entry and connecting crosscuts beginning at the mine
portal and extending to the 1st return overcast a
distance of approximately 2,000 1 (feet). This dust is
very dry and is from o" to 13" · (inches) in depth.
Citations were issued for the same condition on the
last AAA inspection. This conveyor entry serves the
001-0 section.
The record reflects that Inspector May fixed the abatement
time as 7:00 a.m., January 24, 1989, but that on January 25,
1989, he extended the time for abatement to January 26, 1989,
because "float coal dust was cleaned from around the conveyor.
However, sufficient inert material was not applied to the 6rosscuts to render float coal dust present inert. More time is
granted."
On January 26, 1989, Inspector May extended the abatement
time. further to January 30, 1989, after verifying that the mine
ran out of rock dust before the crosscuts were completely rock
dusted and Hiope experienced a problem in obtaining more rock
dust from the supplying quarry. He also noted that the mine was
down because a conveyor belt was being moved, and he granted
Hiope more time to completely abate the cited conditions. He
subsequently terminated the citation on January 30, 1989, at
3:00 p.m., after finding that the cited areas had been cleaned
and the float coal dust rendered inert by the application of rock
dust.
MSHA's Testimony and Evidence
MSHA Inspector Steven May confirmed that he conducted a
regular inspection of the mine on January 23, 1989, and issued
the citation after finding accumulations of float coal dust
ranging in depth from zero to 13 inches on previously rock dusted
surfaces along the mine belt conveyor entry and connecting crosscuts from the mine portal to the first return overcast (exhibit
G-2). He explained that the belt travels through two stoppings
as it comes to the outside, and that the belt air travels from
the outside along the belt toward the face. He stated that the
accumulations were "worse" along the first 400 feet of the number

332

one belt, and that he used a mine map to estimate the belt conveyor distance.
Mr. May stated that in order to reach the 001 section,
miners had to pass by the cited conveyor belt areas and that the
belt was required to be examined at least once each day during
the working shift, and if the mine works two shifts, it must be
examined twice a day. He stated that the accumulations were
deeper at the two stopping doors where the air would pick up the
dust from the belt and deposit it on the floor.
He stated that
the float coal dust was black in color, and that he used a rule
to measure the 13-inch accumulations at three locations along the
belt conveyor. The belt and the accumulations were dry, and he
described the float coal as "black, fine, coal dust." He did not
consider the accumulated float coal dust to be spillage because
spillage would be "heavier and granular," and would be deposited
"straight down" from the belt conveyor.
Mr. May stated that the float coal dust accumulations constituted a fire and explosion hazard because they could be placed
in suspension and heat and ignition sources were present. He
described the ignition sources as the belt conveyor drive motors,
the conveyor belts and rollers, and electrical cables which would
be present along the conveyor belt system. He considered the
float coal dust to be combustible and that the possibility of a
fire is always present with float coal dust and sources of
ignition.
Mr. May stated that the presence of the float coal dust
increased the likelihood of a fire, and that in the event of a
fire the hazard would be more severe because of the extent of the
accumulations. He believed that an accident was highly likely if
the conditions were allowed to continue without being corrected.
He did not consider the accumulations to be an imminent danger
because he saw no visible or readily available heat sources. He
observed one man inby at the No. 3 belt drive, and eight men were
on the section. He did not believe that mining was taking place,
and that in the event of a fire on the section it would travel
"up the belt" and towards the face area. He also believed that
the miners would be unable to escape a fire and would suffer
permanently disabling injuries.
Mr. May stated that he based his high negligence finding on
the fact that the violation was repetitious, and that he had
issued prior coal and float coal accumulation violations of
section 75.400 during prior inspections of the same belt conveyor
area.
He also confirmed that other inspectors had also issued
prior violations for the same conditions (exhibits G-6 through
G-14).
Mr. May also considered the fact that management could
have discovered the accumulations by making the proper daily
shift examinations.

333

Mr. May stated that the accumulations along the first
400 feet on the No. 1 belt conveyor "possibly" accumulated over a
period of 1 week, and that the area inby the No. 1 belt where the
accumulations were 2 inches deep took a month or so to accumulate.
In view of the amount of accumulated coal dust he
observed, he believed that they should have been detected and
reported by the preshift mine examiner.
Mr. May drew a sketch of the belt conveyor system which
extended from the mine portal to the working face, and he
explained that the distances noted between the four belt sections
were approximations which he arrived at by reference to the scale
shown on the mine map which he reviewed. He estimated the distance of the No. 1 belt as 400 feet, and the No. 2 belt as
1,600 feet (Tr. 13-46).
Mr. May confirmed that he extended the abatement times after
returning to the mine and finding that the conditions were
partially abated and he verified the fact that Hiope was having a
problem with obtaining rock dust to complete the abatement work
and were making an effort to complete the job (Tr. 46-53).
He
confirmed that he based his "S&S" finding on his belief that
there was a reasonable likelihood that an injury, with lost work
days or restricted duty, would occur (Tr. 53).
On cross-examination, Mr. May stated that the individual he
observed at the No. 3 belt drive was there to maintain the belt.
Mr. May confirmed that he took no float coal dust samples, took
no pictures, and did not test the "combustibility" of the float
coal dust.
He explained that he cannot test float coal dust, but
that he did feel it with his hand and kicked it around. He
observed no dust in the air and did not believe that coal was
being mined when he observed the conditions. He confirmed that
he did not tell management not to run any coal, and did not tell
them that "everything was so dangerous and so hazardous" that he
did not want any coal run.
If he had thought this was the case,
he would have issued an imminent danger order. He confirmed that
the float coal dust was deposited on the previously rock dusted
areas in question (Tr. 53-58).
Mr. May confirmed that dust is present wherever coal is
mined, and that during a previous inspection he required Hiope to
plaster some ventilation brattices to abate a citation which he
issued.
He denied that this action on his part increased the air
flow over the belt and made any dust problem worse. He believed
that Hiope had installed some additional curtains on their own
inside the belt line to help slow down the air, and that he did
not object to this (Tr. 59).
In response to further questions, Mr. May confirmed that he
spoke with Mr. McGlothlin over the phone about the citation and
that Mr. McGlothlin gave him no explanation with respect to the

334

existence of the float coal dust and told him that he "would get
somebody to work on it" (Tr. 61). Mr. May confirmed that he
checked the shift book, and it reflected that the belts had been
"walked" and that the belts "had been made" the day before his
inspection (Tr. 62). He could not recall any notations in the
book confirming the existence of the float coal dust, and he
recalled looking at the book "for several days ahead." He confirmed that all of the cited dust was float coal dust, black in
color, and that the areas were previously rock dusted to abate a
prior citation which he had issued. He further confirmed that he
is not required to take float coal dust samples, did not use a
sieve, and based his determination that it was float coal dust by
kicking it and observing it and that "it'll go out in front of
you when you step on it" (Tr. 65). He confirmed that the float
coal was dry and that none of it was wet, and he determined that
it was combustible by its black color (Tr. 65).
Mr. May confirmed that the No. 2 and No. 4 belt drives were
equipped with water sprays, and that the No. 3 belt had a chemical type spray (Tr. 66). He also confirmed that he found no
stuck belt rollers, or the belt out of line, and he considered
the ignition sources which were present to be potential sources
of ignition (Tr. 67). He believed that the eight people working
in the mine would be exposed to a hazard in the event of a belt
fire because it was the belt closest to the outside (Tr. 68). He
confirmed that the prior citations issued for float coal and
loose coal accumulations indicated to him that dust accumulations
were a problem in the mine (Tr. 69).
Hiope's Testimony and Evidence
Mine Superintendent James c. McGlothlin, confirmed that he
is underground on a daily basis, and that he was present when
Inspector May conducted his inspection. He disputed Mr. May's
assertion that there was 2 to 13 inches of coal dust at the belt
line, but conceded that "right behind the brattices there might
have been 10 to 11 inches of coal dust" which he attributed to
the wind which pulling the dust through the brattices where the
belt travels through (Tr. 71). He described the coal as
"grains . . • big as your finger and it settles right beside the
brattice just like a snowstorm, just like a drift, whenever it
gets to where the air ain't hitting it, it lays down there" (Tr.
72). He contended that the coal dust was 20 feet behind the
brattice where it was "probably from 8 to 12 inches," and indicated that "it was coal" rather than float coal dust (Tr. 72).
Mr. McGlothlin explained the steps taken by management to
control float coal dust, and stated that the belts are equipped
with sprays and fire hoses. He contended that the mine had never
been cited for a violation of its dust-control plan, but conceded
that there have been problems because of the air velocity going
through the restricted overcast which "throws a lot of air on the

335

belt line" (Tr. 73). He contended that Mr. May and another
inspector required him to replaster the brattice line, and that
this holds all of the air on the belt, and that this occurred
before Mr. May became the "regular inspector" at the mine (Tr.
74). He further explained his efforts at dealing with the
problem. He confirmed that Mr. May told him that he was going to
issue an order because of the dust from the overcast area back
towards the outside of the mine, and that he assigned men to take
care of the problem immediately and stopped mining. He contended
that coal was being run on the belt at the time Mr. May observed
the conditions, .and that Mr. May told him that he did not need to
stop running coal and that he would give him time to clean up the
belt. He stated that after the belt was cleaned, Mr. May refused
to go back into the mine to check it, and advised him that he
would return the next day (Tr. 78).
In response to further questions, Mr. McGlothlin disputed
the inspector's contention that the float coal dust extended
2,000 feet along the belt line up to the overcast. He contended
that his mine maps reflect that the belt line is 1,100 feet up to
the overcast, and that the coal dust was "backed up about 20 feet
behind the • • • brattices where it was piled up from 8 to 13
inches.
From the rest on back, it wasn't even enough to shovel.
All we could do to that was just put dust over it and make it
white" (Tr. 81). He conceded that the coal dust was black in
color, that at least 1,000 feet of the belt cited by Mr. May was
black, and it needed some rock dust (Tr. 82). He confirmed that
prior ventilation changes were made "to suit three different
inspectors," and that some of the changes were made "to try and
help us solve the problem" on a "tough belt line to control"
because of the amount of air (Tr. 83-84).
Inspector May was recalled, and he confirmed that he discussed the violation with Mr. McGlothlin, and that he
(McGlothlin) thought that a (d) order rather than a (d) citation
would be issued. Mr. May denied that he told Mr. McGlothlin that
he need not clean up the float coal dust immediately, and he
stated that no one told him that it had been cleaned up before he
left the mine (Tr. 94). Mr. May confirmed that he estimated the
2,000 feet belt line distance from the scale on the mine map, and
that "it looked like 2,000 feet," but "it may have been 1,000 11
(Tr. 96). He confirmed that the depth of the material "ranged
from zero to 13 inches" along the entire length of the belt line
"and tapered out by the time you got to the overcast return" (Tr.
96) .
Danny McGlothlin, explained the efforts made to keep the
coal dust from accumulating on the belt line, the "continuous
problems" with ventilation on the belt, beginning in June, 1985,
and the efforts made by state and federal inspectors who have
suggested ways to control the ventilation (Tr. 103-106).

336

Mr. McGlothlin stated that during a state mine inspection
conducted January 11-13, 1989, the No. 1 and No. 2 belt lines
were cited for loose coal and float coal dust accumulations, and
the lack of rock dusting, and that he was with the inspector when
the citations were issued. He confirmed that no float dust tests
were made at that time, and that all of the conditions were
corrected on January 13, 1989, 10 days before Mr. Mays issued the
contested citation in this case. Mr. McGlothlin did not believe
that the float coal dust cited by Inspector existed for a month
along portions of the cited belt because the state inspector "is
a strict inspector" (Tr. 107).
Mr. McGlothlin stated that he has always tried to keep two
men assigned to the belt to keep it clean, and that the certified
man who has been assigned to the belt for 3 years "knows the
trouble spots, will not sign the books if the belt is not kept
up, and each day he cleans the belt." He explained further that
its impossible to keep the belt clean while coal is being run,
and that Hiope has done everything possible to try and correct
the problem, and that its recent efforts at cutting down on the
ventilation air velocity on the belt had helped. He believed
that management makes an attempt to keep the belt clean and did
not believe that its "entirely negligence and we don't try" (Tr.
109) •
When asked whether he and the state inspector went into and
looked at the crosscuts during the state inspection,
Mr. McGlothlin stated that "me and him crawled up No. 2 belt line
on the opposite side of the belt and came out the return side"
(Tr. 110). When asked why the No. 2, No. 3, and No. 4 belts were
cited by the state inspector if there were problems on the No. 1
belt, Mr. McGlothlin responded "when you spend a lot of time on
one, you kind of let the other one just get behind too" (Tr.
111) .
Findings and Conclusions
Docket Nos. VA 89-35-R and VA 89-68
Fact of Violation - 30 C.F.R. § 75.400
Hiope is charged with a violation of mandatory safety standard 75.400, for allowing float coal dust to accumulate on previously rock dusted surfaces along the belt conveyor entry and
connecting crosscuts described by Inspector May. Section 75.400
provides as follows:
Coal dust, including float coal dust deposited on
rock-dusted surfaces, loose coal, and other combustible
materials, shall be cleaned up and not be permitted to
accumulate in active workings, or on electric equipment
therein.

337

In Old Ben Coal Company, 1 FMSHRC 1954, 1 BNA MSHC 2241,
1979 CCH OSHD 24,084 (1979), the Commission held that "the language of the standard, its legislative history, and the general
purpose of the Act all point to a holding that the standard is
violated when an accumulation of combustible materials exist,"
1 FMSHRC at 1956. At page 1957 of that decision, the Commission
also stated that section 75.400 is "directed at preventing accum·
ulations in the first instance, not at cleaning up the materials
within a reasonable period of time after they have accumulated."
See also: MSHA v. c.c.c. Pompey Coal Company, Inc., 2 FMSHRC
1195 (1980), and 2 FMSHRC 2512 (1980).
In Back Diamond Coal Company, 7 FMSHRC 1117, 1120 (August
1985), the Commission stated as follows:
We have previously noted Congress' recognition that
ignitions and explosions are major causes of death and
injury to miners:
"Congress included in the Act mandatory standards aimed at eliminating ignition and fuel
sources for explosions and fires.
[Section 75.400] is
one of those standards." Old Ben Coal Co., 1 FMSHRC
1954, 1957 (December 1979). We have further stated
"[i]t is clear that those masses of combustible materials which could cause or propagate a fire or explosion are what Congress intended to proscribe." Old Ben
Coal Co., 2 FMSHRC 2806, 2808 (October 1980). The goal
of reducing the hazard of fire or explosions in a mine
by eliminating fuel sources is effected by prohibiting
the accumulation of materials that could be the originating sources of explosions or fires and by also
prohibiting the accumulation of those materials that
could feed explosions or fires originating elsewhere in
a mine.
I conclude and find that Inspector May's credible testimony
establishes the existence of float coal dust accumulations
deposited on previously rock dusted surfaces along a rather
extensive area of the cited belt conveyor in question. Mr. May's
confirmed that he measured the depth of the accumulations with a
rule at three locations and estimated the depth of the rest of
coal dust by observation. He visually observed the accumulations, which he described as dry "black, fine, coal dust," and
while he did not test it with a sieve, he felt it with his hand
and kicked it around to confirm his visual observations that the
black coal dust was in fact float coal dust which he believed is
combustible.
Although superintendent James McGlothlin disputed the
accuracy of Inspector May's estimate of the length of the conveyor belt, the depths of some of the accumulations, and believed
that some of the accumulations were loose coal rather than float

338

coal dust, Mr. McGlothlin nonetheless confirmed that coal dust
was present behind the brattices where it was backed up for some
20 feet at depths ranging from 8 to 13 inches, and that the coal
dust which had accumulated along at least 1,000 feet of the belt
cited by Mr. May was black in color, needed rock dust, and had
not been cleaned.
Danny McGlothlin took issue with Inspector May's estimate as
to how long the accumulations had existed prior to his inspection, and I find nothing in his testimony to rebut the inspector's testimony that the float coal accumulations did in fact
exist at the time Mr. Mays observed them.
On the facts of this case, the fact that the inspector did
not sample the float coal dust is irrelevant to any determination
of a violation of section 75.400. The inspector's credible and
unrebutted testimony establishes the existence of a significant
amount of accumulated dry float coal dust which was black in
color over a rather extensive area, and I conclude.and find that
the inspector's observations, coupled with his feeling and kicking the float coal dust around is sufficient enough to establish
a violation. See: Kaiser Steel Corp., 3 IBMA 489 (1974); Pyro
Mining Company, 7 FMSHRC 1415 (September 1985) ; Helvetia Coal
Company, 7 FMSHRC 1613 (October 1985).
In view of the foregoing, I conclude and find that MSHA has
established by a preponderance of the evidence that the accumulations of float coal dust as described by Inspector May were
allowed to accumulate and were not cleaned up as required by
section 75.400. Accordingly, the violation IS AFFIRMED.
Docket Nos. VA 89-36-R and VA 89-69
Fact of Violation - 30 C.F.R.

§

75.220

Hiope is charged with a violation of mandatory safety standard 30 C.F.R. § 75.220, for failing to install roof support
timbers at the cited pillar block which had been cut by the
continuous-miner operator. Hiope's approved roof-control plan
required the installation of timbers at the cited pillar location
before any mining commenced, and Hiope does not dispute the fact
that the required roof support timbers were not installed as
required. Section 75.220 requires a mine operator to follow its
roof-control plan.
The credible and unrebutted testimony of Inspector May
clearly supports a violation of section 75.220. Accordingly, the
violation IS AFFIRMED.

339

significant and Substantial Violations
A "significant and substantial" violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 C.F.R. § 814(d) (1). A violation is properly designated significant and substantial "if, based upon the particular facts
surrounding the violation there exists a reasonable likelihood
that the hazard contributed to will result in an injury or illness of a reasonably serious nature." Cement Division, National
Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
commission explained its interpretation of the term "significant
and substantial" as follows:
·
In order to establish that a violation of a mandatory safety standard is significant and substantial
under National Gypsum the Secretary of Labor must
prove:
(1) the underlying violation of a mandatory
safety standard; (2) a discrete safety hazard--that is,
a measure of danger to safety-contributed to by the
violation; (3) a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a
reasonable likelihood that the injury in question will
be of a reasonably serious nature.
In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
1129, the Commission stated further as follows:
We have explained further that the third element
of the Mathies formula "requires that the Secretary
establish a reasonable likelihood that the hazard
contributed to will result in an event in which there
is an injury." U.S. Steel Mining Co., 6 FMSHRC 1834,
1836 (August 1984). We have emphasized that, in accordance with the language of section 104(d) (1), it is the
contribution of a violation to the cause and effect of
a hazard that must be significant and substantial.
U.S. Steel Mining Company, Inc., 6 FMSHRC 1866, 1868
(August 1984); U.S. Steel Mining Company, Inc.,
6 FMSHRC 1573, 1574-75 (July 1984).
The question of whether any particular violation is significant and substantial must be based on the particular facts
surrounding the violation, including the nature of the mine
involved, Secretary of Labor v. Texasgulf, Inc., 10 FMSHRC 498
(April 1988); Youghiogheny & Ohio Coal Company, 9 FMSHRC 2007
(December 1987).

340

Violation of 30 C.F.R. § 75.400
The credible evidence adduced by MSHA establishes the existence of the dry and black coal dust which was deposited on top
of previously rock dusted surfaces along the belt conveyor system
locations described by the inspector. These accumulations ranged
in depths of o to 13 inches, and they were located in belt conveyor areas which included potential sources of ignition. The
inspector described these ignition sources as a belt conveyor
drive motor, the belts and rollers, and electrical cables. Since
miners travelled through the cited conveyor belt location and
worked on the section on a daily basis, and the belt was on an
intake air course, the inspector believed that in the event of a
belt fire, smoke would course through the area towards the working face areas where miners would be working, and they would be
exposed to fire and smoke hazards, and possible entrapment.
If a
fire were to occur, it would be reasonably likely that the miners
would be exposed to these hazards and suffer permanently disabling injuries of a reasonably serious nature.
I conclude and find that the inspector's credible testimony
establishes that the float coal dust accumulations in question,
which I believe one may assume were combustible, located in areas
where potential ignition sources were present, presented a discrete fire and smoke hazard, and possibly an explosion hazard.
The inspector's belief that no coal was being mined or transported on the belt at the time of his observations of the float
coal dust conditions was disputed by superintendent James
McGlothlin who believed that the belt conveyor was in operation.
If this were true, and the belt was running with coal, I believe
that the hazard presented by the existence of float coal dust
along a rather extended area of the belt conveyor, with potential
ignition sources present would be increased. Any frozen or stuck
belt roller, or malfunctions of the electrical cables or belt
drive motors would provide a ready source of heat or friction to
ignite the float coal dust and propagate a fire.
The fact that the conveyor belt may not have been in operation at the precise moment the inspector made his inspection and
observed the conditions does not affect the hazards which one may
reasonably conclude existed.
In the normal course of mining with
the belt running, the miners working on the section would be
exposed to fire, smoke, and explosion hazards of a reasonably
serious nature. Under all of these circumstances, I conclude and
find that the violation was significant and substantial, and the
inspector's finding in this regard IS AFFIRMED.
Violation of 30 C.F.R. § 75.220
Hiope does not dispute the fact that the pillar coal block
was in fact cut, and that coal was removed from the block, without first installing the roof support timbers required by the

341

roof-control plan. I agree with the inspector's credible testimony that there is always a danger of a roof fall where coal
pillars are mined without adequate roof support, and that the
increased stress placed on the roof by the lack of timbering
increases the likelihood of a roof fall.
The inspector's unrebutted credible testimony establishes
that the taking of a cut of coal without first installing roof
support timbers exposed the continuous-miner operator to the
danger of a roof fall, and that in the event the miner operator
continued to cut the coal block without timbers being installed,
a roof fall was reasonably likely. If a roof fall had occurred,
I believe it was reasonably likely that the miner operator would
have sustained injuries of a reasonably serious nature.
The fact that the continuous-miner operator may not have
been under unsupported roof while at the controls of his machine
does not less€n the hazard exposure. The inspector reasonably
concluded that the unsupported roof area in question could have
broken out and fallen back beyond the end of the unsupported coal
block while it was being cut, and exposed the miner operator to a
roof fall hazard.
Indeed, in this case, the miner operator
believed that he would be exposed to a danger if the roof had
fallen and extended out through the pillar intersection.
The Commission has taken note of the fact that mine roofs
are inherently dangerous and that even good roof can fall without
warning. Consolidation Coal Company, 6 FMSHRC 34, 37 (January
1984). It has also stressed the fact that roof falls remain the
leading cause of death in underground mines, Eastover Mining Co.,
4 FMSHRC 1207, 1211 & n. 8 (July 1982); Halfway Incorporated,
8 FMSHRC 8, 13 (January 1986); Consolidation Coal Company, supra.
In the Consolidation Coal Company case, supra, the
Commission affirmed my "S&S" finding concerning an over-wide roof
bolting pattern which had existed along a supply track for a
period of 6-months, and stated that "[T]he fact that no one was
injured during that period does not ipso facto establish that
there was not a reasonable likelihood of a roof fall."
In U.S. Steel Mining Company, Inc., 6 FMSHRC 1369, 1376 (May
1984), Judge Melick found that a hazardous roof condition was
significant and substantial notwithstanding testimony from a mine
foreman that it was unlikely that the roof would fall "right
away," and his belief that the condition was not unsafe because
he and the inspector were under the roof while taking certain
measurements.
In RB J Coal Company, Inc., 8 FMSHRC 819, 820
(May 1986) , Judge Melick cited Mathies Coal Company, 6 FMSHRC 1
(1984), in support of his finding that a hazardous roof condition
constituted a significant and substantial violation even in the
absence of an "immediate hazard."

342

In Halfway Incorporated, supra, the Commission upheld a
significant and substantial finding concerning a roof area which
had not been supported with supplemental support, and ruled that
a reasonable likelihood of injury existed despite the fact that
miners were not directly exposed to the hazard at the precise
moment of the inspection. In that case, the Commission stated as
follows at 8 FMSHRC 12:
[T]he fact that a miner may not be directly exposed to
a safety hazard at the precise moment that an inspector
issues a citation is not determinative of whether a
reasonable likelihood for injury existed. The operative time frame for making that determination must take
into account not only the pendency of the violative
condition prior to the citation, but also continued
normal mining operations. National Gypsum, supra,
3 FMSHRC at 825; U.S. Steel Mining Co., Inc., 6 FMSHRC
1573, 1574 (July 1984).
In view of the foregoing findings and conclusion, I conclude
and find that the violation was significant and substantial, and
the inspector's finding in this regard IS AFFIRMED.
The Unwarrantable Failure Issues
The governing definition of unwarrantable failure was
explained in Zeigler Coal Company, 7 IBMA 280 (1977), decided
under the 1969 Act, and it held in pertinent part as follows at
295-96:
In light of the foregoing, we hold that an inspector should find that a violation of any mandatory
standard was caused by an unwarrantable failure to
comply with such standard if he determines that the
operator involved has failed to abate the conditions or
practices constituting such violation, conditions or
practices the operator knew or should have known
existed or which it failed to abate because of a lack
of due diligence, or because of indifference or lack of
reasonable care.
In several recent decisions concerning the interpretation
and application of the term "unwarrantable failure," the
Commission further refined and explained this term, and concluded
that it means "aggravated conduct, constituting more than ordinary negligence, by a mine operator in relation to a violation of
the Act." Energy Mining Corporation, 9 FMSHRC 1997 (December
1987); Youghiogheny & Ohio Coal Company, 9 FMSHRC 2007 (December
1987); Secretary of Labor v. Rushton Mining Company, 10 FMSHRC
249 (March 1988). Referring to its prior holding in the Emery

343

Mining case, the Commission stated as follows in Youghiogheny &
Ohio, at 9 FMSHRC 2010:
We stated that whereas negligence is conduct that
is "inadvertent," "thoughtless" or "inattentive,"
unwarrantable conduct is conduct that is described as
"not justifiable" or "inexcusable." Only by construing
unwarrantable failure by a mine operator as aggravated
conduct constituting more that ordinary negligence, do
unwarrantable failure sanctions assume their intended
distinct place in the Act's enforcement scheme.
In Emery Mining, the Commission explained the meaning of the
phrase "unwarrantable failure" as follows at 9 FMSHRC 2001:
We first determine the ordinary meaning of the
phrase "unwarrantable failure."
"Unwarrantable" is
defined as "not justifiable" or "inexcusable."
"Failure" is defined as "neglect of an assigned,
expected, or appropriate action." Webster's Third New
International Dictionary (Unabridged) 2514, 814 (1971)
("Webster's"). Comparatively, negligence is the
failure to use such care as a reasonably prudent and
careful person would use and is characterized by
"inadvertence," "thoughtlessness," and "inattention."
Black's Law Dictionary 930-31 (5th ed. 1979). Conduct
that is not justifiable and inexcusable is the result
of more than inadvertence, thoughtlessness, or
inattention. * * *
Violation of 30 C.F.R.

§

75.400

MSHA argues that the violation resulted from a high degree
of negligence on the part of Hiope, and that due to the egregious
nature of the violation, MSHA concludes that it has established
that the violation resulted from Hiope's unwarrantable failure to
comply with the requirements of section 75.400.
In support of
its conclusion, MSHA relies on the testimony of the inspector
which reflects his opinion that in some areas where the float
coal dust was up to 13 inches in depth, it could have accumulated
over a period of at least a week, and that in other areas where
there was less air, and where it had accumulated to depths of
2 inches, it would have taken over a month for the float coal
dust to accumulate.
MSHA asserts that since the belt line in question is subject
to at least one inspection a day, Hiope should have observed the
float coal dust conditions and cleaned them up. MSHA points out
that the mine had a history of coal dust accumulation problems
and similar prior violations were issued at the same belt area
for the same conditions as those cited by Inspector May, and that
Hiope's management acknowledged its awareness of the problem.

344

waited until its rock dust supplies were exhausted before ordering more (Tr •. 120-122).
Hiope denies that it has exhibited a high degree of negligence with respect to the violation. It takes the position that
it cannot be held accountable "for every bit of float dust," and
that it has attempted to control float coal dust and has done
everything that it has been asked to do to control it. Hiope
disputes the accuracy of the inspector's belief that the accumulations had existed for a month, and it points to the fact that a
state mine inspection report reflects that as late as 10 days
before the inspection, the state inspector found the cited area
to be "all clear" (Tr. 129-130).
Hiope's witness, Danny McGlothlin disputed the inspector's
estimates that the float coal accumulations along the first
400 feet of the No. 1 belt had possibly accumulated over a period
of 1 week, and that the area inby that location took possibly a
month for the float coal dust to accumulate. Mr. McGlothlin
stated that during a prior state inspection, the No. 1 belt was
cited for loose coal and float coal dust accumulations, and lack
of rock dust, during an inspection on January 11-13, 1989, and
that the accumulations were cleaned up on January 13, 1989,
10-days prior to the inspection by Mr. May. With regard to the
areas where Mr. May believed the accumulations existed for
possibly a month, Mr. McGlothlin's basis for disputing Mr. May's
belief was that the state inspector was "strict."
Hiope did not offer the state mine inspection report that it
alluded to, and in my view, Mr. McGlothlin's testimony at best
reflects that the last time the conveyor belt was cleaned was
10-days prior to the inspection conducted by Inspector May on
January 23, 1989. I cannot conclude that this rebuts the inspector's belief that the accumulations had probably existed for at
least a week.
Indeed, Mr. McGlothlin's testimony corroborates
the inspector's testimony. Mr. McGlothlin•s characterization of
the State inspector as "strict" falls short of credible testimony
rebutting the MSHA inspector's testimony that the remaining float
coal conditions accumulated over a period of a month. Hiope does
not dispute the fact that the cited belt conveyor belt was not
cleaned, and it presented no evidence to establish when the belt
was last cleaned up and rock dusted.
With regard to Hiope's contention that it had difficulty
obtaining an adequate supply of rock dust, I reject this as a
defense. Although I do not dispute the difficulty which was
verified by the inspector, it is incumbent on Hiope to insure
that it maintains an adequate supply of rock dust to stay in
compliance with the requirements of the regulations. Further,
Hiope has not established that it could not obtain adequate

345

supplies of rock dust from sources other than the quarry which
was experiencing a production problem.
Hiope did not dispute the fact that prior violations were
issued by MSHA inspectors for violations of section 75.400
because of float coal dust and loose coal accumulations along the
same belt conveyor location. Copies of the previous violations
reflects that Inspector May issued two prior citations for violations of section 75.400, because of float coal dust accumulations
on the No. 1 belt conveyor on March 14 and November 14, 1988
(exhibits G-6 and G-13). He also issued seven additional citations for accumulations of dry loose coal and float coal dust on
the Nos. 2, 3, and 4 belts during March, May, and November, 1988
(exhibits G-7 through G-12, and G-14).
After careful review of all of the testimony and evidence
adduced with respect to this violation, I conclude and find that
MSHA has established by a preponderance of the evidence that the
violation was indeed the result of Hiope's unwarrantabl~ failure
to comply with the requirements of section 75.400.
I take note
of Danny McGlothlin's tacit admission that he sometimes "got
behind" in insuring that the belts were cleaned up of accumulated
float coal dust accumulations.
I conclude and find that the
evidence establishes that the float coal accumulations had
existed for some time prior to the inspection without any effort
by Hiope to clean them up.
Coupled with the prior citations,
which were issued relatively close in time to the violation
issued by Inspector May on January 23, 1989, for identical float
coal dust conditions, I conclude and find that Hiope's failure to
clean up the accumulations constituted a serious lack of reasonable care in failing to take any action to clean up the accumulations.
I further conclude and find that Hiope demonstrated
indifference and a lack of due diligence in failing to correct
the cited conditions, and that its failure to act demonstrated
aggravated conduct which clearly supports the inspector's unwarrantable failure finding in this case. Accordingly, the inspector's finding is affirmed, and the contested section 104(d) (1)
citation IS AFFIRMED.
Violation of 30 C.F.R.

§

75.220

MSHA argues that the violation was the result of an unwarrantable failure by Hiope because the continuous-miner operator,
Mr. Feeser, was instructed by his section foreman, Mr. Armstrong,
to begin cutting the coal pillar in question before roof pillars
were installed at that location.
With regard to Mr. Feeser's testimony, and the question of
whether he changed his alleged prior statements that he cut into
the block of coal accidentally, MSHA asserts that at the time of
the inspection, Mr. Feeser told Inspector May that he was
instructed to take the continuous-mining machine across the

346

section and start cutting, and that this prior statement by
Mr. Feeser is consistent with his testimony during the hearing
(Tr. 123-125).
Hiope argues that MSHA's conclusion that the violation
constituted an unwarrantable failure rests on continuous-miner
operator Feeser's testimony that he was instructed by foreman
Armstrong to take the continuous miner to the coal block in
question and to begin cutting the coal. However, Hiope contends
that Mr. Feeser's testimony has been discredited in that he has
given inconsistent testimony and did not completely admit or deny
that he had made previous statements that he had cut into the
block of coal accidentally, and Hiope's witnesses have attested
to the fact that Mr. Feeser has given inconsistent testimony.
Hiope suggests that since Mr. Feeser was laid off by Hiope
and filed a grievance in the matter he is a biased witness whose
testimony is not credible.
Further, Hiope asserts that it would
be "insane" for Hiope to mine the pillars without supporting the
roof, that i t never intended to do so, and that the shuttle car
which was broken down would have been in the way of any mining.
Hiope concludes that MSHA's position is simply flawed (Tr.
127-129).
Continuous-miner operator Feeser testified that section
foreman Armstrong instructed him to take the mining machine to
the cited pillar location and to "start the first block" of coal.
Mr. Armstrong confirmed that he instructed Mr. Feeser to take the
machine to that location, but he stated that he simply pointed
out to Mr. Feeser that the block of coal in question would .be the
initial starting point to begin cutting once the mining cycle was
begun.
Mr. Armstrong stated further that some coal gob or debris
left over from previous mining had been pushed up and against the
coal block in question and that it needed to be cleaned up.
He
believed that Mr. Feeser cut into the coal block while cleaning
up the gob and turned his machine into the block and it started
cutting. He denied that he instructed Mr. Feeser to start
cutting and mining the block of coal in question, and his
unrebutted testimony establishes that when he observed that
Mr. Feeser had cut into the block, he instructed him to stop any
further cutting, and to help install all timbers before starting
any mining.
Mr. Feeser, who was a safety committeeman, and who acknowledged that he was familiar with the roof-control plan, admitted
that when he attended a meeting at the mine office, he told
Hiope's counsel that he had accidentally cut into the coal block.
Although he denied that Mr. Armstrong instructed him to clean up
the gob which was against the block, Mr. Feeser admitted that
during an informal violation conference with MSHA, he confirmed

347

that he was in fact cleaning up the gob with his machine, and he
also confirmed that this was the case during his hearing
testimony.
Mr. Feeser denied that he made any statement during the MSHA
conference that he had accidentally cut into the coal block while
cleaning up the gob. When pressed further on this question, he
stated that he was never asked a direct question as to whether or
not he accidentally cut into the coal block, and did not volunteer any such information.
During his direct testimony, Inspector May testified that
when he spoke with Mr. Armstrong at the time the order was
issued, he could not recall specifically asking Mr. Armstrong for
an explanation as to why the cut was made before any roof support
was installed. However, on cross-examination, Mr. May acknowledged that Mr. Armstrong told him that Mr. Feeser had accidentally cut into the coal block while cleaning the gob.
Mr. Armstrong could not recall what was said during his conversation with Inspector May, and he acknowledged telling Mr. May that
he knew that the timbers would be set before the.block of coal
was mined.
Hiope's witness Danny McGlothlin, testified that he was
present during the meeting in the mine off ice after the order was
issued, and he confirmed that while he was not certain that
Mr. Feeser stated that the coal cut was accidental, Mr. Feeser
admitted that he loaded up the loose coal gob and "proceeded into
the block." Mr. McGlothlin further confirmed that he was present
during the informal MSHA conference, and that Mr. Feeser acknowledged that he had accidentally cut into the coal block.
Mr. McGlothlin also confirmed that when it was discovered that
Mr. Feeser had cut into the coal block, all further mining
ceased.
Mine Superintendent James McGlothlin confirmed that he was
also present at the meeting in the mine off ice after the order
was issued, and that Mr. Feeser admitted that he had accidentally
cut too much out of the block of coal while cleaning up the gob,
but that he did not think it would matter because the block of
coal was going to be mined out. Mr. McGlothlin stated further
that prior to the meeting, Mr. Feeser acknowledged to him that
Mr. Armstrong did not i~str:c~ him to begin the cut into the coal
block in question, and that Mr. Feeser stated "I just cut a
little more out of the2'.:'e than I did."
Inspector May confirmed that Hiope had no prior roof control
violations at the :ace a~~as, and that he had not previously
encountered a s~tu~ti0n where coal was cut before roof timbers
were installed. Mr. May further confirmed that he never had any
problems with section foreman Armstrong and considered him to be
a fair person.

348

Inspector May confirmed that he based his unwarrantable
failure finding on Mr. Feeser's statement that Mr. Armstrong
instructed him to take the miner and proceed to cut the coal
block, and on Mr. Armstrong's statement, as reflected in his
notes, that "by the time we get this block or these blocks mined,
then we'll have our timbers set. 11 Mr. May also believed that
Hiope "knew or should have known" that coal could not be cut
before first installing timbers, and that Mr. Armstrong should
have stopped Mr. Feeser from cutting as much as he did earlier
because he was required to check the section every 20 minutes.
After careful review of all of the evidence and testimony in
this case, I cannot conclude that MSHA has established an unwarrantable failure violation by a preponderance of the credible
evidence.
I find that Hiope's testimony is more credible than
Mr. Feeser's with respect to the accidental cutting of the block,
and I believe and accept as credible Mr. Armstrong's assertion
that he did not instruct Mr. Feeser to cut the coal block before
the timbers were installed, and that he only informed him where
he was to start his cut once the timbers were installed and the
mining cycle has begun.
I find Mr. Feeser's testimony and denials that he accidentally cut into the coal block to be contradictory and lacking in
credibility. Mr. Feeser's initial admission and acknowledgement
that he had previously stated that he accidentally cut into the
block of coal was corroborated by Danny and James McGlothlin, and
I find them to be credible witnesses.
I take note of the fact that Mr. Feeser was a member of the
safety committee and was aware of the roof-control plan requirement for timbering before cutting any coal. Although he denied
that his lay off and grievance colored his testimony against
Hiope, I believe that Hiope's assertion that Mr. Feeser was a
biased witness has a ring of truth about it.
I believe that
Mr. Feeser cut into the coal block while in the process of cleaning up the gob, and that he cut more coal than he had initially
intended to take while cleaning up the gob, and stopped cutting
and left the machine sumped up into the coal block after
Mr. Armstrong observed what he had done and stopped him.
After careful review of all of the testimony and evidence in
this case, I cannot conclude that MSHA has established by a
preponderance of the evidence that the cutting of the coal block
in question before adequate roof supports were installed resulted
from a lack of diligence, or from indifference amounting to
aggravated conduct. To the contrary, I find Mr. Armstrong's
testimony and explanation with respect to his instructions to the
continuous-miner operator to be believable and credible. Accordingly, the inspector's unwarrantable failure finding IS VACATED,

349

and the contested section 104(d) (1) order IS MODIFIED to a section 104(a) citation, with special significant and substantial
(S&S) findings, and the citation is AFFIRMED AS MODIFIED.
Size of Business and Effect of Civil Penalty Assessments on the
Respondent's Ability to Remain in Business
The parties stipulated that Hiope is a small mine operator
and that the imposition of civil penalty assessments for the
violations in question will not adversely affect its ability to
continue in business. I adopt these stipulations as my findings
and conclusions on these issues.
History of Prior Violations
MSHA's computer print-out reflects that during the period
January 23, 1987 through January 22, 1989, Hiope paid civil
penalty assessments in the amount of $8,177, for 105 violations,
17 of which are for violations of section 75.400. Although
Inspector May testified that he was unaware of any prior roof
control violations concerning facts similar to those in this
case, the print-out reflects three prior violations of section
75.220 (exhibit G-3). A computerized MSHA "Proposed Data Sheet"
reflects that for a 4-year period encompassing 1986 through
May 12, 1989, Hiope's mine was inspected a total of 185 days, and
that it received 152 assessed violations during these inspections. Although Hiope's compliance record may not be particularly good for an operation of its size, I cannot conclude that
it is such as to warrant any additional increases in the civil
penalties which I have assessed for the violations which have
been affirmed.
Gravity
For the reasons stated in my S&S findings with respect to
the violations which I have affirmed, I conclude and find that
both violations were serious.
Negligence
In view of my unwarrantable failure findings with respect to
the violation of section 75.400, I conclude and find that it
resulted from a high degree of negligence on the part of Hiope.
With respect to the violation of section 75.220, I conclude and
find that it resulted from Hiope's failure to exercise reasonable
care, and that this amounts to ordinary negligence.
Good Faith Compliance
I conclude and find that Hiope exercised good faith compliance in timely abating the conditions cited with respect to
both violations.

350

Civil Penalty Assessments
On the basis of the foregoing findings and conclusions, and
taking into account the requirements of section llO(i) of the
Act, I conclude and find that the following civil penalty assessments for the violations which I have affirmed are reasonable and
appropriate:
citation No.
2969654
2969642

30 C.F.R. Section

Assessment

75.220
75.400

$ 400
$1,000

03/06/89
01/23/89
ORDER

Hiope Mining, Inc., IS ORDERED to pay civil penalty assessments in the amounts shown above within thirty (30) days of the
date of these decisions, and upon receipt of payment by the
petitioner, these proceedings are dismissed.

~~~~d~-;_,

/cte'-frge'A ~ Koutras
Administrative Law Judge
Distribution:

Roberts. Wilson, Esq., Office of the Solicitor, U.S. Department
of Labor, Ballston Towers #3, 4015 Wilson Boulevard, Suite 516,
Arlington, VA 22203 (Certified Mail)
Daniel R. Bieger, Esq., Copeland, Molinary & Bieger, P.O.
Box 1296, Abingdon, VA 24210 (Certified Mail)
/fb

351

352

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280. 1244 SPEER BOULEVARD
DENVER, CO 80204

February 1, 1990
CONTEST PROCEEDINGS

EMERY MINING CORPORATION
AND/OR UTAH POWER & LIGHT
COMPANY,
Contestants

Docket No. WEST 87-130-R
Citation No. 2844485; 3/24/87

v.

Docket No. WEST 87-131-R
Order No. 2844486; 3/24/87

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. WEST 87-132-R
Order No. 2844488; 3/24/87
Docket No. WEST 87-133-R
Order No. 2844489; 3/24/87

and
UNITED MINE WORKERS OF
AMERICA, ( UMWA) ,
Intervenor

:

.

Docket No. WEST 87-144~R
Order No. 2844795; 3/24/87
Docket No. WEST 87-145-R
Order No. 2844796; 3/24/87
Docket No. WEST 87-146-R
Order No. 2844798; 3/24/87
Docket No. WEST 87-147-R
Order No. 2844800; 3/24/87
Docket No. WEST 87-150-R
Order No. 2844805; 3/24/87

:

Docket No. WEST 87-152-R
Order No. 2844807; 3/24/87
Docket No. WEST 87-153-R
Order No. 2844808; 3/24/87
Docket No. WEST 87-156-R
Order No. 2844813; 3/24/87
Docket No. WEST 87-157-R
Order No. 2844815: 3/24/87

:

.

Docket No. WEST 87-160-R
Order No. 2844822; 3/24/87
Docket No. WEST 87-161-R
Order No. 2844823; 3/24/87
Docket No. WEST 87-248-R
Citation No. 2844835; 8/13/87
Wilberg Mine
Mine I.D. No. 42-00080

353

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATr°01'1 (MSHA),
Petitioner

. CIVIL PENALTY PROCEEDINGS
:

Docket No. WEST 87-208
A.C. No~ 42-00080-03578

:

Docket No. WEST 87-209
A.C. No. 42-00080-03579

v.
EMERY MINING CORPORATION, and
ITS SUCCESSOR-IN-INTEREST
UTAH POWER & LIGHT COMPANY,
MINING DIV.,
Respondent

..

Wilberg Mine
Consolidated

and
UNITED MINE WORKERS OF
AMERICA ( UMWA) ,
Intervenor

Docket No. WEST 88-25
A.C. No. 42-00080-03584

.
.
.
ORDER

The issue presented here is whether the hearing in the above
cases, now scheduled to commence on March 13, 1990, in Price, Utah
should be rescheduled until after May 31, 1990.
Emery Mining Corporation (Emery) has filed a motion seeking
the continuance.
Secretary opposes and Intervenor did not state
a position.
In support of its motion Emery states as follows:
That after the Wilberg Mine fire wrongful death claims were
made against Utah Power & Light Company CUP&L).
Some of UP&L's insurance carriers refused to contribute and UP&L sought reimbursement
from certain carriers. After the fire UP&L also brought a product
liability action against manufacturers of equipment involved in
the fire.
The equipment manufacturers impleaded Emery as a third
party defendant.
The case involving UP&L, UP&L's property insurance carriers,
the equipment manufacturers and Emery, the "products case", is
scheduled to begin trial on April 23, 1990, in the Fourth Judicial
District Court of Utah County in Provo.
With the addition of accrued interest, the total amount at
issue in the products case exceeds $100,000,000.
The cases pending before the Presiding Judge involve allegations resulting from MSHA's investigation of the Wilberg fire.
Since the focus of the products case will be directed at the events
of the fire, it is likely.the media will attend the trial and fully
report the proceedings. In short, the penalty cases if tried in
March will be a "warm-up" for publicity on the products case.
354

The expected media coverage of the Commission cases may
prejudice the parties in the products case (where hearsay is inadmissible)" and it could be difficult to impanel an impartial
jury in the products case.
Further, media representatives are expected to seek interviews with counsel, government and company officials. In
addition, television and still photography may be requested in
the courtroom during the trial.
The trial of the MSHA cases after the completion of the
products case remove the problems connected with pre-trial publicity and should ameliorate possible media disruption and will
remove any barrier to rapid efficient disposition of the pending
cases or to their settlement.
The Secretary opposes Emery's motion.
The Secretary states as follows:
she believes it was appropriate to stay the hearing during the period of the criminal
referral. However, the Secretary urges it is time to resolve
this matter without further delay.
The Secretary believes it is unfair to the families of the
victims, as well as those in management, labor and government who
participated in the investigation and recovery effort and to the
general public to continue the hearing.
Potential harm in a third party law suit should not be a
factor in determining a continuance here.
It is urged that ample
procedural and evidentiary rules exist in state courts and state
tort laws to protect the interest of the parties in that case.
The Secretary further urges that prompt resolution of the
pending Commission cases will serve as a deterrent to former
employees of Emery, now working for UP&L, other nearby mines and
to the general mining community.
It is contended this will
encourage safe mining operations -- the underlying purpose of
the Act.
Since Commission proceedings are public hearings the
potential presence of the press should not be a basis for a
continuance.
Finally, these proceedings before the Commission were filed
long before the third party suit involving Emery.
In short, the Secretary urges that judicial efficiency
supports going forward rather than adding to further delay and
fading memories.

355

Discussion
Whether a continuance should be granted or denied is
within the discretion of the Presiding Judge. Commission
Rule 54, 29 C.F.R. § 2700.54.
We have reached the point where the Commission cases and
the State of Utah products case are essentially scheduled to be
heard back to back. This no doubt occurred because all parties
involved were sensitive to the constitutional issues presented
by parallel civil and criminal prosecutions. Further, the United
States Attorney for the State of Utah requested that the civil
administrative cases be stayed until the Secretary of Labor's
criminal referral was resolved.
On August 25, 1989, the United States Attorney declined
to initiate prosecutions against Emery, or any of its agents,
for violations of the Mine Act arising from the fire.
Further,
in December, 1989, the related statute of limitations expired
and the statute bars any criminal prosecutions.
These proceedings were originally brought against Emery
to collect civil penalties for conditions that MSHA inspectors
believed existed at the Wilberg Mine fire.
At one time 44 cases
were pending before the Presiding Judge. Some of the cases have
been settled and others are on appeal.
Only 19 cases remain
pending before the Presiding Judge.
While the Act makes civil penalties mandatory for proven
violations of mandatory safety standards, penalties are for the
purpose of deterrence, not punishment. National Independent Coal
Operators' Ass'n. v. Kleppe, 423 U.S. 388 (1976).
Normally a public interest exists in prompt penalty deterrence if it were proved that Emery violated a standard. But that
interest is considerably reduced in this situation.
Due to no fault of the parties five years have expired.
Emery has no employees but it continues to be a corporation in
good standing and with assets to pay any civil penalty imposed
in these proceedings (documented by papers filed in these cases
with respect to successorship issues). Since prompt deterrence
is no longer a predominant factor here, I conclude the public
interest is best served by the fair and orderly adjudication of
these cases.
The parties have not been dilatory in these proceedings
before the Commission. The sheer volume-of the files and the
reduction in the number of cases from 44 to 19 cases attest to
this fact.

356

The Judge believes Emery and the Secretary may well be able
to settle many of the violations at issue in the pending cases
after completion of the products case leaving only a few, if any,
for trial.
Such a result would serve judicial economy. The threemonth continuance sought here requires only a small investment
of time for a potentially large savings in Commission resources.
For the foregoing reasons the following order is appropriate:
ORDER
1. Emery's motion for a continuance of the scheduled hearing
is granted.
2. The hearing scheduled to commence on March 13, 1990, is
cancelled.
3.
place:

The hearing will now commence at the following time and
9:00 a.m., Tuesday, June 5, 1990
The hearing will contiue on the
following dates:
June 5, 1990 through June 8, 1990
June 11, 1990 through June 16, 1990
June 18, 1990 through June 23, 1990
Carbon County Court Complex
(Check with District Court Clerk
for directions to courtroom)
149 East 100 South
Price, Utah

Any person intending to attend this hearing who requires
special accessibility features and/or any auxiliary aids, such as
sign language interpreters, must inform the Commission in advance
of those needs. Thus, the Commission may, subject to the limitations of 29 C.F.R. 2706 § 150(a)(3) and§ 160(e), ensure access
for any handicapped person who gives reasonable advance notice.

Law Judge

357

Distribution:
Thomas M. Biddle, Esq., Thomas c. Means, Esq., Ann R. Klee, Esq.,
Crowell & Moring, 1001 Pennsylvania Ave., N.W., Washington, D.C.
20004 (Certified Mail)
James B. Crawford, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified
Mail)
Mary Lu Jordan, Esq., United Mine Workers of America, 900 15th
Street, N.W., Washington, D.C. 20005 (Certified Mail)
/ot

358

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 14, 1990

CONSOLIDATION COAL COMPANY,
Contestant

v.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

.
.

CONTEST PROCEEDINGS

:

Docket No. WEVA 89-235-R
Citation No. 3114002; 5/31/89

Docket No. WEVA 89-234-R
Citation No. 3114001; 5/31/89

.
.
.

Docket No. WEVA 89-236-R
Citation No. 3114003; 5/31/89
Docket No. WEVA 89-237-R
Citation No. 3114004; 5/31/89
Docket No. WEVA 89-238-R
Citation No. 3103921; 6/1/89
Docket No. WEVA 89-239-R
Citation No. 3103922; 6/1/89

.

Docket No. WEVA 89-240-R
Citation No. 3103923; 6/1/89

.
.

Docket No. WEVA 89-241-R
Citation No. 3103924; 6/1/89
Docket No. WEVA 89-242-R
Citation No. 3103925; 6/1/89
Docket No. WEVA 89-243-R
Citation No. 3103926; 6/1/89
Docket No. WEVA 89-244-R
Citation No. 3103927; 6/1/89
Docket No. WEVA 89-245-R
Citation No. 3103928; 6/1/89
Blacksville No. 1 Mine

:

Mine ID 46-01867

359

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
CONSOLIDATION COAL COMPANY,
Respondent

.
.

CIVIL PENALTY PROCEEDINGS
Docket No. WEVA 90-3
A. C. No. 46-01867-03815
Blacksville No. 1 Mine

..
.

.

Docket No. WEVA 90-8
A. C. No. 46-01318-03901
Robinson Run No. 95

ORDER DENYING CERTIFICATION
The operator now has filed a motion to certify for
interlocutory appeal the questions decided in my order dated
January 24, 1990, denying its motion to dismiss.
Interlocutory review, including certification of interlocutory rulings by an Administrative Law Judge, is governed
by section 2700.74 of Commission regulations.
29 C.F.R.
§ 2700.74.
The regulations follow much of 29 u.s.c. § 1292(b)
which concerns interlocutory appeals in the Federal Courts. At
the outset, it must be noted that both under the Commission
regulations and the Federal statute interlocutory appeals are a
matter of discretion and not of right. Only in exceptional cases
are such appeals to be allowed. Kraus v. Board of County Road
Commissioners, 364 F.2d 919 (6th Cir. 1966).
After a careful review of this matter, I conclude that
certification of my prior rulings would.not be appropriate. One
of the standards by which allowance of interlocutory appeals is
measured is the material advancement of final disposition.
If
this case proceeds along its normal course without an appeal, a
lengthy and expensive hearing will not be required. On the
contrary, the operator's reply brief filed on January 11, 1990,
represents that the factual issues are relatively simple and
perhaps not in dispute at all.
(Operator's reply brief p. 15).
Likewise, the Solicitor's opposition to the operator's present
motion advises that limited discovery is possible and that
thereafter the Secretary is amenable to factual stipulations.
Accordingly, leaving this case on its present track should, with
the cooperation of the parties, result in an expeditious final
decision at the trial level. Cf. U.S. v. Bear Marine Services,
696 F.2d 1117 (5th Cir. 1983).
Conversely, ultimate disposition would not be accelerated by
allowing an interlocutory appeal at this time. The commission
would have to familiarize itself with the many pleadings and
briefs already filed and passed upon by this Judge. Oral argument before the Commission would consume further time. And if

360

the Commission agreed with my order denying the operator's motion
to dismiss, the case would then be returned to me after a substantial delay.
In other words, all the evils of piecemeal
litigation would be realized.
Finally, many cases that come before this Commission and its
Judges involve challenges to the validity of the Secretary of
Labor's regulations. If the questions presented here were
certified and accepted for interlocutory appeal, there would be
no reason why a myriad of other such cases should not be similarly appealed.
In no time the Commission would become bogged down
in a vast array of non-final cases, resulting in a prolonged and
attenuated adjudicatory process. The Commission should not be so
burdened.
In light of the foregoing, the motion to certify is DENIED.
The directives in my order of January 24, 1990 remain in
effect and I look forward to seeing counsel on March 13, 1990.

- \~~

Paul Merlin
Chief Administrative Law Judge

Distribution:
Henry Chajet, Esq., G. Lindsay Simmons, Esq., Pamela s.
Bacharach, Esq., Consolidation Coal Company, 919 Eighteenth
Street, N.W., Suite 1000, Washington, D.C. 20006
(Certified
Mail)
Walter J. Scheller, Esq., Consolidation Coal Company, Consol
Plaza, 1800 Washington Road, Pittsburgh, PA 15241 (Certified
Mail)
Page H. Jackson, Esq., Office of the Solicitor, u. s. Department
of Labor, Room 516, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified Mail)
Mr. Steven Solomon, UMWA, Box 370, Cassville, WV
(Certified Mail)

26527

Robert Strapp, Esq., UMWA, 900 15th Street, N.W., Washington, DC
20005
(Certified Mail)

361

362

